 

Exhibit 10.1

 

Execution Version

 

  

Up to U.S. $200,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of December 19, 2017

 

among

 

33rd street funding, LLC,

as the Borrower

 

cion investment management, llc,

as the Portfolio Manager

 

MORGAN STANLEY ASSET FUNDING INC.,

as the Administrative Agent

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders

 

and

 

U.S. Bank National Association,

as the Collateral Agent, Account Bank and Collateral Custodian



 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I   DEFINITIONS Section 1.01 Certain Defined Terms 1
Section 1.02 Other Terms 45 Section 1.03 Computation of Time Periods 45 Section
1.04 Interpretation 45 Section 1.05 Deposits and Contributions by the Transferor
46       ARTICLE II   THE FACILITY Section 2.01 Advances 47 Section 2.02
Procedure for Advances 47 Section 2.03 Determination of Yield 48 Section 2.04
Remittance Procedures 48 Section 2.05 Instructions to the Collateral Agent and
the Account Bank 52 Section 2.06 Borrowing Base Deficiency Payments 53 Section
2.07 Sale of Loan Assets; Affiliate Transactions 54 Section 2.08 Payments and
Computations, Etc. 56 Section 2.09 Unused Fee 56 Section 2.10 Increased Costs;
Capital Adequacy 56 Section 2.11 Taxes 57 Section 2.12 Grant of a Security
Interest; Collateral Assignment of Agreements 61 Section 2.13 Evidence of Debt
62 Section 2.14 Release of Loan Assets 62 Section 2.15 Treatment of Amounts
Received by the Borrower 62 Section 2.16 Prepayment; Termination; Reduction;
Increase of the Facility Amount; Early Amortization Election 63 Section 2.17
Collections and Allocations 64 Section 2.18 Reinvestment of Principal
Collections 65       ARTICLE III   CONDITIONS PRECEDENT Section 3.01 Conditions
Precedent to Effectiveness 66 Section 3.02 Conditions Precedent to All Advances
67 Section 3.03 Advances Do Not Constitute a Waiver 69 Section 3.04 Conditions
to Acquisition of Loan Assets 69       ARTICLE IV   REPRESENTATIONS AND
WARRANTIES Section 4.01 Representations and Warranties of the Borrower 70
Section 4.02 Representations and Warranties of the Portfolio Manager 76

 

-i-

 

 

Table of Contents

(continued)

 

    Page       Section 4.03 Representations and Warranties of the Collateral
Agent 79 Section 4.04 Representations and Warranties of the Collateral Custodian
79 Section 4.05 Representation of Lenders. 80       ARTICLE V   GENERAL
COVENANTS Section 5.01 Affirmative Covenants of the Borrower 80 Section 5.02
Negative Covenants of the Borrower 84 Section 5.03 Affirmative Covenants of the
Portfolio Manager 87 Section 5.04 Reports to the Administrative Agent; Account
Statements; Portfolio Manager Information 87 Section 5.05 Affirmative Covenants
of the Collateral Agent 89 Section 5.06 Negative Covenants of the Collateral
Agent 90 Section 5.07 Affirmative Covenants of the Collateral Custodian 90
Section 5.08 Negative Covenants of the Collateral Custodian 90       ARTICLE VI
  EVENTS OF DEFAULT Section 6.01 Events of Default 91 Section 6.02 Additional
Remedies of the Administrative Agent 94       ARTICLE VII   INDEMNIFICATION
Section 7.01 Indemnities by the Borrower 97 Section 7.02 Waiver of Certain
Claims 98 Section 7.03 Legal Proceedings 98 Section 7.04 After-Tax Basis 99    
  ARTICLE VIII   THE ADMINISTRATIVE AGENT Section 8.01 The Administrative Agent
99       ARTICLE IX   COLLATERAL AGENT Section 9.01 Designation of Collateral
Agent 103 Section 9.02 Duties of Collateral Agent 103 Section 9.03 Merger or
Consolidation 107 Section 9.04 Collateral Agent Compensation 107 Section 9.05
Collateral Agent Removal 108 Section 9.06 Limitation on Liability 108 Section
9.07 Collateral Agent Resignation 111

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       ARTICLE X   COLLATERAL CUSTODIAN Section 10.01 Designation of
Collateral Custodian 112 Section 10.02 Duties of Collateral Custodian 112
Section 10.03 Merger or Consolidation 115 Section 10.04 Collateral Custodian
Compensation 115 Section 10.05 Collateral Custodian Removal 115 Section 10.06
Limitation on Liability 115 Section 10.07 Collateral Custodian Resignation 117
Section 10.08 Release of Documents 117 Section 10.09 Return of Required Loan
Documents 118 Section 10.10 Access to Certain Documentation and Information
Regarding the Collateral 119 Section 10.11 Agent of the Collateral Agent 119    
  ARTICLE XI   MISCELLANEOUS Section 11.01 Amendments and Waivers 119 Section
11.02 Notices, Etc. 120 Section 11.03 No Waiver; Remedies 122 Section 11.04
Binding Effect; Assignability; Multiple Lenders 122 Section 11.05 Term of This
Agreement 123 Section 11.06 GOVERNING LAW; JURY WAIVER 123 Section 11.07 Costs,
Expenses and Taxes 125 Section 11.08 Recourse Against Certain Parties 125
Section 11.09 Execution in Counterparts; Severability; Integration 125 Section
11.10 Waiver of Set Off 126 Section 11.11 Headings and Exhibits 126 Section
11.12 Ratable Payments 126 Section 11.13 Failure of Borrower or Portfolio
Manager to Perform Certain Obligations 126 Section 11.14 Power of Attorney 126
Section 11.15 Delivery of Termination Statements, Releases, etc. 127 Section
11.16 Non-Petition 127 Section 11.17 Limitation of Portfolio Manager
Responsibility 128

 

-iii-

 

 

LIST OF SCHEDULES, EXHIBITS and Annexes 

 

SCHEDULES       SCHEDULE I - Conditions Precedent Documents SCHEDULE II -
Eligibility Criteria SCHEDULE III - Loan Asset Schedule SCHEDULE IV   Diversity
Score SCHEDULE V   Industry Classification       ANNEXES       ANNEX A -
Commitments       EXHIBITS       EXHIBIT A - Form of Approval Notice EXHIBIT B -
Form of Borrowing Base Certificate EXHIBIT C - Form of Disbursement Request
EXHIBIT D - Form of Notice of Borrowing EXHIBIT E - Form of Notice of Reduction
(Reduction of Advances Outstanding) EXHIBIT F - Form of Notice of
Termination/Permanent Reduction EXHIBIT G - Form of Release of Required Loan
Documents Exhibit H - Form of Collateral Agent Report EXHIBIT I - Form of
Collateral Custodian Certification EXHIBIT J - Form of Assignment and Acceptance
EXHIBIT K - Forms of U.S. Tax Compliance Certificates

 

-iv-

 

 

This LOAN AND SERVICING AGREEMENT is made as of December 19, 2017, among:

 

(1)         33rd Street Funding, LLC, a Delaware limited liability company, as
the Borrower (as defined below);

 

(2)         CION Investment Management, LLC, a Delaware limited liability
company, as the Portfolio Manager (as defined below).

 

(3)         EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, as a Lender;

 

(4)         MORGAN STANLEY ASSET FUNDING INC., as the Administrative Agent (as
defined below); and

 

(5)         U.S. Bank National Association, as the Collateral Agent (as defined
below), the Account Bank (as defined below) and the Collateral Custodian (as
defined below).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a revolving loan facility in the maximum principal amount of up to the
Facility Amount (as defined below), the proceeds of which shall be used by the
Borrower to fund the purchase of certain Eligible Loan Assets (as defined
below);

 

WHEREAS, the Borrower is willing to grant to the Collateral Agent, for the
benefit of the Secured Parties (as defined below), a lien on and security
interest in the Collateral (as defined below) to secure the payment in full of
the Obligations (as defined below); and

 

WHEREAS, the Lenders are willing to extend financing to the Borrower on the
terms and conditions set forth herein; and

 

WHEREAS, the Borrower has engaged the Portfolio Manager (as defined below) to
perform certain servicing functions related to the Collateral on the terms and
conditions set forth in the Portfolio Management Agreement (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01         Certain Defined Terms.

 

(a)          Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.

 

 

 

 

(b)          As used in this Agreement and the exhibits and schedules hereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

"1940 Act" means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

 

"Account Bank" means U.S. Bank National Association, in its capacity as the
"Securities Intermediary" pursuant to the Collection and Unfunded Exposure
Account Agreement.

 

"Action" has the meaning assigned to that term in Section 7.03.

 

"Additional Amount" has the meaning assigned to that term in Section 2.11(a).

 

"Adjusted Borrowing Value" means, on any date of determination, for any Eligible
Loan Asset, an amount equal to the lower of (a) the Outstanding Balance of such
Eligible Loan Asset on such date and (b) the Assigned Value of such Eligible
Loan Asset on such date, multiplied by the Outstanding Balance of such Eligible
Loan Asset on such date. Notwithstanding the foregoing, the Adjusted Borrowing
Value of any Loan Asset on a date on which such Loan Asset is not an Eligible
Loan Asset shall be zero.

 

"Administrative Agent" means Morgan Stanley Asset Funding Inc., in its capacity
as administrative agent for the Lenders, together with its successors and
assigns, including any successor appointed pursuant to Article VIII.

 

"Administrative Expense Cap" means, for any Payment Date, a per annum amount
equal to $150,000.

 

"Administrative Expenses" means the following fees and expenses due or accrued
with respect to any Payment Date, payable, first, on a pro rata basis to: (a)
the Collateral Agent, for payment of accrued Collateral Agent Fees and
Collateral Agent Expenses, (b) the Collateral Custodian, for payment of accrued
Collateral Custodian Fees and Collateral Custodian Expenses and (c) the Account
Bank, for any fees or other amounts owing to it under the Transaction Documents,
and, second, to the Portfolio Manager, for payment of any accrued and unpaid
fees and out-of-pocket expenses (including indemnities) payable to the Portfolio
Manager under the Transaction Documents.

 

"Advance" means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

 

"Advance Date" means, with respect to any Advance, the date on which funds are
made available to the Borrower in accordance with Section 2.02.

 

 

"Advance Rate" means, with respect to an Eligible Loan Asset, as determined on
the applicable Cut-Off Date of such Eligible Loan Asset, the percentage
determined by the Administrative Agent pursuant to the Advance Rate Matrix based
on the applicable loan type of such Eligible Loan Asset; provided, however, that
with respect to an Eligible Loan Asset, (i) the Borrower in its sole discretion
may agree to an Advance Rate that is lower than as set forth in the Advance Rate
Matrix for such loan type and (ii) the Administrative Agent in its sole
discretion may agree to an Advance Rate that is higher than as set forth in the
Advance Rate Matrix for such loan type. For the avoidance of doubt, to the
extent the Borrower agrees to a lower Advance Rate for an Eligible Loan Asset,
such Eligible Loan Asset shall not be included in determining whether the
Borrower's option of an Early Amortization Election has been triggered.

 

2

 

 

"Advance Rate Matrix" means:

 

Loan Type   Advance Rate First Lien Loans   75% Second Lien Loans   50%
Unitranche Loans   60% FLLO Loans   50%

 

"Advances Outstanding" means, on any date of determination, the sum of the
aggregate principal amount of all Advances outstanding on such date, after
giving effect to all repayments of Advances and the making of new Advances on
such date; provided that the principal amounts of Advances Outstanding shall not
be reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

 

"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), injunction, writ, restraining order, governmental
investigation or arbitration (whether or not purportedly on behalf of Borrower)
at law or in equity, or before or by any Governmental Authority, whether
pending, active or, to the Borrower's or the Portfolio Manager's knowledge,
threatened against or affecting the Borrower or the Portfolio Manager or their
respective property that would reasonably be expected to result in a Material
Adverse Effect.

 

"Affected Party" means the Administrative Agent, any Lender or any Affiliate,
participant, successor or assign thereof.

 

"Affiliate" means, when used with respect to a Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. For the purposes of
this definition, "control," when used with respect to any specified Person,
means the power to vote more than 50% of the voting securities of such Person or
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.

 

"Aggregate Adjusted Borrowing Value" means, as of any date of determination, (a)
an amount equal to (1) the sum of the Adjusted Borrowing Values of (x) all
Eligible Loan Assets included as part of the Collateral and (y) any Eligible
Loan Assets for which the Borrower has entered into a commitment to purchase
that has not yet settled; but only for a period of fifteen (15) Business Days
after the trade date therefor, in each case, on such date, minus (2) the sum of
the Adjusted Borrowing Values of (x) all Eligible Loan Assets removed from the
Collateral and (y) any Eligible Loan Assets for which the Borrower has entered
into a commitment to sell that has not yet settled, in each case, on such date
minus (b) the Excess Concentration Amount.

 

3

 

 

"Aggregate Unfunded Exposure Amount" means, as of any date of determination, the
sum of the Unfunded Exposure Amounts of all Delayed Draw Loan Assets and
Revolving Loan Assets included in the Collateral as of such date.

 

"Agreement" means this Loan and Servicing Agreement, as the same may be amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms hereof.

 

"Amortization Period" means the period commencing on the Commitment Termination
Date and ending on the Collection Date.

 

“Anti-Money Laundering Laws” has the meaning assigned to that term in Section
4.01(y)(iii).

 

"Apollo Participation Interest" means a Participation Interest for which the
underlying instrument to the underlying loan prohibits the assignment of the
underlying loan to the Borrower as an affiliate of Apollo Investment Management
LP.

 

"Applicable Law" means for any Person, all existing and future laws, rules,
regulations, to the extent applicable to such Person or its property or assets,
all statutes, treaties, codes, ordinances, permits, certificates, orders,
licenses of and interpretations by any Governmental Authority applicable to such
Person and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

 

"Applicable Margin" means (a) during the Revolving Period, 3.00% per annum, and,
(b) during the Amortization Period, 3.50% per annum; provided that, at any time
during the existence of an Event of Default or after the automatic occurrence or
declaration of the Facility Maturity Date, the Applicable Margin shall be
increased by an additional 2.00% per annum.

 

"Approval Notice" means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing (i)
the approval by the Administrative Agent, in its sole and absolute discretion,
of the acquisition or origination, as applicable, of such Eligible Loan Asset by
the Borrower, and (ii) the determination of the Advance Rate in respect of such
Eligible Loan Asset, by the Administrative Agent, in accordance with the
definition thereof.

 

"Approved Broker/Dealer" means any of Bank of America/Merrill Lynch; Barclays
Bank plc; Citibank, N.A.; Credit Suisse; Deutsche Bank AG; Goldman Sachs & Co.;
JPMorgan Chase Bank, N.A.; Morgan Stanley & Co. LLC; Royal Bank of Canada; UBS
AG; and Wells Fargo Bank, National Association.

 

4

 

 

"Approved Valuation Firm" means each of (a) Lincoln Partners Advisors LLC, (b)
Valuation Research Corporation, (c) Houlihan Lokey and (d) any other nationally
recognized accounting firm or valuation firm, in each case, approved by the
Borrower and the Administrative Agent from time to time in writing; provided
that, Lincoln Partners Advisors LLC is hereby appointed as the initial Approved
Valuation Firm; provided, further, that, after the Closing Date, the
Administrative Agent may, in its sole discretion, remove Lincoln Partners
Advisors LLC and designate a new Approved Valuation Firm from among the current
list of agreed upon Approved Valuation Firms; provided, further, that, if no
Event of Default has occurred and is continuing and no Value Adjustment Event
has occurred and is continuing, the Borrower may designate a new Approved
Valuation Firm from among the previously agreed upon Approved Valuation Firms
with the consent of the Administrative Agent in its sole discretion.

 

"Assigned Documents" means the Contribution Agreement (and any UCC financing
statements filed under or in connection therewith), the Underlying Instruments
related to each Loan Asset, all other agreements, documents and instruments
evidencing, securing or guarantying any Loan Asset and all other agreements,
documents and instruments related to any of the foregoing but excluding any
Excluded Amounts or Retained Interest.

 

"Assigned Value" means, with respect to each Eligible Loan Asset, as of any date
of determination and expressed as a percentage of the Outstanding Balance of
such Eligible Loan Asset, the lowest of (a) the Purchase Price of such Eligible
Loan Asset, (b) the value assigned by the Approved Valuation Firm as of the
Cut-Off Date for such Eligible Loan Asset, (c) the value assigned by the
Administrative Agent and disclosed to the Borrower in writing to reflect
observed trading levels for such Eligible Loan Asset or (d) the value assigned
by the Portfolio Manager for any other purpose or assigned by any valuation firm
that may be engaged by the Portfolio Manager or the Borrower for purposes of
valuing the assets of the Borrower (it being understood that any advance rate or
other valuation assigned to such asset by a financing party in respect thereof
shall not be a value assigned by the Portfolio Manager), in each case, subject
to the following terms:

 

(i)          The Assigned Value of any Loan Asset that no longer satisfies the
Eligibility Criteria shall be zero; provided that, (x) any Loan Asset that does
not satisfy the Eligibility Criteria but is treated as an Eligible Loan Asset in
accordance with the first proviso set forth in the lead-in paragraph to Schedule
II will be deemed to satisfy the Eligibility Criteria and (y) any Loan Asset
receiving an Assigned Value of zero pursuant to this clause (i) shall have such
Assigned Value only for so long as such Loan Asset fails to satisfy the
Eligibility Criteria as determined by the Administrative Agent;

 

(ii)         Notwithstanding anything to the contrary herein, if a Value
Adjustment Event of the type described in clause (b), clause (c), clause (d),
clause (f) (solely with respect to a Material Modification described in clause
(a), clause (c), clause (d) or clause (e) of the definition thereof) and clause
(i) of the definition thereof with respect to such Loan Asset occurs, the
Assigned Value of such Loan Asset will, automatically and without further action
by the Administrative Agent, be zero; and

 

5

 

 

(iii)        Upon the occurrence of any Value Adjustment Event in respect of any
Eligible Loan Asset, (a) the Administrative Agent may require a valuation of
such Eligible Loan Asset by the Approved Valuation Firm in its sole discretion
at any time following such occurrence (and from time to time during the
continuance of any Value Adjustment Event until the event giving rise to such
Value Adjustment Event no longer exists or, in the case of a Value Adjustment
Event described in clause (a) of the definition of Value Adjustment Event, until
such ratio or EBITDA is at least equal to the level of such ratio or EBITDA as
of the Cut-Off Date) and the current Assigned Value thereof shall be amended
automatically without any further action by the Administrative Agent to reflect
the value assigned by the Approved Valuation Firm (provided, that pending the
receipt of such valuation, the then current Assigned Value thereof may be
amended by the Administrative Agent in its sole discretion) or (b) in the case
of a Value Adjustment Event described in clause (j) of the definition of the
Value Adjustment Event, the then current Assigned Value thereof shall be amended
automatically without any further action by the Administrative Agent to reflect
the value assigned by the Approved Valuation Firm providing the Regularly
Scheduled Valuation of such Eligible Loan Asset;

 

provided, however, so long as no Value Adjustment Event has occurred and is
continuing or Event of Default has occurred and is continuing, the Portfolio
Manager shall have the right to initiate a dispute of the Assigned Value of
certain Eligible Loan Asset for which such Assigned Value has been assigned by
the Administrative Agent, subject to the following:

 

(x)          If the Portfolio Manager disputes the determination of an Assigned
Value with respect to any Eligible Loan Asset, the Portfolio Manager may, with
respect to up to two (2) such Eligible Loan Assets in each calendar quarter, at
the expense of the Borrower, obtain a new value (expressed as a percentage of
the principal balance of such Eligible Loan Asset) assigned by an Approved
Valuation Firm to such Eligible Loan Asset and submit such new valuation to the
Administrative Agent; and

 

(y)          Subject to the occurrence of a Value Adjustment Event, the new
valuation of any Eligible Loan Asset determined in accordance with clause (x)
above) shall be the Assigned Value for the applicable Eligible Loan Asset from
and after (but not earlier than) the Business Day following receipt of notice of
such valuation by the Administrative Agent until the Administrative Agent has
made a determination that the Assigned Value of such Eligible Loan Asset has
changed, in which case the Administrative Agent may determine another Assigned
Value (in accordance with this definition of Assigned Value); and

 

provided, further, that the Borrower may request that the Assigned Value be
re-evaluated by the Administrative Agent for any Eligible Loan Asset whose
Assigned Value was decreased due to the occurrence of a Value Adjustment Event
described in clause (a) of the definition thereof once the Cash Interest
Coverage Ratio, Total Leverage Ratio or EBITDA, as applicable, that gave rise to
the decrease in the Assigned Value has improved to a level that would not
trigger a Value Adjustment Event; provided that such Assigned Value may not
increase above 100% of the Purchase Price of such Loan Asset.

 

The Administrative Agent shall notify the Portfolio Manager in writing on the
date of any change effected by the Administrative Agent of the Assigned Value of
any Loan Asset.

 

6

 

 

"Assignment Agreement" has the meaning assigned to that term in the Contribution
Agreement.

 

"Assignment and Acceptance" has the meaning assigned to that term in Section
11.04(a).

 

"Availability" means, as of any date of determination, an amount equal to the
excess, if any, of (a) the Borrowing Base over (b) the Advances Outstanding on
such day; provided that at all times on and after the earlier to occur of the
Commitment Termination Date or the Facility Maturity Date, the Availability
shall be zero.

 

"Available Collections" means the sum of all Interest Collections and all
Principal Collections received with respect to the Collateral; provided that,
for the avoidance of doubt, "Available Collections" shall not include amounts on
deposit in the Unfunded Exposure Account that do not represent proceeds of
Permitted Investments.

 

"Bankruptcy Code" means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

"Bankruptcy Event" means an event that shall be deemed to have occurred with
respect to a Person if either:

 

(i)          a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of thirty (30)
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

 

(ii)         such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

 

"Bankruptcy Laws" means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

"Bankruptcy Proceeding" means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

7

 

 

"BDC Asset Coverage" means the "asset coverage" ratio for the Transferor, as
determined in accordance with Section 18 of the 1940 Act.

 

"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such "employee benefit plan" or "plan".

 

"Borrower" means 33rd Street Funding, LLC, a Delaware limited liability company,
together with its permitted successors and assigns in such capacity.

 

"Borrower Certificate of Formation" means the Certificate of Formation of the
Borrower, dated September 25, 2017, as amended, modified, supplemented, restated
or replaced from time to time.

 

"Borrower Consent" means the action by written consent of the sole member and
the managers of the Borrower, dated December 18, 2017, in each case, as amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms thereof.

 

"Borrower LLC Agreement" means the limited liability company agreement of the
Borrower, dated December 18, 2017, as amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof.

 

"Borrowing Base" means, as of any date of determination, an amount equal to the
lowest of:

 

(i)          (a) the sum of the products of (x) the lower of (1) the Weighted
Average Advance Rate for all Eligible Loan Assets as of such date and (2) the
Maximum Portfolio Advance Rate as of such date, multiplied by (y) the Aggregate
Adjusted Borrowing Value as of such date, plus (b) the amount on deposit in the
Principal Collection Subaccount as of such date, plus (c) amounts on deposit in
the Unfunded Exposure Account (such amount not to exceed the Unfunded Exposure
Equity Amount) as of such date, minus (d) the Unfunded Exposure Equity Amount as
of such date;

 

(ii)         (a) the Aggregate Adjusted Borrowing Value as of such date, minus
(b) the Minimum Equity Amount, plus (c) the amount on deposit in the Principal
Collection Subaccount as of such date, plus (d) the amount on deposit in the
Unfunded Exposure Account (such amount not to exceed the Unfunded Exposure
Equity Amount) as of such date, minus (e) the Unfunded Exposure Equity Amount as
of such date; or

 

(iii)        (a) the Facility Amount, minus (b) the Aggregate Unfunded Exposure
Amount as of such date, plus (c) the amount on deposit in the Unfunded Exposure
Account (such amount not to exceed the Aggregate Unfunded Exposure Amount) as of
such date.

 

"Borrowing Base Certificate" means a certificate prepared by the Portfolio
Manager setting forth the calculation of the Borrowing Base as of the applicable
date of determination, substantially in the form of Exhibit B hereto.

 

8

 

 

"Borrowing Base Deficiency" means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) the Advances Outstanding on
such date over (b) the lesser of (i) the Facility Amount and (ii) the Borrowing
Base.

 

"Bridge Loan" means any loan that (a) is unsecured and incurred in connection
with a merger, acquisition, consolidation or sale of all or substantially all of
the assets of a person or similar transaction and (b) by its terms, is required
to be repaid within one (1) year of the incurrence thereof with proceeds from
additional borrowings or other refinancings.

 

"Business Day" means a day of the year other than (a) Saturday or a Sunday or
(b) any other day on which commercial banks in New York, New York or with
respect to any act required to be taken by the Collateral Agent or the
Collateral Custodian, in the city in which the offices of the Collateral Agent
or the Collateral Custodian are located (which cities initially are Boston,
Massachusetts and Florence, South Carolina) are authorized or required by
Applicable Law, regulation or executive order to close or on which banks are not
open for dealings in deposits in the relevant currency in the London interbank
market.

 

"Capital Lease Obligations" means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

"Cash Interest Coverage Ratio" means, with respect to any Loan Asset for any
period, the meaning of “Interest Coverage Ratio” or any comparable definition in
the Underlying Instruments for such Loan Asset (as determined by the Portfolio
Manager in accordance with the Standard of Care), and in the case that “Interest
Coverage Ratio” or such comparable definition is not defined in such Underlying
Instruments, the ratio of (a) EBITDA for the applicable test period, to (b) cash
interest payable by the relevant Obligor for the applicable test period, as
calculated by the Portfolio Manager in accordance with the Standard of Care
using information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Underlying Instruments.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives promulgated
thereunder or issued in connection therewith and (y) all law, requests, rules,
regulations, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law," regardless of the date enacted, adopted or issued.

 

9

 

 

"Change of Control" means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Borrower or to
direct the management policies and decisions of the Borrower or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Borrower or (B) CĪON Investment Management, LLC or its
Affiliates shall cease to be the investment advisor of the Transferor.

 

"Closing Date" means December 19, 2017.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Collateral" means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Borrower in, to and
under all accounts, cash and currency, chattel paper, tangible chattel paper,
electronic chattel paper, copyrights, copyright licenses, equipment, fixtures,
contract rights, general intangibles, instruments, certificates of deposit,
certificated securities, uncertificated securities, financial assets, securities
entitlements, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
or other property of the Borrower, including, all right, title and interest of
the Borrower in the following (in each case excluding the Retained Interest and
the Excluded Amounts):

 

(i)          the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

 

(ii)         the Related Asset with respect to the Loan Assets referred to in
clause (i) above;

 

(iii)        the Controlled Accounts and all Permitted Investments purchased
with funds on deposit in the Controlled Accounts;

 

(iv)        the Assigned Documents;

 

(v)         the Contribution Agreement; and

 

(vi)        all income and Proceeds of the foregoing.

 

For the avoidance of doubt, the term "Collateral" shall, for all purposes of
this Agreement, be deemed to include any Loan Asset acquired directly by the
Borrower from a third party or from the Transferor.

 

"Collateral Agent" means U.S. Bank National Association, not in its individual
capacity, but solely as collateral agent pursuant to the terms of this
Agreement, together with its successor and assigns in such capacity.

 

10

 

 

"Collateral Agent and Collateral Custodian Fee Letter" means the Collateral
Agent and Collateral Custodian Fee Letter, dated as of December 19, 2017,
between the Collateral Agent, the Collateral Custodian, the Account Bank, the
Borrower and the Administrative Agent, as such letter may be amended, modified,
supplemented, restated or replaced from time to time in accordance with the
terms thereof.

 

"Collateral Agent Expenses" means the expenses set forth in the Collateral Agent
and Collateral Custodian Fee Letter and any other accrued and unpaid expenses
(including attorneys' fees, costs and expenses and the fees, costs and expenses
of agents) and indemnity amounts payable by the Borrower to the Collateral Agent
and the Account Bank under the Transaction Documents.

 

"Collateral Agent Fees" means the fees due to the Collateral Agent pursuant to
the Collateral Agent and Collateral Custodian Fee Letter.

 

"Collateral Agent Termination Notice" has the meaning assigned to that term in
Section 9.05.

 

"Collateral Custodian" means U.S. Bank National Association, not in its
individual capacity, but solely as collateral custodian pursuant to the terms of
this Agreement, together with its successors and assigns in such capacity.

 

"Collateral Custodian Certification" has the meaning assigned to that term in
Section 10.02(b)(i).

 

"Collateral Custodian Expenses" means the expenses set forth in the Collateral
Agent and Collateral Custodian Fee Letter and any other accrued and unpaid
expenses (including attorneys' fees, costs and expenses) and indemnity amounts
payable by the Borrower to the Collateral Custodian under the Transaction
Documents.

 

"Collateral Custodian Fees" means the fees due to the Collateral Custodian
pursuant to the Collateral Agent and Collateral Custodian Fee Letter.

 

"Collateral Custodian Termination Notice" has the meaning assigned to that term
in Section 10.05.

 

"Collateral Database" has the meaning assigned to that term in Section
9.02(b)(iv).

 

"Collateral Quality Tests" means (a) the Weighted Average Spread Test, (b) the
Weighted Average Coupon Test, (c) the Weighted Average Life Test and (d) the
Diversity Test.

 

"Collection Account" means a trust account (account number [*] at the Account
Bank) entitled "Collection Account," in the name of the Borrower subject to the
lien and control of the Collateral Agent for the benefit of the Secured Parties,
and each subaccount that may be established from time to time, including the
Interest Collection Subaccount and the Principal Collection Subaccount; provided
that the funds deposited therein (including any interest and earnings thereon)
from time to time shall constitute the property and assets of the Borrower, and
the Borrower shall be solely liable for any Taxes payable with respect to the
Collection Account.

 

11

 

 

"Collection and Unfunded Exposure Account Agreement" means that certain
Collection and Unfunded Exposure Account Agreement, dated as of the Closing
Date, among the Borrower, the Account Bank and the Collateral Agent, which
agreement relates to the Controlled Accounts, as such agreement may be amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms thereof.

 

"Collection Date" means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations due and payable have been paid in full, and the
Borrower shall have no further right to request any additional Advances.

 

"Commitment" means with respect to each Lender, (i) during the Revolving Period,
the amount set forth opposite such Lender's name on Annex A hereto (as such
amount may be revised from time to time) or the amount set forth as such
Lender's "Commitment" on the Assignment and Acceptance relating to such Lender,
as applicable, and (ii) during the Amortization Period, such Lender's Pro Rata
Share of the aggregate Advances Outstanding, in each case, as such amount may be
increased or reduced pursuant to Section 2.16.

 

"Commitment Termination Date" means the earliest to occur of (a) December 19,
2020, (b) the occurrence of an Event of Default and the declaration or deemed
occurrence of the Facility Maturity Date pursuant to Section 7.01, (c) the
Business Day designated by the Borrower to the Lender pursuant to Section
2.16(b) to terminate this Agreement, (d) a Payment Default Trigger and (e) an
Early Amortization Election.

 

"Concentration Denominator" means (a) during the Ramp-Up Period only, the Target
Portfolio Amount, and (b) thereafter until the end of the Revolving Period, the
sum of the Outstanding Balances of all Eligible Loan Assets included as part of
the Collateral as of the end of the Ramp-Up Period.

 

"Concentration Limitations" means, for the purposes of determining the Excess
Concentration Amount during the Revolving Period:

 

(a)          not less than 50.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are First Lien Loans;

 

(b)          not more than 3.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by a single Obligor and its Affiliates,
except that:

 

(i)          Eligible Loan Assets issued by the three (3) largest Obligors and
their Affiliates may constitute up to 7.5% of the Concentration Denominator
(provided that at least two (2) such Eligible Loan Assets are First Lien Loans);
and

 

(ii)         Eligible Loan Assets issued by the next five (5) largest Obligors
and their respective Affiliates may constitute up to 5.0% of the Concentration
Denominator (provided that at least two (2) of such Eligible Loan Assets are
First Lien Loans);

 

12

 

 

(c)          not more than 12.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by Obligors that belong to any single
Industry Classification, except that:

 

(i)          Eligible Loan Assets issued by Obligors that belong to the largest
Industry Classification may constitute up to 20.0% of the Concentration
Denominator; and

 

(ii)         Eligible Loan Assets issued by Obligors that belong to each of the
next two (2) largest Industry Classifications may constitute up to 15.0% of the
Concentration Denominator;

 

(d)          not more than 10.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Delayed Draw Loan Assets and Revolving Loan Assets
(in the aggregate);

 

(e)          not more than 25.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Second Lien Loans;

 

(f)           not more than 10.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are fixed rate Loan Assets;

 

(g)          not more than 30.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Cov-Lite Loan Assets;

 

(h)          not more than 35.0% of the Concentration Denominator may consist of
Eligible Loan Assets with a Total Leverage Ratio of greater than 6.50:1.00 as of
the date of determination;

 

(i)          not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are PIK Loan Assets;

 

(j)          not more than 20.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by an Obligor that has an EBITDA of less
than $15,000,000; and

 

(k)         not more than 10.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Apollo Participation Interests and not more than
0% of the Concentration Denominator may consist of Eligible Loan Assets that are
Participation Interests (other than Apollo Participation Interests) that have
not elevated to a full assignment within thirty (30) days after the acquisition
of such Participation Interest by the Borrower.

 

"Constituent Documents" means in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms thereof. For the avoidance of doubt, the "Constituent Documents"
of the Borrower include, the Borrower Consent, the Borrower Certificate of
Formation and the Borrower LLC Agreement.

 

13

 

 

"Contribution Agreement" means that certain Sale and Contribution Agreement,
dated as of the Closing Date, between the Transferor, as the transferor, and the
Borrower, as the transferee, as amended, modified, supplemented, restated or
replaced from time to time in accordance with the terms thereof.

 

"Controlled Accounts" means the Collection Account and the Unfunded Exposure
Account.

 

"Cov-Lite Loan Asset" means a Loan Asset that is not subject to any Maintenance
Covenants; provided that a Loan Asset shall not constitute a Cov-Lite Loan Asset
if (i) the Underlying Instruments contain a cross-default provision to, or such
Loan Asset is pari passu with another loan of the Obligor forming part of the
same loan facility that requires the Obligor to comply with one or more
Maintenance Covenants or (ii) EBITDA of such Obligor is greater than
$50,000,000.

 

"Credit Risk Loan" means a Loan Asset that is not a Defaulted Loan but which
has, in the Portfolio Manager's reasonable judgment (exercised in accordance
with the Standard of Care), a significant risk of declining in credit quality
and, with lapse of time, becoming a Defaulted Loan.

 

"Cut-Off Date" means, with respect to each Loan Asset, the date on which the
Borrower enters into a binding agreement to acquire such Loan Asset.

 

"Defaulted Loan" means any Loan Asset as to which any one of the following
events has occurred:

 

(a)          (i) an Obligor payment default occurs under such Loan Asset that
continues and has not been cured after giving effect to any grace period
applicable thereto, or (ii) a default has occurred under the Underlying
Instruments and any applicable grace period has expired and the holders of such
Loan Asset have accelerated the repayment of the Loan Asset (but only until such
acceleration has been rescinded) in the manner provided in the Underlying
Instruments, but in no event more than five (5) Business Days, after the
applicable due date under the related Underlying Instruments;

 

(b)          a Bankruptcy Event with respect to the related Obligor;

 

(c)          any payment default occurs under any other senior or pari passu
obligation for borrowed money of the related Obligor that continues and has not
been cured after giving effect to any grace period applicable thereto, but in no
event more than five (5) Business Days, after the applicable due date under the
related agreement (including in respect of the acceleration of the debt under
the applicable agreement);

 

(d)          such Loan Asset has (x) a rating by S&P of "CC" or below or "SD" or
(y) a Moody's probability of default rating (as published by Moody's) of "D" or
"LD" or, in each case, had such ratings before they were withdrawn by S&P or
Moody's, as applicable;

 

14

 

 

(e)          a Responsible Officer of the Portfolio Manager or the Borrower has
actual knowledge that such Loan Asset is pari passu or junior in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor which has (i) a rating by S&P of "CC" or below or
"SD" or (ii) a Moody's probability of default rating (as published by Moody's)
of "D" or "LD," and in each case such other debt obligation remains outstanding
(provided that both the Loan Asset and such other debt obligation are full
recourse obligations of the applicable Obligor);

 

(f)           a Responsible Officer of the Portfolio Manager or the Borrower has
received written notice or has actual knowledge that a default has occurred
under the Underlying Instruments, any applicable grace period has expired (but
only until such default is cured or waived) in the manner provided in the
Underlying Instruments;

 

(g)          the Portfolio Manager determines that all or a material portion of
such Loan Asset is uncollectible or otherwise places it on non-accrual status in
accordance with the policies and procedures of the Portfolio Manager and the
Standard of Care; or

 

(h)          a Value Adjustment Event of the type described in clause (f)
(solely with respect to a Material Modification described in clause (a), clause
(c), clause (d) or clause (e) of the definition thereof).

 

"Delayed Draw Loan Asset" means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates but which, once all such installments
have been made, does not permit the re-borrowing of any amounts previously
repaid by the Obligor.

 

"Determination Date" means, with respect to each Payment Date, the fifth (5th)
Business Day preceding such Payment Date.

 

"DIP Loan" means any Loan Asset (a) with respect to which the related Obligor is
a debtor-in-possession as defined under the Bankruptcy Code, (b) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (c) the
terms of which have been approved by a court of competent jurisdiction.

 

"Disbursement Request" means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit C in connection with a disbursement request from the Unfunded Exposure
Account in accordance with Section 2.04(d) or a disbursement request from the
Principal Collection Subaccount in accordance with Section 2.18, as applicable.

 

"Discretionary Sale" has the meaning assigned to that term in Section 2.07(a).

 

"Disqualified Institution" means any financial institution, fund or Person that,
in each case is primarily engaged in the business of originating middle market
loans.

 

"Diversity Score" means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule IV hereto, as such Schedule IV may be
updated at the option of the Administrative Agent in its sole discretion.

 

15

 

 

"Diversity Test" means a test that will be satisfied on any date of
determination after the Ramp-Up Period if the Diversity Score is greater than or
equal to 12.5.

 

"Dollars" means, and the conventional "$" signifies, the lawful currency of the
United States of America.

 

"Early Amortization Election" has the meaning assigned to such term in Section
2.16(d).

 

"EBITDA" means, with respect to any period and any Loan Asset, the meaning of
"EBITDA," "Adjusted EBITDA" or any comparable definition in the Underlying
Instruments for such Loan Asset (together with all add-backs and exclusions as
designated in such Underlying Instruments), and in any case that "EBITDA,"
"Adjusted EBITDA" or such comparable definition is not defined in such
Underlying Instruments, an amount, for the principal Obligor on such Loan Asset
and any of its parents or Subsidiaries that are obligated pursuant to the
Underlying Instruments for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP) equal to net income from continuing
operations for such period plus (a) cash interest expense, (b) income taxes, (c)
depreciation and amortization for such period (to the extent deducted in
determining earnings from continuing operations for such period), (d)
amortization of intangibles (including, but not limited to, goodwill, financing
fees and other capitalized costs), to the extent not otherwise included in
clause (c) above, other non-cash charges and organization costs, (e)
extraordinary losses in accordance with GAAP, and (f) any other item the
Borrower and the Administrative Agent mutually deem to be appropriate.

 

"Effective Spread" means, with respect to any floating rate Eligible Loan Asset
as of any date of determination, the current per annum rate at which it pays
interest minus LIBOR applicable during the Remittance Period in which such date
of determination occurs; provided, that (a) with respect to any unfunded
commitment of any Delayed Draw Loan Asset or any Revolving Loan Asset, the
Effective Spread means the commitment fee payable with respect to such unfunded
commitment and (b) with respect to the funded portion of any commitment under
any Delayed Draw Loan Asset or any Revolving Loan Asset, the Effective Spread
means the current per annum rate at which it pays interest minus LIBOR
applicable during the Remittance Period in which such date of determination
occurs.

 

"Eligibility Criteria" means the criteria set forth in Schedule II hereto.

 

"Eligible Loan Asset" means, as of any date of determination, a Loan Asset in
respect of which each of the criteria set forth in Schedule II hereto is
satisfied as of such date.

 

"Environmental Laws" means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally binding
requirements (including, without limitation, principles of common law) of any
Governmental Authority, regulating, relating to or imposing liability or
standards of conduct concerning pollution, the preservation or protection of the
environment, natural resources or human health (including employee health and
safety), or the generation, manufacture, use, labeling, treatment, storage,
handling, transportation or release of, or exposure to, Materials of
Environmental Concern, as has been, is now, or may at any time hereafter be, in
effect.

 

16

 

 

"Equity Interests" means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including common
stock, options, warrants, preferred stock, phantom stock, membership units
(common or preferred), stock appreciation rights, membership unit appreciation
rights, convertible notes or debentures, stock purchase rights, membership unit
purchase rights and all securities convertible, exercisable or exchangeable, in
whole or in part, into any one or more of the foregoing.

 

"Equity Security" means (a) any equity security or any other security that is
not eligible for purchase by the Borrower as an Eligible Loan Asset, (b) any
security purchased as part of a "unit" with an Eligible Loan Asset and that
itself is not eligible for purchase by the Borrower as an Eligible Loan Asset,
and (c) any obligation that, at the time of commitment to acquire such
obligation, was eligible for purchase by the Borrower as an Eligible Loan Asset
but that, as of any subsequent date of determination, no longer is eligible for
purchase by the Borrower as an Eligible Loan Asset, for so long as such
obligation fails to satisfy such requirements.

 

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower or the Parent, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412, 430 or 431 of the
Code).

 

"Event of Default" has the meaning assigned to that term in Section 6.01.

 

"Exception Report" has the meaning assigned to that term in Section 10.02(b)(i).

 

"Excess Concentration Amount" means, as of any date of determination during the
Revolving Period, with respect to all Eligible Loan Assets included in the
Collateral, the amount by which the sum of the Outstanding Balance of such
Eligible Loan Assets exceeds any applicable Concentration Limitations, to be
calculated without duplication, after giving effect to any sales, purchases or
substitutions of Loan Assets as of such date; provided that with respect to any
Loan Asset or portion thereof, if more than one Concentration Limitation would
be exceeded, the Concentration Limitation that would result in the highest
Excess Concentration Amount shall be used to determine the Excess Concentration
Amount.

 

"Excess Interest Proceeds" means, at any time of determination, the excess of
(1) amounts then on deposit in the Collection Account representing Interest
Proceeds over (2) the sum of the projected amount required to be paid pursuant
to clauses (i) through (x) of Section 2.04(a) on the next Payment Date, as
determined by the Borrower in good faith and in a commercially reasonable manner
and verified by the Administrative Agent (which verification by the
Administrative Agent shall be deemed to be given upon the written confirmation
(or deemed confirmation) of the Administrative Agent to a Permitted Distribution
or Permitted Tax Distribution, as applicable).

 

17

 

 

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

"Excluded Amounts" means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral, which amount is
attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan Asset or on any Related Collateral and (b)
any amount received in the Collection Account or other Controlled Account
representing (i) a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under the Underlying Instruments,
(iii) amounts received in the Collection Account with respect to any Loan Asset
that the Borrower is not entitled to receive (whether as a result of the
transfer or sale of such Loan Asset or the accrual of such amounts prior to the
related Cut-Off Date), and (iv) amounts deposited into the Collection Account
manifestly in error.

 

"Excluded Taxes" means (a) Taxes imposed on or measured by the Recipient's net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii)
that are Other Connection Taxes, (b) in the case of any Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender becomes
a party hereto or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.11, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient's failure to comply
with Section 2.11(f), and (d) any withholding Taxes imposed under FATCA.

 

"FATCA" means Sections 1471 through 1474 of the Code (or any amended or
successor versions of Sections 1471 through 1474 of the Code that are
substantively comparable and not materially more onerous to comply with), as of
the date of this Agreement, and any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code (or any amended or successor version described above),
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any U.S. or non-U.S. fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

"Facility Amount" means the aggregate Commitments as then in effect, which on
the Closing Date shall be $200,000,000, as such amount may be reduced pursuant
to Section 2.16(b); provided that, at all times (a) when an Event of Default
exists and is continuing and (b) during the Amortization Period (including, as a
result of an Early Amortization Election), the Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

18

 

 

"Facility Maturity Date" means the earliest of (a) the Business Day designated
by the Borrower to the Lender pursuant to Section 2.16(b) to terminate this
Agreement, (b) the Stated Maturity or (c) the date on which the Facility
Maturity Date is declared (or is deemed to have occurred automatically) pursuant
to Section 6.01.

 

"Fees" means (a) the Unused Fee and (b) the fees payable to the Administrative
Agent and each Lender pursuant to the terms of any Lender Fee Letter.

 

"Financial Asset" has the meaning specified in Section 8-102(a)(9) of the UCC.

 

"Financial Covenant Test": means a test that will be satisfied on any date of
determination if:

 

(a)          the Tangible Net Worth of the Parent is greater than or equal to
75.0% of Tangible Net Worth as set forth in the most recently delivered
financial statement of the Parent, plus 50.0% of the net proceeds of the sale of
any Equity Interests of the Parent since the date of the most recently delivered
financial statement of the Parent; and

 

(b)          the BDC Asset Coverage is greater than 2.00:1.00.

 

"First Lien Loan" means any Loan Asset (a) that is secured by a valid and
perfected first priority Lien on substantially all of the Obligor's assets
constituting Related Collateral, subject to any expressly permitted Liens under
the Underlying Instrument for such Loan Asset, or such comparable definition if
"permitted liens" is not defined therein, (b) that provides that the payment
obligation of the Obligor on such Loan Asset is either senior to, or pari passu
with, and is not (and cannot by its terms become) subordinate in right of
payment to all other Indebtedness of such Obligor, (c) for which Liens on the
Related Collateral securing any other outstanding Indebtedness of the Obligor
(excluding expressly permitted Liens described in clause (a) above but including
Liens securing Second Lien Loans) is expressly subject to and contractually or
structurally subordinate to the priority Liens securing such First Lien Loan,
(d) that the Portfolio Manager determines in accordance with the Standard of
Care that the value of the Related Collateral on or about the time of
origination equals or exceeds the Outstanding Balance of the Loan Asset plus the
aggregate outstanding balances of all other Indebtedness of equal seniority
secured by the same Related Collateral, (e) for which the Senior Leverage Ratio
as of the Cut-Off Date is less than 4.50:1.00, and (f) that is not a Second Lien
Loan, Unitranche Loan or FLLO Loan.

 

"Financing Statement" has the meaning assigned to that term in Section 9.06(j).

 

"FLLO Loan" means any Loan Asset that satisfies all of the requirements set
forth in the definition of "First Lien Loan" except that, at any time prior to
and/or after an event of default under the Underlying Instrument, such Loan
Asset will be paid after one or more tranches of First Lien Loans issued by the
Obligor have been paid in full in accordance with a specified waterfall or other
priority of payments as specified in the Underlying Instrument, an agreement
among lenders or other applicable agreement.

 

19

 

 

"Foreign Plan" means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, the Borrower
with respect to employees outside the United States.

 

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States.

 

"Governmental Authority" means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person.

 

"Governmental Plan" has the meaning assigned to that term in Section 4.01(s).

 

"Grant" or "Granted" means to grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Collateral, or of any
other instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Collateral, and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

"Increased Costs" means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.10.

 

"Indebtedness" means:

 

(a)          with respect to any Obligor under any Loan Asset, without
duplication, (i) all obligations of such entity for borrowed money or with
respect to deposits or advances of any kind, (ii) all obligations of such entity
evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such entity under conditional sale or other title retention
agreements relating to property acquired by such entity, (iv) all obligations of
such entity in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (v) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such entity, whether or not the
indebtedness secured thereby has been assumed, (vi) all guarantees by such
entity of indebtedness of others, (vii) all Capital Lease Obligations of such
entity, (viii) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and letters of guaranty and (ix)
all obligations, contingent or otherwise, of such entity in respect of bankers'
acceptances; and

 

20

 

 

(b)          for all other purposes, with respect to any Person at any date, (i)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (iv) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (v) all indebtedness of
others secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the indebtedness secured thereby has
been assumed, (vi) all guarantees by such Person of indebtedness of others,
(vii) all Capital Lease Obligations of such Person, (viii) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (ix) all obligations, contingent
or otherwise, of such Person in respect of bankers' acceptances, but expressly
excluding any obligation of such Person to fund any Loan Asset constituting a
Delayed Draw Loan Asset or a Revolving Loan Asset.

 

Notwithstanding the foregoing, "Indebtedness" shall not include a commitment
arising in the ordinary course of business to purchase a future Loan Asset in
accordance with the terms of this Agreement.

 

"Indemnified Amounts" has the meaning assigned to that term in Section 7.01.

 

"Indemnified Party" has the meaning assigned to that term in Section 7.01.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

"Indemnifying Party" has the meaning assigned to that term in Section 7.03.

 

"Independent Manager" means a natural person who, (a) for the five (5)-year
period prior to his or her appointment as Independent Manager, has not been, and
during the continuation of his or her service as Independent Manager is not: (i)
an employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of its respective Affiliates (other than his or her service as
an Independent Manager of the Borrower or other Affiliates that are structured
to be "bankruptcy remote"); (ii) a customer or supplier of the Borrower or any
of its Affiliates (other than his or her service as an Independent Manager of
the Borrower or other Affiliates that are structured to be "bankruptcy remote");
or (iii) any member of the immediate family of a person described in (i) or
(ii), and (b) has (i) prior experience as an Independent Manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Managers thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least two
(2) years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of secured or securitized structured finance
instruments, agreements or securities.

 

21

 

 

"Indorsement" has the meaning specified in Section 8-102(a)(11) of the UCC, and
"Indorsed" has a corresponding meaning.

 

"Industry Classification" means any of the industry categories set forth in
Schedule V hereto, including any modifications that may be made thereto or
additional categories that may be subsequently established by reference to the
Global Industry Classification Standard codes; provided that the Administrative
Agent has provided its prior written consent to any such modification or
additional category.

 

"Initial Advance" means the first Advance made pursuant to Article II.

 

"Instrument" has the meaning specified in Section 9-102(a)(47) of the UCC.

 

"Insurance Policy" means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Related Collateral.

 

"Interest Collection Subaccount" means a sub-account (account number [*] at the
Account Bank) of the Collection Account entitled "Interest Collection
Subaccount," into which Interest Collections shall be segregated.

 

"Interest Collections" means, with respect to any date of determination, without
duplication, the sum of:

 

(a)          all payments of interest and delayed compensation (representing
compensation for delayed settlement) received in cash by the Borrower during the
related Remittance Period on the Loan Assets, including the accrued interest
received in connection with a sale thereof during the related Remittance Period;

 

(b)          all principal and interest payments received by the Borrower during
the related Remittance Period on Permitted Investments purchased with Interest
Collections;

 

(c)          all upfront fees, anniversary fees, redemption fees, collateral
monitoring fees, success fees, termination fees, amendment and waiver fees, late
payment fees, ticking fees and all other fees received by the Borrower during
the related Remittance Period, except for those in connection with the reduction
of the Outstanding Balance of the related Loan Asset, as determined by the
Portfolio Manager with notice to the Administrative Agent and the Collateral
Agent; and

 

(d)          commitment fees and other similar fees received by the Borrower
during such Remittance Period in respect of Delayed Draw Loan Assets and
Revolving Loan Assets;

 

provided that any amounts received in respect of any Defaulted Loan will
constitute Principal Collections (and not Interest Collections) until the
aggregate of all collections in respect of such Defaulted Loan since it became a
Defaulted Loan equals the lower of (x) the price paid for such Loan Asset and
(y) the Outstanding Balance of such Loan Asset at the time it became a Defaulted
Loan.

 

22

 

 

"Investment Criteria" means with respect to each Loan Asset acquired by the
Borrower, compliance with each of the requirements set forth below:

 

(a)          no Event of Default or Unmatured Event of Default is continuing;

 

(b)          such Loan Asset is an Eligible Loan Asset;

 

(c)          there is no Borrowing Base Deficiency;

 

(d)          the Unfunded Exposure Test is satisfied; and

 

(e)          the Collateral Quality Tests are satisfied or, if not satisfied,
would be maintained or improved after giving effect to such acquisition.

 

"Lender" means (a) Morgan Stanley and (b) any Lender, and/or any other Person to
whom a Lender assigns any part of its rights and obligations under this
Agreement and the other Transaction Documents in accordance with the terms of
Section 11.04.

 

"Lender Fee Letter" means each fee letter agreement that shall be entered into
by and among the Borrower, the applicable Lender and/or the Administrative Agent
in connection with the transactions contemplated by this Agreement, as amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms thereof.

 

"LIBOR" means, for any day during a Remittance Period, with respect to any
Advance (or portion thereof), the rate per annum (carried out to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the page of the Reuters Screen (or any
applicable successor page) at approximately 11:00 a.m., London time on the LIBOR
Determination Date for such Remittance Period that displays an average ICE
Benchmark Administration Interest Settlement Rate (such page currently being
LIBOR01) for deposits in Dollars with a term equivalent to three months;
provided that if such rate is not available at any such time for any reason,
then "LIBOR" with respect to any Advance shall be (a) the rate at which Dollar
deposits of $5,000,000 and for a three-month maturity are offered by the
principal London office of the Administrative Agent or the principal London
office of any bank reasonably selected by the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the applicable day (or, if such day is not a
Business Day, on the immediately preceding Business Day) or (b) equal to the
rate that results from interpolating on a linear basis between (i) the rate
appearing on the Reuters Screen for the longest period available that is shorter
than three months and (ii) the rate appearing on the Reuters Screen that is the
shortest period available that is longer than three months; provided further
that in the event that the rate as so determined above shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. LIBOR shall
always be determined by the Administrative Agent, and such determination shall
be conclusive absent manifest error. If the Administrative Agent is required but
is unable to determine a rate in accordance with at least one of the procedures
described above, LIBOR will be LIBOR as determined on the previous LIBOR
Determination Date.

 

"LIBOR Determination Date" means, with respect to each Remittance Period, the
day that is two (2) Business Days prior to the first day of such Remittance
Period.

 

23

 

 

"Lien" means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

"Loan Asset" means any commercial loan acquired by the Borrower, but excluding,
as applicable, the Retained Interest and Excluded Amounts.

 

"Loan Asset Checklist" means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all applicable Required Loan Documents to be included
within the respective Loan File.

 

"Loan Asset Schedule" means the Loan Asset Schedule identifying the Loan Assets
delivered by the Borrower or the Portfolio Manager to the Collateral Custodian
and the Administrative Agent. Each such schedule shall set forth the applicable
information specified on Schedule III, which shall also be provided to the
Collateral Custodian in electronic format acceptable to the Collateral
Custodian.

 

"Loan File" means, with respect to each Loan Asset, a file containing (a) each
of the documents and items as set forth on the Loan Asset Checklist with respect
to such Loan Asset and (b) duly executed originals of the applicable Required
Loan Documents, as specified in the related Loan Asset Checklist ((i) in the
case of any promissory notes, to the extent required to be delivered to the
Borrower in accordance with the Underlying Instrument or (ii) otherwise, to the
extent available and required by the Standard of Care) and copies of any other
Records relating to such Loan Assets and Related Asset pertaining thereto.

 

"Loan Parties" has the meaning assigned to that term in Section 6.01(d).

 

"Maintenance Covenant" means, as of any date of determination, a covenant by the
Obligor of a Loan Asset to comply with one or more financial covenants during
each reporting period applicable to such Loan Asset, whether or not any action
by, or event relating to, the Obligor occurs after such date of determination;
provided that a covenant that otherwise satisfies the definition hereof and only
applies when amounts are outstanding under the related Loan Asset shall be a
Maintenance Covenant.

 

"Margin Stock" means "margin stock" as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

"Material Adverse Effect" means, with respect to any event or circumstance, a
material adverse effect on (a) the business, financial condition, operations,
performance, prospects (whether financial or otherwise) or properties of the
Transferor and Borrower taken as a whole, or the Portfolio Manager, (b) the
validity, enforceability or collectability of this Agreement or any other
Transaction Document or the validity, enforceability or collectability of the
Loan Assets generally or any material portion of the Loan Assets, (c) the rights
and remedies of the Collateral Agent, the Collateral Custodian, the Account
Bank, the Administrative Agent, any Lender and the Secured Parties with respect
to matters arising under this Agreement or any other Transaction Document, (d)
the ability of each of the Borrower, the Transferor and the Portfolio Manager to
perform their respective obligations under this Agreement or any other
Transaction Document, or (e) the status, existence, perfection, priority or
enforceability of the Collateral Agent's lien on the Collateral.

 

24

 

 

"Materials of Environmental Concern" means any material, substance or waste that
is listed, regulated, or otherwise defined as hazardous, toxic, radioactive, a
pollutant or a contaminant (or words of similar regulatory intent or meaning)
under applicable Environmental Law, or which could give rise to liability under
any Environmental Law.

 

"Material Modification" means any amendment or waiver of, or modification or
supplement with respect to, an Underlying Instrument governing an Eligible Loan
Asset executed or effected on or after the Cut-Off Date for such Eligible Loan
Asset (or, in the case of clause (d) below, a change to any other Indebtedness
of the Obligor, as applicable) which:

 

(a)          reduces or forgives any or all of the principal amount due under
such Eligible Loan Asset;

 

(b)          extends or delays the stated maturity date for such Eligible Loan
Asset, including a Maturity Amendment;

 

(c)          waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Eligible Loan Asset (other than any deferral or capitalization already allowed
by the terms of the Underlying Instruments of any Eligible Loan Asset that is a
PIK Loan Asset as of the Cut-Off Date) or reduces the amount of interest due;

 

(d)          (i) in the case of a First Lien Loan or Unitranche Loan,
contractually or structurally subordinates such Eligible Loan Asset by operation
of a priority of payments, turnover provisions, the transfer of assets in order
to limit recourse to the related Obligor or the granting of Liens (other than
"permitted liens" or any comparable definitions or provisions in the Underlying
Instruments related to "permitted liens" for such Eligible Loan Asset) on any of
the Related Collateral, (ii) in the case of a Second Lien Loan or FLLO Loan, (x)
contractually or structurally subordinates such Eligible Loan Asset to any
obligation (other than any loan which existed on the Cut-Off Date for such
Eligible Loan Asset which is senior to such Eligible Loan Asset and extensions,
refinancings or replacements thereof with an outstanding principal balance not
to exceed such extended, refinanced or replaced Loan) by operation of a priority
of payments, turnover provisions, the transfer of assets in order to limit
recourse to the related Obligor or the granting of Liens (other than "permitted
liens" or any comparable definitions or provisions in the Underlying Instruments
related to "permitted liens" for such Eligible Loan Asset) on any of the Related
Collateral or (y) increases the commitment amount of any loan senior or pari
passu with such Eligible Loan Asset or (iii) in the case of any Eligible Loan
Asset, the Obligor thereof incurs any additional Indebtedness which was not in
place as of the Cut-Off Date which is senior to or pari passu with such Eligible
Loan Asset (except as permitted under the applicable Underlying Instruments
existing on the Cut-Off Date for such Eligible Loan Asset or refinancing or
replacements of Indebtedness in place on the Cut-Off Date with an outstanding
principal balance not to exceed such refinanced or replaced Indebtedness);

 

25

 

 

(e)          substitutes, alters or releases the Related Collateral securing
such Eligible Loan Asset and any such substitution, alteration or release, as
determined in the sole discretion of the Administrative Agent, materially and
adversely affects the value of such Eligible Loan Asset; provided, that the
foregoing shall not apply to any release in conjunction with a relatively
contemporaneous disposition by the Obligor accompanied by a mandatory
reinvestment of net proceeds or mandatory repayment of the loan facility
(including the Eligible Loan Asset) with the net proceeds of such Related
Collateral; or

 

(f)           amends, waives, forbears, supplements or otherwise modifies (i)
the meaning of "Senior Leverage Ratio," "Cash Interest Coverage Ratio," "Total
Leverage Ratio," "EBITDA," "Permitted Liens" or any respective comparable
definitions in the Underlying Instruments for such Eligible Loan Asset (to the
extent such financial covenants or definitions are included in the Underlying
Instruments) or (ii) any term or provision of such Underlying Instruments
referenced in or utilized in the calculation of the "Senior Leverage Ratio,"
"Cash Interest Coverage Ratio," "Total Leverage Ratio," "EBITDA," "Permitted
Liens" or any respective comparable definitions for such Eligible Loan Asset, in
the case of either clause (i) or (ii) above, in a manner that, in the sole
discretion of the Administrative Agent, is materially adverse to the
Administrative Agent, any Lender or the value of such Eligible Loan Asset.

 

"Maturity Amendment" means, any amendment to the Underlying Instruments of any
Loan Asset which delays or extends the maturity date or any principal payment
date for such Loan Asset.

 

"Maximum Portfolio Advance Rate" means, as of any date of determination, the
advance rate corresponding to the Diversity Score of the Eligible Loan Assets
included in the Collateral as of such date, as set forth below:

 

Diversity Score (x)   Maximum Portfolio Advance Rate x ≤ 5.0   25% 5.0 < x ≤ 7.5
  35% 7.5 < x ≤ 10.0   40% 10.0 < x ≤ 15.0   50% x > 15.0   Advance Rate
determined by the Administrative Agent in respect of each Eligible Loan Asset as
set forth in the definition of Advance Rate.

 

"Minimum Equity Amount" means (i) $30,000,000 or (ii) if prior to the one (1)
year anniversary of the Closing Date the Facility Amount is permanently reduced
below $200,000,000 but not less than $100,000,000 in accordance with the terms
hereof through an optional reduction by the Borrower, an amount equal to 15% of
the reduced Facility Amount.

 

26

 

 

"Minimum Utilization" means on any day following the Ramp-Up Period and prior to
the end of the Revolving Period, 75% of the Facility Amount. For the avoidance
of doubt, the Minimum Utilization shall only apply during the Revolving Period.

 

"Monthly Determination Date" shall mean the last day of a calendar month.

 

"Moody's" means Moody's Investors Service, Inc. (or its successors in interest).

 

"Morgan Stanley" means Morgan Stanley Bank, N.A., and its successors and
assigns.

 

"Noteless Loan" means a Loan Asset with respect to which the Underlying
Instruments (a) do not require the Obligor to execute and deliver a promissory
note to evidence the Indebtedness created under such Loan Asset or (b) require
any holder of the Indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor (and none has been requested
with respect to such Loan Asset held by the Borrower).

 

"Notice of Borrowing" means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent in the form attached hereto as Exhibit D.

 

"Notice of Exclusive Control" has the meaning given to such term in the
Collection and Unfunded Exposure Account Agreement.

 

"Notice of Reduction" means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.16, in the form attached hereto as Exhibit E.

 

"Obligations" means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Administrative Agent, the Account Bank, the Secured Parties,
the Collateral Agent or the Collateral Custodian arising under this Agreement
and/or any other Transaction Document and shall include, all liability for Yield
and principal of the Advances Outstanding, indemnifications and other amounts
due or to become due by the Borrower to the Lenders, the Administrative Agent,
the Collateral Agent, the Collateral Custodian, the Secured Parties and the
Account Bank under this Agreement and/or any other Transaction Document,
including, any Lender Fee Letter, any Prepayment Premium and costs and expenses
payable by the Borrower to the Lenders, the Administrative Agent, the Account
Bank, the Collateral Agent or the Collateral Custodian, including attorneys'
fees, costs and expenses, including interest, fees and other obligations that
accrue after the commencement of an insolvency proceeding (in each case whether
or not allowed as a claim in such insolvency proceeding).

 

"Obligor" means, with respect to a Loan Asset, the Person who is obligated to
repay such Loan Asset (including, if applicable, a guarantor thereof), and whose
assets are primarily relied upon by the Borrower at the time such Loan Asset was
originated or purchased by the Borrower as the source of repayment of such Loan
Asset.

 

27

 

 

"Obligor Information" means, with respect to any Obligor (in each case, to the
extent the following information is available to the Portfolio Manager after
commercially reasonable efforts), (a) the legal name and tax identification
number of such Obligor, (b) the jurisdiction in which such Obligor is domiciled,
(c) the audited financial statements for such Obligor for the three prior fiscal
years (or such shorter period of time that the Obligor has been in existence),
(d) the Portfolio Manager's internal credit memo with respect to the Obligor and
the related Loan Asset, including explanation of any EBITDA adjustments and
detailed projections of free cash flow through maturity, (e) any lender
presentations and confidential information memorandum received by the Portfolio
Manager, (f) the annual report for the most recent fiscal year of such Obligor,
(g) a company forecast for such Obligor including plans related to capital
expenditures, (h) financials for the most recent fiscal quarter, (i) the
business model, company strategy and names of known peers of such Obligor, (j)
the shareholding pattern and details of the management team of such Obligor, (k)
details of any banking facilities and the debt maturity schedule of such Obligor
and (l) Underlying Instruments.

 

"OFAC" means the U.S. Department of Treasury's Office of Foreign Asset Control.

 

"Officer's Certificate" means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president or other senior officer, as an authorized officer, of any Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Loan or Transaction
Document).

 

"Other Taxes" means all present or future stamp, sales, excise, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.

 

"Outstanding Balance" means, as of any date of determination, the outstanding
principal balance of a Loan Asset as of such date, exclusive of (a) any PIK
Interest or accrued interest on such Loan Asset as of such date and (b) any
unfunded amounts with respect to any Delayed Draw Loan Assets and Revolving Loan
Assets included in the Collateral as of such date; provided that, for purposes
of calculating the Outstanding Balance of any PIK Loan Asset, principal payments
received on such Loan Asset shall first be applied to reducing or eliminating
any outstanding PIK Interest or accrued interest.

 

"Parent" means CION Investment Corporation, a Maryland corporation.

 

"Participant" has the meaning assigned to that term in Section 11.04(a).

 

"Participant Register" has the meaning assigned to that term in Section
11.04(a).

 

28

 

 

"Participation Interest" means a participation interest in a loan that satisfies
each of the following criteria: (a) such participation would constitute a Loan
Asset were it acquired directly, (b) the seller of such participation is a
lender on the underlying loan, (c) the aggregate participation in the loan
granted by such participation seller to all participants (including the
Borrower) does not exceed the principal amount or commitment with respect to
which such participation seller is a lender under such loan, (d) such
participation does not grant, in the aggregate, to the participant in such
participation a greater interest than the selling participation seller holds in
the loan or commitment that is the subject of the participation, (e) the entire
purchase price for such participation is paid in full (without the benefit of
financing from the participation seller) at the time of the participant's
acquisition, (f) the participation provides the participant with all of the
economic benefit and risk of the whole or part of the loan or commitment that is
the subject of the loan participation, (g) such participation is documented
under a Loan Syndications and Trading Association or similar market agreement
standard for loan participation transactions among institutional market
participants and (h) such participation is not a sub-participation interest in
any loan.

 

"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 (signed into law October 26, 2001)

 

"Payment Date" means the 20th calendar day of each March, June, September and
December, unless such day is not a Business Day, in which case the following
Business Day, commencing in March, 2018; provided that the final Payment Date
shall occur on the Collection Date.

 

"Payment Default Ratio" means, as of any date of determination, the ratio
(expressed as a percentage) of (a) the aggregate Outstanding Balance of all
Eligible Loan Assets as of such date (including any such Loan Assets for which
the Borrower has entered into a commitment to purchase such Loan Assets that has
not yet settled and excluding any such Loan Assets for which the Borrower has
entered into a commitment to sell such Loan Assets that has not yet settled) for
which an Obligor payment default has occurred (giving effect to any applicable
grace or cure period but in no event to exceed five (5) Business Days), divided
by (b) the aggregate Outstanding Balance of all Eligible Loan Assets as of such
date (including any such Loan Assets for which the Borrower has entered into a
commitment to purchase such Loan Assets that has not yet settled and excluding
any such Loan Assets for which the Borrower has entered into a commitment to
sell such Loan Assets that has not yet settled).

 

"Payment Default Trigger" means an event that shall occur if the Payment Default
Ratio exceeds 20% at any time.

 

"Permitted Distribution" means, on any Business Day, distributions of Interest
Proceeds (at the discretion of the Borrower) to the Parent (or other permitted
equity holders of the Borrower); provided that amounts may be distributed
pursuant to this definition only to the extent of available Excess Interest
Proceeds (after giving effect to all other Permitted Distributions or Permitted
Tax Distributions occurring on such day) and only so long as (i) no Event of
Default or Unmatured Event of Default has occurred and is continuing (or would
occur after giving effect to such Permitted Distribution), (ii) no Borrowing
Base Deficiency shall be continuing (or would occur after giving effect to such
Permitted Distribution), (iii) the Borrower gives at least five (5) Business
Days' prior written notice thereof to the Administrative Agent, the Collateral
Agent and the Collateral Administrator and such notice shall include a
calculation in reasonable detail of the Excess Interest Proceeds available as of
such date and (iv) the Administrative Agent confirms in writing (which may be by
email) to the Collateral Agent and the Collateral Custodian that it agrees to
the calculation of the Excess Interest Proceeds and that the conditions to a
Permitted Distribution set forth in this definition are satisfied; provided
that, if the Administrative Agent does not so notify the Collateral Agent and
the Collateral Custodian in writing (which may be by email) within five (5)
Business Days following delivery of written notice (which may be by email) of a
proposed Permitted Distribution and a calculation of the Excess Interest
Proceeds requesting such confirmation, the Administrative Agent will be deemed
to have confirmed that such conditions are satisfied.

 

29

 

 

"Permitted Investments" means, as of any date of determination:

 

(a)          direct interest bearing obligations of, and interest bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(b)          demand or time deposits in, certificates of deposit of, demand
notes of, or bankers' acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Collateral Agent, the Collateral Custodian or the Administrative Agent or any
agent thereof acting in its commercial capacity); provided that the short-term
unsecured debt obligations of such depository institution or trust company at
the time of such investment are rated at least "A-1" by S&P and "P-1" by
Moody's;

 

(c)          commercial paper that (i) is payable in Dollars and (ii) is rated
at least "A-1" by S&P and "P-1" by Moody's; and

 

(d)          units of money market funds rated in the highest credit rating
category by any nationally recognized statistical rating organization, including
S&P and Moody's.

 

No Permitted Investment shall have an "f," "r," "p," "pi," "q," "sf" or "t"
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Account Bank, the Collateral Custodian or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided that,
notwithstanding the foregoing clauses (a) through (d), Permitted Investments may
only include obligations or securities that constitute cash equivalents for
purposes of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions
from the definition of "covered fund" for purposes of the Volcker Rule. The
Collateral Agent, Account Bank and Collateral Custodian shall have no obligation
to determine or oversee compliance with the foregoing.

 

30

 

 

"Permitted Liens" means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen's, warehousemen's,
mechanics', carriers', workmen's and repairmen's Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

"Permitted Tax Distribution" means distributions to the Parent (from the
Collection Account or otherwise) to the extent required to allow the Parent to
make sufficient distributions to qualify as a regulated investment company, and
to otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 100% of the amounts that the Borrower would have been
required to distribute to the Parent to: (i) allow the Borrower to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Borrower's liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Borrower's liability for federal excise taxes for any such calendar
year imposed pursuant to Section 4982 of the Code (or any successor thereto), in
the case of each of (i), (ii) or (iii), calculated assuming that the Borrower
had qualified to be taxed as a regulated investment company under the Code and
(B) amounts may be distributed pursuant to this definition only from Excess
Interest Proceeds (after giving effect to all other Permitted Tax Distributions
or Permitted Distributions occurring on such day) and so long as (i) no
Borrowing Base Deficiency is continuing (or would occur after giving effect to
such Permitted Tax Distribution), (ii) the Borrower gives at least five (5)
Business Days prior notice thereof to the Administrative Agent and the
Collateral Agent and such notice shall include a calculation in reasonable
detail of the Excess Interest Proceeds available as of such date, (iii) no Event
of Default or Unmatured Event of Default has occurred and is continuing (or
would occur after giving effect to such Permitted Tax Distribution) and (iv) the
Administrative Agent confirms in writing (which may be by email) to the
Collateral Agent and the Collateral Custodian that it agrees to the calculations
of the Excess Interest Proceeds and that the conditions to a Permitted Tax
Distribution set forth in this definition are satisfied; provided that, if the
Administrative Agent does not so notify the Collateral Agent and the Collateral
Custodian in writing (which may be by email) within five (5) Business Days
following delivery of written notice (which may be by email) of a proposed
Permitted Distribution and a calculation of the Excess Interest Proceeds
requesting such confirmation, the Administrative Agent will be deemed to have
confirmed that such conditions are satisfied.

 

"Person" means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

31

 

 

"PIK Interest" means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as cash interest as it
accrues.

 

"PIK Loan Asset" means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of time prior to such Loan Asset requiring the current cash payment
of such previously capitalized interest, which cash payment shall be treated as
an Interest Collection at the time it is received.

 

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Borrower, the Parent or any ERISA Affiliate or to which the
Borrower of any ERISA Affiliates contributes or has an obligation to contribute
or has any liability (whether actual or contingent).

 

"Plan Asset Rules" means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

 

"Politically Exposed Person" means a natural person currently or formerly
entrusted with a senior public role or function (e.g., a senior official in the
executive, legislative, military, administrative, or judicial branches of
government), an immediate family member of a prominent public figure, a known
close associate of a prominent public figure, or any corporation, business or
other entity that has been formed by, or for the benefit of, a prominent public
figure. Immediate family members include family within one-degree of separation
of the prominent public figure (e.g., spouse, parent, sibling, child,
step-child, or in-law). Known close associates include those widely- and
publicly-known close business colleagues and personal advisors to the prominent
public figure, in particular financial advisors or persons acting in a fiduciary
capacity.

 

"Portfolio Management Fee" means the fee payable to the Portfolio Manager on
each Payment Date in arrears in respect of each Remittance Period, which fee
shall be equal to the product of (a) 0.25% per annum, (b) the arithmetic mean of
(i) the aggregate Outstanding Balance of all Eligible Loan Assets plus (ii) the
Aggregate Unfunded Exposure Amount, in each case, on the first day and on the
last day of the related Remittance Period and (c) the actual number of days in
such Remittance Period, divided by 360; provided that, in the sole discretion of
the Portfolio Manager, the Portfolio Manager may, from time to time, waive all
or any portion of the Portfolio Management Fee payable on any Payment Date.

 

"Portfolio Management Report" has the meaning assigned to that term in Section
5.04(a).

 

"Portfolio Management Agreement" means that certain Portfolio Management
Agreement, dated as of the Closing Date, between the Borrower and the Portfolio
Manager, as the transferee, as amended, modified, supplemented, restated or
replaced from time to time in accordance with the terms thereof.

 

32

 

 

"Portfolio Manager" means, as of any date of determination, the Person then
authorized, pursuant to the Portfolio Management Agreement to service,
administer, and collect on the Loan Assets and exercise rights and remedies in
respect of the same.

 

"Portfolio Manager Default" means the occurrence of a “cause” event as set forth
in the Portfolio Management Agreement.

 

"Prepayment Premium" means, in the event that this Agreement is terminated or
the Facility Amount is permanently reduced, in each case, pursuant to Section
2.16(b), (a) prior to the one (1) year anniversary of the Closing Date, an
amount equal to 3.0% of the amount by which the Facility Amount is reduced below
$100,000,000, (b) on or after the one (1) year anniversary of the Closing Date,
but prior to the two (2) year anniversary of the Closing Date, an amount equal
to 2.0%, or (c) on or after the two (2) year anniversary of the Closing Date,
but prior to the three (3) year anniversary of the Closing Date, an amount equal
to 1.0%, in each case, of either (x) the Facility Amount, in the case of such
termination, or (y) the amount of such reduction, in the case of such permanent
reduction of the Facility Amount and, in each case, such amounts shall be
payable pro rata to each Lender at the time of such termination or such
reduction, as applicable; provided that the Prepayment Premium shall be
calculated without giving effect to the provisos in the definition of "Facility
Amount."

 

"Principal Collection Subaccount" means a sub-account (account number [*] at the
Account Bank) of the Collection Account entitled "Principal Collection
Subaccount," into which Principal Collections shall be segregated.

 

"Principal Collections" means with respect to any date of determination, all
amounts received by the Borrower during the related Remittance Period that do
not constitute Interest Collections and any other amounts that have been
designated as Principal Collections pursuant to the terms of this Agreement.

 

"Pro Rata Share" means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (or, following the termination thereof,
the outstanding principal amount of all Advances of such Lender), by the
aggregate Commitments of all the Lenders (or, following the termination thereof,
the aggregate Advances Outstanding).

 

"Proceeds" means, with respect to any property included in the Collateral, all
property that is receivable or received when such property is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to such Collateral including any insurance relating thereto.

 

"Purchase Price" means, with respect to any Loan Asset, an amount (expressed as
a percentage of par) equal to the greater of (a) zero and (b) the actual price
paid by the Borrower for such Loan Asset; provided that if the actual price paid
by the Borrower for such Loan Asset exceeds 100% of par, the Purchase Price
shall be deemed to be 100%.

 

"Ramp-Up Period" means the period beginning on the Closing Date and ending on
the six-month anniversary thereof.

 

33

 

 

"Recipient" means the Administrative Agent and any Lender, as applicable.

 

"Records" means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Loan Assets or maintained with respect to the Loan Assets and
the related Obligors that the Borrower, the Transferor or the Portfolio Manager
have generated, in which the Borrower has acquired an interest pursuant to the
Contribution Agreement or in which the Borrower or the Transferor have otherwise
obtained an interest.

 

"Recoveries" means, with respect to any Defaulted Loan, the proceeds from the
sale of the Related Collateral, the proceeds of any related Insurance Policy,
any other recoveries with respect to such Loan Asset (without duplication) or
the Related Collateral, and amounts representing late fees and penalties, net of
any amounts received that are required under such Loan Asset, as applicable, to
be refunded to the related Obligor.

 

"Register" has the meaning assigned to that term in Section 2.13.

 

"Registered" means a debt obligation that is in registered form for U.S. federal
income tax purposes within the meaning of Section 881(c)(2)(B)(i) of the Code
and the Treasury regulations promulgated thereunder and that is issued after
July 18, 1984; provided that a certificate of interest in a grantor trust shall
not be treated as Registered unless each of the obligations or securities held
by the trust was issued after that date.

 

"Regularly Scheduled Valuation" has the meaning assigned to that term in Section
5.01(s).

 

"Related Asset" means, with respect to each Loan Asset, all right, title and
interest of the Borrower in and to:

 

(a)          any amounts on deposit in any deposit accounts, cash reserve,
collection, custody or lockbox accounts securing the Loan Assets;

 

(b)          all rights with respect to the Loan Assets to which the Transferor
and/or the Borrower, as applicable, is entitled as lender under the applicable
Underlying Instruments;

 

(c)          the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

 

(d)          any Related Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due or to
become due and paid in respect thereof after the applicable Cut-Off Date and all
liquidation proceeds;

 

(e)          all Required Loan Documents, the Loan Files related to any Loan
Asset, any Records, and the documents, agreements, and instruments included in
the Loan Files or Records;

 

(f)           any Insurance Policies with respect to any Loan Asset;

 

34

 

 

(g)          all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)          all records (including computer records) with respect to the
foregoing; and

 

(i)           all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

"Related Collateral" means, with respect to a Loan Asset, any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan Asset, as applicable, including, mortgaged property and/or a pledge of
the stock, membership or other ownership interests in the related Obligor and
all Proceeds from any sale or other disposition of such property or other
assets.

 

"Remittance Period" means, (a) as to the initial Payment Date, the period
beginning on, and including, the Closing Date and ending on, and including, the
Determination Date immediately preceding such Payment Date and (b) as to any
subsequent Payment Date, the period beginning, and including, on the first day
after the most recently ended Remittance Period and ending on, and including,
the Determination Date immediately preceding such Payment Date, or, with respect
to the final Remittance Period, the Collection Date.

 

"Reporting Date" means the fifteenth (15th) of each calendar month, commencing
in February, 2018; provided that, for any month in which a Payment Date occurs,
the Reporting Date for such month shall be the Determination Date for such
month.

 

"Required Lenders" means (a) Morgan Stanley (as a Lender hereunder) and its
successors and assigns and (b) the other Lenders, if any, representing, together
with Morgan Stanley, an aggregate of at least 51% of the aggregate Commitments
of the Lenders then in effect.

 

"Required Loan Documents" means, for each Loan Asset, the following documents or
instruments, all as specified on the related Loan Asset Checklist:

 

(a)          (i) the original executed promissory note or, in the case of a lost
note, a copy of the executed underlying promissory note accompanied by an
original executed affidavit and indemnity endorsed by the Borrower in blank (and
an unbroken chain of endorsements from each prior holder of such promissory note
to the Borrower), or (ii) if such promissory note is not issued in the name of
the Borrower or is a Noteless Loan, an executed copy of the assignment and
assumption agreement, transfer document or instrument relating to such Loan
Asset evidencing the assignment of such Loan Asset from the prior third party
owner thereof to the Borrower; and

 

(b)          copies of the executed (i) guaranty, (ii) Underlying Instrument,
(iii) if applicable, acquisition agreement (or similar agreement) and (iv)
security agreement or other agreement that secures the obligations represented
by such Loan Asset.

 

35

 

 

"Responsible Officer" means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer's knowledge of and familiarity with the particular subject.

 

"Restricted Junior Payment" means (a) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (c) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (d) any
payment of management fees by the Borrower. For the avoidance of doubt, (x)
payments and reimbursements due to the Portfolio Manager in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto or which
have been substituted by the Borrower, in each case, in accordance with this
Agreement shall not constitute Restricted Junior Payments.

 

"Retained Interest" means, with respect to any Loan Asset that is transferred to
the Borrower, (a) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Loan Asset and (b) the applicable portion of the
interests, rights and obligations under the documentation evidencing such Loan
Asset that relate to such portion(s) of the indebtedness and interest in other
obligations that are owned by another lender.

 

"Review Criteria" has the meaning assigned to that term in Section 10.02(b)(i).

 

"Review Period" has the meaning assigned to that term in Section 10.02(b)(i).

 

"Revolving Loan Asset" means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

 

"Revolving Period" means the period commencing on the Closing Date and ending on
the close of business of the day preceding the earlier to occur of (a) the
Commitment Termination Date and (b) the Facility Maturity Date.

 

"S&P" means Standard & Poor's Ratings Group, a Standard & Poor's Financial
Services LLC business (or its successors in interest).

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.

 

36

 

 

"Scheduled Payment" means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Underlying Instruments.

 

"Second Lien Loan" means any Loan Asset (a) that is secured by a valid and
perfected Lien on substantially all of the Obligor's assets constituting Related
Collateral for such Loan Asset, subject only to the prior Lien provided to
secure the obligations under a "first lien" loan pursuant to typical commercial
terms, and any other expressly permitted Liens under the Underlying Instrument
for such Loan Asset, including any "permitted liens" as defined in such
Underlying Instrument, or such comparable definition if "permitted liens" is not
defined therein, (b) that provides that the payment obligation of the Obligor on
such Loan Asset is "senior debt" and, except for the express lien priority
provisions under the documentation of the "first lien" lenders, is either senior
to, or pari passu with, all other Indebtedness of such Obligor, and (c) that the
Portfolio Manager determines in accordance with the Standard of Care that the
value of the Related Collateral on or about the time of origination equals or
exceeds the Outstanding Balance of the Loan Asset plus the aggregate outstanding
balances of all other Indebtedness of equal or greater seniority secured by the
same Related Collateral (including, without limitation, the outstanding
principal balance of the "first lien" loan).

 

"Secured Obligations" has the meaning assigned to that term in Section 2.12(a).

 

"Secured Party" means each of the Administrative Agent, each Lender, each
Affected Party, each Indemnified Party, the Collateral Custodian, the Collateral
Agent and the Account Bank.

 

"Securities Act" means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

"Senior Leverage Ratio" means, with respect to any Loan Asset or any portion of
any Loan Asset, as applicable, for any period, the meaning of "Senior Leverage
Ratio" or any comparable definition relating to first lien senior secured (or
such applicable lien or applicable level within the capital structure)
indebtedness in the Underlying Instruments for each such Loan Asset, and in any
case that "Senior Leverage Ratio" or such comparable definition is not defined
in such Underlying Instruments, the ratio of (a) first lien senior secured (or
such applicable lien or applicable level within the capital structure)
Indebtedness (including FLLO Loans) less Unrestricted Cash, in each case, as of
the applicable test date, to (b) EBITDA, for the period of four (4) consecutive
fiscal quarters most recently ended on or prior to such date, or if the Obligor
of such Loan Asset was organized or formed within the previous year, another
applicable test period as determined by the Administrative Agent in its sole
discretion, as calculated by the Portfolio Manager in accordance with the
Standard of Care using information from and calculations consistent with the
relevant compliance statements and financial reporting packages provided by the
relevant Obligor as per the requirements of the related Underlying Instruments.

 

"Similar Law" has the meaning assigned to that term in Section 4.01(s).

 

37

 

 

"Solvent" means, as to any Person as of any date of determination, having a
state of affairs such that all of the following conditions are met: (a) the fair
value of the property of such Person is greater than the amount of such Person's
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair saleable value of the
property of such Person in an orderly liquidation of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts and other liabilities as they become absolute and matured;
(c) such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in a business or a transaction, and does not propose to
engage in a business or a transaction, for which such Person's property assets
would constitute unreasonably small capital.

 

"Standard of Care" has the meaning set forth in the Portfolio Management
Agreement.

 

"Standby Investment" means the First American Treasury Obligation Fund Class Z
Shares.

 

"State" means one of the fifty states of the United States or the District of
Columbia.

 

"Stated Maturity" means December 19, 2022.

 

"Structured Finance Obligation" means any obligation of a special purpose
vehicle secured directly by, referenced to, or representing ownership of, a pool
of receivables or other assets, including collateralized debt obligations and
single asset repackages.

 

"Subsidiary" means with respect to a Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

"Supplemental Portfolio Management Fees" means, in connection with a successor
Portfolio Manager that is not an Affiliate of the Borrower, the Transferor or
the Portfolio Manager, an amount equal to the amount of the actual fees of such
successor Portfolio Manager due and payable on the applicable date of
determination in excess of the Portfolio Management Fee otherwise due and
payable on such date, which amount shall not exceed an amount per annum to be
agreed by the Borrower and the Administrative Agent.

 

"Synthetic Security" means a security or swap transaction that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

 

"Tangible Net Worth" means, with respect to any Person, as of any date of
determination, determined in accordance with GAAP, the result of (a) such
Person's total shareholder's equity, minus (b) the sum of, without duplication,
(i) that portion of the book value of all of such Person's assets that would be
treated as intangibles under GAAP, (ii) all of such Person's prepaid expenses
(including the net carrying value of all capitalized acquisition costs, deferred
financing costs and deferred equity issuance costs and excluding reimbursable
insurance premiums paid), (iii) all amounts due to such Person from its
Affiliates, and (iv) all unrealized gains or appreciation from investments or
equity securities of such Person, in each instance as determined in accordance
with GAAP.

 

38

 

 

"Target Portfolio Amount" means $312,500,000.

 

"Tax Expense Cap" means, for any Payment Date, a per annum amount equal to
$50,000.

 

"Taxes" means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), charges, assessments or fees of any
nature (including interest, penalties, and additions thereto) that are imposed
by any Governmental Authority.

 

"Termination/Reduction Notice" means each notice required to be delivered by the
Borrower in respect of any termination of this Agreement or any permanent
reduction of the Facility Amount, in the form of Exhibit F.

 

"Total Borrower Capitalization" means, on any date of determination, the sum of
(a) the Outstanding Balance of all Loan Assets plus (b) the aggregate amount on
deposit in the Principal Collection Subaccount plus (c) the aggregate amount on
deposit in the Unfunded Exposure Account that exceeds the Aggregate Unfunded
Exposure Amount or, during the Revolving Period, the Unfunded Exposure Equity
Amount.

 

"Total Leverage Ratio" means, with respect to any Loan Asset for any period, the
meaning of "Total Leverage Ratio" or any comparable definition in the Underlying
Instruments for each such Loan Asset, and in any case that "Total Leverage
Ratio" or such comparable definition is not defined in such Underlying
Instruments, the ratio of (a) Indebtedness less Unrestricted Cash, in each case,
as of the period of four (4) consecutive fiscal quarters most recently ended on
or prior to such date, or if the Obligor of such Loan Asset was organized or
formed within the previous year, another applicable test period as determined by
the Administrative Agent in its sole discretion, to (b) EBITDA, for the period
of four (4) consecutive fiscal quarters most recently ended on or prior to such
date, or if the Obligor of such Loan Asset was organized or formed within the
previous year, another applicable test period as determined by the
Administrative Agent in its sole discretion, as calculated by the Portfolio
Manager in accordance with the Standard of Care using information from and
calculations consistent with the relevant compliance statements and financial
reporting packages provided by the relevant Obligor as per the requirements of
the related Underlying Instruments.

 

"Transaction Documents" means this Agreement, any Assignment and Acceptance, the
Contribution Agreement, the Portfolio Management Agreement, the Collection and
Unfunded Exposure Account Agreement, the Collateral Agent and Collateral
Custodian Fee Letter, the Lender Fee Letter and each document, instrument or
agreement related to any of the foregoing.

 

"Transferor" means CION Investment Corporation, in its capacity as the
Transferor hereunder and as the transferor under the Contribution Agreement, or
its successors and assigns in such capacity.

 

39

 

 

"UCC" means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

"Underlying Instruments" means the loan agreement, credit agreement or other
agreement pursuant to which a Loan Asset has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

"Unfunded Exposure Account" means a trust account (account number [*] at the
Account Bank) entitled "Unfunded Exposure Account," in the name of the Borrower
subject to the lien and control of the Collateral Agent for the benefit of the
Secured Parties; provided that the funds deposited therein (including any
interest and earnings thereon) from time to time shall constitute the property
and assets of the Borrower and the Borrower shall be solely liable for any Taxes
payable with respect to the Unfunded Exposure Account.

 

"Unfunded Exposure Amount" means, as of any date of determination, with respect
to a Delayed Draw Loan Asset or a Revolving Loan Asset, an amount equal to the
aggregate amount of all unfunded commitments associated with such Loan Asset as
of such date.

 

"Unfunded Exposure Amount Shortfall" has the meaning assigned to that term in
Section 2.02(f).

 

"Unfunded Exposure Equity Amount" means, as of any date of determination, an
amount equal to (a) the aggregate sum of the products of each Eligible Loan
Asset that is a Delayed Draw Loan Asset or a Revolving Loan Asset of (i) the
Unfunded Exposure Amount for such Eligible Loan Asset as of such date,
multiplied by (ii) the difference of one hundred percent (100%) minus the
Advance Rate for such Eligible Loan Asset, plus (b) the aggregate sum of the
products for each Eligible Loan Asset that is a Delayed Draw Loan Asset or a
Revolving Loan Asset of (i) one hundred percent (100%) minus the Adjusted
Borrowing Value of such Eligible Loan Asset (expressed as a percentage of the
outstanding principal balance) as of such date, multiplied by (ii) the Unfunded
Exposure Amount for such Eligible Loan Asset.

 

"Unfunded Exposure Test" means a test that will be satisfied as of any date of
determination (a) during the Revolving Period, if the amounts on deposit in the
Unfunded Exposure Account as of such date equals or exceeds the Unfunded
Exposure Equity Amount as of such date, and (b) during the Amortization Period,
the amounts on deposit in the Unfunded Exposure Account as of such date equals
or exceeds the Aggregate Unfunded Exposure Amount as of such date; provided,
that the Unfunded Exposure Test shall be calculated on a pro forma basis to give
effect to the acquisition of any Delayed Draw Loan Asset or Revolving Loan Asset
and concurrent funding of the Unfunded Exposure Account, in each case, on the
relevant date of determination.

 

"United States" means the United States of America.

 

"United States Tax Person" means a "United States Person" as defined in Section
7701(a)(30) of the Code.

 

40

 

 

"Unitranche Loan" means any Loan Asset (a) that is secured by a valid and
perfected first priority Lien on substantially all of the Obligor's assets
constituting Related Collateral for such Loan Asset, subject to expressly
permitted Liens, including any "permitted liens" as defined in the Underlying
Instrument for such Loan Asset or such comparable definition if "permitted
liens" is not defined therein, (b) that provides that the payment obligation of
the Obligor on such Loan Asset is either senior to, or pari passu with, all
other Indebtedness of such Obligor, and (c) for which no other Indebtedness of
the Obligor secured by a Lien on the Related Collateral exists or is
outstanding; provided that any Loan Asset that would otherwise constitute a
First Lien Loan but for clause (f) of the definition thereof shall constitute a
Unitranche Loan.

 

"Unmatured Event of Default" means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

"Unrestricted Cash" means, (a) with respect to any Loan Asset, the meaning of
"Unrestricted Cash" or any comparable definition in the Underlying Instruments
for the applicable Loan Asset and (b) in any case that "Unrestricted Cash" or
such comparable definition is not defined in such Underlying Instruments or
otherwise as applicable in this Agreement, cash and cash equivalents of the
applicable Person available for use for general corporate purposes and not held
in any reserve account or legally or contractually restricted for any particular
purposes or uses.

 

"Unused Fee" has the meaning assigned to that term in Section 2.09.

 

"Unused Fee Rate" means a rate equal to 0.75% per annum.

 

"Valuation Standard" means a standard that will be satisfied if an Approved
Valuation Firm uses one or a combination of methodologies that are generally
acceptable in the market as commercially reasonable practices to derive a fair
assessment of the current market value of an Eligible Loan Asset; provided that
such assessment shall take into consideration, but not be limited to, the
following:

 

(a)          the financial performance and outlook of the Obligor of such
Eligible Loan Asset;

 

(b)          a fundamental analysis to value the Obligor of such Eligible Loan
Asset which may be based on discounted cash flow and a multiples-based approach
based on comparable companies in the relevant sector or another generally
accepted methodology for valuing companies in the relevant sector;

 

(c)          the current market environment (e.g., quoted trading levels on the
Eligible Loan Asset (if available), the relative trading levels and yields for
debt instruments of comparable companies and any relevant middle market
indices); and

 

(d)          any other facts or circumstances deemed relevant by the Approved
Valuation Firm, including such facts and circumstances that constitute the basis
for a Value Adjustment Event with respect to such Eligible Loan Asset, if
applicable.

 

"Value Adjustment Event" means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

41

 

 

(a)          (i) the Cash Interest Coverage Ratio with respect to such Loan
Asset on any date reported under the Underlying Instrument is less than 1.1:1.00
or is less than 20% of the Cash Interest Coverage Ratio with respect to such
Loan Asset as calculated on the applicable Cut-Off Date or the date on which the
last Value Adjustment Event occurred pursuant to this clause (i), (ii) either
(A) the Total Leverage Ratio with respect to such Loan Asset on any date
reported under the Underlying Instrument, minus the Total Leverage Ratio
calculated on the Cut-Off Date equals or exceeds 1.0:1.00 or (B) the Total
Leverage Ratio with respect to such Loan Asset on any date reported under the
Underlying Instrument increases by more than 20% from the same Total Leverage
Ratio as calculated on the applicable Cut-Off Date or the date on which the last
Value Adjustment Event occurred pursuant to this clause (ii), or (iii) the
trailing twelve-month EBITDA with respect to such Loan Asset on any date
reported under the Underlying Instrument decreases by more than 15% of the
trailing twelve-month EBITDA calculated on the Cut-Off Date or the date on which
the last Value Adjustment Event occurred pursuant to this clause (iii);

 

(b)          an Obligor payment default occurs under such Loan Asset that
continues and has not been cured after giving effect to any grace period
applicable thereto, but in no event more than five (5) Business Days, after the
applicable due date under the related Underlying Instruments;

 

(c)          any payment default occurs under any other senior or pari passu
obligation for borrowed money of the related Obligor that continues and has not
been cured after giving effect to any grace period applicable thereto, but in no
event more than five (5) Business Days, after the applicable due date under the
related agreement (including in respect of the acceleration of the debt under
the applicable agreement);

 

(d)          a Bankruptcy Event with respect to the related Obligor;

 

(e)          the related Obligor fails to deliver to the Borrower or the
Portfolio Manager any financial reporting information (i) as required by the
Underlying Instruments of such Loan Asset (after giving effect to any applicable
grace or cure period thereunder) and (ii) with a frequency of at least
quarterly, but which shall in no case exceed sixty (60) days after the end of
each quarter and one hundred and fifty (150) days after the end of each fiscal
year;

 

(f)           the occurrence of a Material Modification with respect to such
Loan Asset;

 

(g)          a breach of a financial covenant (including the financial covenants
described in clause (a) of this definition) by the related Obligor in respect of
such Underlying Instrument occurs (after giving effect to any applicable grace
or cure period thereunder but in no event more than ten (10) Business Days);

 

(h)          the relevant Obligor, as determined by the Portfolio Manager in
accordance with the Standard of Care, commences formal restructuring or workout
negotiations with its creditors, agrees to or completes a debt-for-equity swap
or formally engages a restructuring advisor;

 

(i)           the Portfolio Manager determines that all or a material portion of
such Loan Asset is uncollectible or otherwise places it on non-accrual status in
accordance with the policies and procedures of the Portfolio Manager and the
Standard of Care; and

 

42

 

 

(j)          the value assigned to such Loan Asset by an Approved Valuation Firm
in a Regularly Scheduled Valuation is lower than the current Assigned Value.

 

"Volcker Rule" means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

"Warranty Breach Loan Asset" means any Loan Asset required to be re-purchased
from the Borrower by the Transferor pursuant to the Contribution Agreement.

 

"Weighted Average Advance Rate" means, as of any date of determination with
respect to all Eligible Loan Assets included in the Aggregate Adjusted Borrowing
Value, the number obtained by (a) summing the products obtained by multiplying
(i) the Advance Rate of each Eligible Loan Asset by (ii) such Eligible Loan
Asset's contribution to the Aggregate Adjusted Borrowing Value and dividing (b)
such sum by the Aggregate Adjusted Borrowing Value.

 

"Weighted Average Coupon" means, as of any date of determination, a fraction
(expressed as a percentage) obtained by (a) multiplying the Outstanding Balance
of each fixed rate Eligible Loan Asset (other than a Defaulted Loan) included in
the Collateral as of such date by the current per annum rate at which it
provides payment of interest in cash, (b) summing the amounts determined
pursuant to clause (a), and (c) dividing the sum determined pursuant to clause
(b) by the aggregate Outstanding Balance of all fixed rate Eligible Loan Assets
(other than a Defaulted Loan) included in the Collateral as of such date.

 

"Weighted Average Coupon Test" means a test that will be satisfied on any date
of determination if the Weighted Average Coupon is greater than or equal to
4.50%.

 

"Weighted Average Life" means, as of any date of determination, the number
obtained by (a) for each Eligible Loan Asset (other than a Defaulted Loan),
multiplying the amount of each scheduled distribution of principal to be paid
after such determination date by the number of years (rounded to the nearest
hundredth) from such determination date until such scheduled distribution of
principal is due; (b) summing all of the products calculated pursuant to clause
(a); and (c) dividing the sum calculated pursuant to clause (b) by the sum of
all scheduled distributions of principal due on all the Eligible Loan Assets
(other than Defaulted Loans) as of such determination date.

 

"Weighted Average Life Test" means a test that will be satisfied on any date of
determination if the Weighted Average Life of all Eligible Loan Assets as of
such date is less than or equal to 7 years minus the number of full calendar
quarters that have elapsed since the Closing Date.

 

"Weighted Average Spread" means, as of any date of determination, a fraction
(expressed as a percentage) obtained by (a) multiplying the Outstanding Balance
of each floating rate Eligible Loan Asset (and, in the case of any Delayed Draw
Loan Asset or any Revolving Loan Asset, the unfunded portion of the commitment
thereunder) (other than a Defaulted Loan) included in the Collateral as of such
date by its Effective Spread, (b) summing the amounts determined pursuant to
clause (a), and (c) dividing the sum determined pursuant to clause (b) by the
aggregate Outstanding Balance of all floating rate Eligible Loan Assets (and the
unfunded portions of all Delayed Draw Loan Assets) (other than a Defaulted Loan)
included in the Collateral as of such date.

 

43

 

 

"Weighted Average Spread Test" means a test that will be satisfied on any date
of determination if the Weighted Average Spread is greater than or equal to
3.00%.

 

"Yield" means, for each Remittance Period, the sum of the following, payable on
the Payment Date immediately succeeding such Remittance Period:

 

(a)          the sum for each day in such Remittance Period of amounts
determined in accordance with the following formula (but only to the extent that
such amounts were not previously paid to the Lenders):

 

YR x L

D

 

where: YR = the Yield Rate applicable to each Advance outstanding on such day
during such Remittance Period;           L = the outstanding principal amount of
such Advance on such day; and           D = 360;

 

plus

 

(b)          the sum for each day in such Remittance Period of amounts
determined in accordance with the following formula (but only to the extent that
such amounts were not previously paid to the Lenders):

 

YR x L

D

 

where: YR = the Yield Rate applicable on such day;           L = the greater of
(a) the Minimum Utilization minus the Advances Outstanding on such day, and (b)
0; and           D = 360;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by the Lender to the
Borrower or any other Person for any reason including, such distribution
becoming void or otherwise avoidable under any statutory provision or common law
or equitable action, including, any provision of the Bankruptcy Code.

 

44

 

 

"Yield Rate" means, for any Advance, as of any date of determination during any
Remittance Period applicable to such Advance, an interest rate per annum equal
to LIBOR on such date plus the Applicable Margin.

 

"Zero-Coupon Obligation" means any loan that, at the time of purchase, does not
by its terms provide for the payment of cash interest.

 

Section 1.02         Other Terms.

 

(a)          All capitalized terms used which are not specifically defined shall
have the meanings provided in Article 9 of the UCC in effect on the date hereof
to the extent the same are used or defined therein.

 

(b)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

Section 1.03         Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word "from" means "from and including" and the words
"to" and "until" each mean "to but excluding."

 

Section 1.04         Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.

 

(b)          Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(c)          The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation."

 

(d)          The word "will" shall be construed to have the same meaning and
effect as the word "shall."

 

(e)          The word "law" shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.

 

45

 

 

(f)           Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as
amended, modified, supplemented, restated or replaced from time to time in
accordance with the terms thereof (subject to any restrictions on such
amendments, modifications, supplements, restatements or replacements set forth
herein), (ii) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (iii) any reference herein to any Person shall be construed to
include such Person's successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (iv) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits, Annexes and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits, Annexes and Schedules to, this Agreement
and (vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(g)          Unless expressly stated otherwise, any decision to be made at the
discretion of the Administrative Agent (or any Lender) shall be in its sole
discretion.

 

(h)          All calculations required to be made hereunder with respect to the
Loan Assets and the Borrowing Base shall be made on a trade date basis.

 

(i)           Reference to any time means New York, New York time (unless
expressly specified otherwise).

 

(j)           Any reference to "close of business" means 5:00 p.m., New York,
New York time.

 

(k)          Any use of the term "knowledge" in this Agreement shall mean actual
knowledge.

 

Section 1.05         Deposits and Contributions by the Transferor.
Notwithstanding any other provision of this Agreement, the Transferor may, from
time to time in its sole discretion (x) make contributions of cash to the
capital of the Borrower for deposit in any Account or (y) make contributions of
Loan Assets to the Borrower subject, in each case, to any limitations set forth
in the Contribution Agreement or under the "facts and assumptions" section of
the opinion of counsel relating to certain bankruptcy matters provided by the
Borrower to the Administrative Agent on the Closing Date. All such amounts
contributed will be included as cash or Loan Assets of the Borrower as provided
hereunder.

 

46

 

 

ARTICLE II

 

THE FACILITY

 

Section 2.01         Advances.

 

(a)          Advances. On the terms and conditions hereinafter set forth, from
time to time from the Closing Date until the end of the Revolving Period, the
Borrower may request that the Lenders make Advances secured by the Collateral,
in an aggregate amount up to the Availability as of such date, to the Borrower
for the purpose of (x) purchasing Eligible Loan Assets or (y) depositing funds
in the Unfunded Exposure Account in an amount up to the Unfunded Exposure Amount
of the related Delayed Draw Loan Asset and/or Revolving Loan Asset; provided
that, other than pursuant to Section 2.02(f), no Lender shall be obligated to
make any Advance on or after the date that is two (2) Business Days prior to the
earlier to occur of the Commitment Termination Date or the Facility Maturity
Date. Notwithstanding anything to the contrary herein, no Lender shall be
obligated to provide the Borrower (or to the Unfunded Exposure Account, if
applicable) with aggregate funds in connection with an Advance that would exceed
such Lender's unused Commitment then in effect.

 

(b)          Promissory Note. Upon the request of any Lender, the Borrower shall
promptly execute and deliver to such Lender a promissory note of the Borrower
(in form and substance satisfactory to the Administrative Agent in its sole
discretion) evidencing the Advances of such Lender with appropriate insertions
as to the date and principal amount.

 

Section 2.02         Procedure for Advances.

 

(a)          During the Revolving Period, the Lenders will make Advances on any
Business Day at the request of the Borrower, subject to and in accordance with
the terms and conditions of Section 2.01 and this Section 2.02 and subject to
the provisions of Article III hereof.

 

(b)          For each Advance, the Borrower shall deliver an irrevocable written
notice in the form of a Notice of Borrowing to the Administrative Agent and each
Lender, with a copy to the Collateral Agent and the Collateral Custodian, no
later than 2:00 p.m. at least one (1) Business Day before the Business Day on
which the Advance is to be made; provided that, if such Notice of Borrowing is
delivered later than 2:00 p.m. on such Business Day, such Notice of Borrowing
shall be deemed to have been received on the following Business Day. Each Notice
of Borrowing shall include a duly completed Borrowing Base Certificate (updated
to the date such Advance is requested and giving pro forma effect to the Advance
requested and the use of the proceeds thereof) and an updated Loan Asset
Schedule, and shall specify:

 

(i)          the proposed aggregate amount of such Advance; provided that, the
amount of such Advance must be at least equal to $1,000,000;

 

(ii)         the proposed date of such Advance;

 

(iii)        a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied;

 

47

 

 

(iv)        the amount of cash that will be deposited into the Unfunded Exposure
Account in connection with any Delayed Draw Loan Asset and any Revolving Loan
Asset funded by such Advance, if applicable; and

 

(v)         whether such Advance should be remitted to the Principal Collection
Subaccount or the Unfunded Exposure Account.

 

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with the Notice of
Borrowing, either make available to the Borrower, in same day funds, (x) an
amount equal to such Lender's Pro Rata Share of such Advance, for deposit by the
Collateral Agent into the Principal Collection Subaccount or (y) an amount equal
to such Lender's Pro Rata Share of such Advance, for deposit by the Collateral
Agent into the Unfunded Exposure Account, as applicable; provided that, with
respect to an Advance funded pursuant to Section 2.02(f), each Lender shall
remit the Advance equal to such Lender's Pro Rata Share of the Unfunded Exposure
Amount Shortfall in the same day funds to the Unfunded Exposure Account.

 

(c)          Each Advance shall bear interest at the applicable Yield Rate.

 

(d)          Subject to Section 2.16 and the other terms, conditions, provisions
and limitations set forth herein (including, the payment of the Prepayment
Premium, as applicable), on and after the Closing Date and prior to the end of
the Revolving Period the Borrower may borrow, repay or prepay and reborrow
Advances without any penalty, fee or premium.

 

(e)          The obligation of each Lender to remit its Pro Rata Share of any
Advance shall be several from that of each other Lender and the failure of any
Lender to so make such amount available to the Borrower shall not relieve any
other Lender of its obligation hereunder

 

(f)          If, on the last day of the Revolving Period, the amount on deposit
in the Unfunded Exposure Account is less than the Aggregate Unfunded Exposure
Amount, the Borrower shall request an Advance in the amount of such shortfall
(the "Unfunded Exposure Amount Shortfall"). Following receipt of a Notice of
Borrowing (which shall specify the account details of the Unfunded Exposure
Account where the funds will be made available), each Lender shall fund its Pro
Rata Share of such Unfunded Exposure Amount Shortfall in accordance with Section
2.02(b).

 

Section 2.03         Determination of Yield. The Administrative Agent shall
determine the Yield in respect of all Advances (including unpaid Yield related
thereto, if any, due and payable on a prior Payment Date) to be paid by the
Borrower on each Payment Date for the related Remittance Period and shall advise
the Portfolio Manager (with notice to the Collateral Agent) thereof on or prior
to the third (3rd) Business Day prior to such Payment Date.

 

Section 2.04         Remittance Procedures. The Portfolio Manager shall instruct
the Collateral Agent by delivery of the Portfolio Management Report and, if the
Portfolio Manager fails to do so, the Administrative Agent may instruct the
Collateral Agent, to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04; provided that, at any time after delivery of a
Notice of Exclusive Control, the Administrative Agent shall instruct the
Collateral Agent to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04.

 

48

 

 

(a)          Interest Payments prior to an Event of Default. In the absence of a
continuing Event of Default or prior to the occurrence of the Facility Maturity
Date, on each Payment Date, the Collateral Agent shall (as directed pursuant to
the first paragraph of this Section 2.04) transfer Interest Collections held by
the Account Bank in the Collection Account to the following Persons in the
following amounts, calculated as of the most recent Determination Date, and
priority:

 

(i)          to the payment of Taxes, registration and filing fees then due and
owing by the Borrower that are attributable solely to the operations of the
Borrower; provided that the aggregate amounts payable under this clause (i)
shall not exceed the Tax Expense Cap;

 

(ii)         to the payment of accrued and unpaid Administrative Expenses;
provided that the aggregate amounts payable under this clause (ii) shall not
exceed the Administrative Expense Cap;

 

(iii)        to the Portfolio Manager, in payment in full of all accrued and
unpaid Portfolio Management Fees;

 

(iv)        pro rata, in accordance with the amounts due under this clause (iv),
to each Lender, all Yield and any Unused Fee that are accrued and unpaid as of
the last day of the related Remittance Period;

 

(v)         pro rata, to each Lender and the Administrative Agent, as
applicable, all accrued and unpaid fees, expenses (including attorneys' fees,
costs and expenses), Increased Costs and indemnity amounts payable by the
Borrower to the Administrative Agent or any Lender under the Transaction
Documents;

 

(vi)        to pay the Advances Outstanding to the extent necessary to eliminate
any outstanding Borrowing Base Deficiency, on a pro forma basis after giving
effect to all payments through this clause (vi);

 

(vii)       to pay the Advances Outstanding, together with any applicable
Prepayment Premium not paid pursuant to Section 2.04(b)(iii), in connection with
any complete refinancing or termination of this Agreement in accordance with
Section 2.16(b), until paid in full;

 

(viii)      to the payment of any Administrative Expenses, to the extent not
paid pursuant to clause (ii) above due to the limitation contained therein;

 

(ix)         to pay to the Portfolio Manager, all reasonable expenses incurred
in connection with the performance of its duties under the Transaction
Documents;

 

49

 

 

(x)          at the discretion of the Portfolio Manager, to fund the Unfunded
Exposure Account in an amount up to the Aggregate Unfunded Exposure Amount;

 

(xi)         to make any Permitted Tax Distributions or Permitted Distributions
at the direction of the Borrower; and

 

(xii)        so long as no Unmatured Event of Default has occurred and is
continuing, to the Borrower, any remaining amounts as Interest Collections.

 

(b)          Principal Payments prior to an Event of Default. In the absence of
a continuing Event of Default or prior to the occurrence of the Facility
Maturity Date, on each Payment Date the Collateral Agent shall (as directed
pursuant to the first paragraph of this Section 2.04) transfer Principal
Collections held by the Account Bank in the Collection Account to the following
Persons in the following amounts, calculated as of the most recent Determination
Date, and priority:

 

(i)          to pay amounts due under Section 2.04(a)(i) through 2.04(a)(v), to
the extent not paid thereunder;

 

(ii)         (A) during the Revolving Period, at the discretion of the Portfolio
Manager, to fund the Unfunded Exposure Account in an amount up to the aggregate
Unfunded Exposure Equity Amount; or (B) during the Amortization Period, to fund
the Unfunded Exposure Account in an amount necessary to cause the amounts in the
Unfunded Exposure Account to equal the Aggregate Unfunded Exposure Amount;

 

(iii)        (A) during the Revolving Period, to pay amounts due under Section
2.04(a)(vi) but only to the extent not paid in full thereunder and to the extent
necessary to eliminate any outstanding Borrowing Base Deficiency, on a pro forma
basis after giving effect to all payments through this clause (iii); or (B)
during the Amortization Period, to repay the Advances Outstanding, and any
accrued and unpaid Prepayment Premium, until paid in full;

 

(iv)        to the payment of any Administrative Expenses, to the extent not
paid pursuant to clause (i);

 

(v)         to pay amounts due under Section 2.04(a)(ix) to the extent not paid
thereunder; and

 

(vi)        so long as no Unmatured Event of Default has occurred and is
continuing, to the Borrower any remaining amounts as Principal Collections.

 

(c)          Payment on and after the occurrence of an Event of Default. If (x)
an Event of Default is continuing, (y) a Borrowing Base Deficiency exists and
has not been remedied in accordance with Section 2.06 within the time period set
forth therein or (z) in any case, after the declaration, or automatic
occurrence, of the Facility Maturity Date, on each Business Day thereafter the
Collateral Agent shall (as directed pursuant to the first paragraph of this
Section 2.04) transfer collected funds held by the Account Bank in the
Collection Account to the following Persons in the following amounts, calculated
as of the prior Business Day, and priority:

 

50

 

 

(i)          to the payment of Taxes, registration and filing fees then due and
owing by the Borrower that are attributable solely to the operations of the
Borrower; provided that the aggregate amounts payable under this clause (a)(i)
shall not exceed the Tax Expense Cap;

 

(ii)         to the payment of accrued and unpaid Administrative Expenses,
without regard to the Administrative Expense Cap;

 

(iii)        to the Portfolio Manager, in payment in full of all accrued and
unpaid Portfolio Management Fees;

 

(iv)        pro rata, in accordance with the amounts due under this clause (iv),
to each Lender, all Yield and any Unused Fee that are accrued and unpaid as of
the last day of the related Remittance Period;

 

(v)         pro rata, to each Lender and the Administrative Agent, as
applicable, all accrued and unpaid fees, expenses (including attorneys' fees,
costs and expenses), Increased Costs and indemnity amounts payable by the
Borrower to the Administrative Agent or any Lender under the Transaction
Documents;

 

(vi)        to pay the Advances Outstanding, and any applicable Prepayment
Premium, until paid in full;

 

(vii)       to fund the Unfunded Exposure Account in an amount necessary to
cause the amounts in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount;

 

(viii)      [reserved];

 

(ix)         to the Portfolio Manager, in payment in full of all accrued and
unpaid Supplemental Portfolio Management Fees to the extent not paid pursuant to
clause (iii) above due to the limitation contained therein but only to the
extent that the Portfolio Manager is not an Affiliate of the Borrower or the
Transferor;

 

(x)          to the Portfolio Manager, all reasonable expenses incurred in
connection with the performance of its duties under the Transaction Documents;
and

 

(xi)         to the Borrower, any remaining amounts.

 

51

 

 

(d)          Unfunded Exposure Account. Funds on deposit in the Unfunded
Exposure Account as of any date of determination may be withdrawn to fund draw
requests of the relevant Obligors under any Delayed Draw Loan Asset or any
Revolving Loan Asset; provided that, during the Amortization Period, all such
draw requests shall be funded only from amounts on deposit in the Unfunded
Exposure Account. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Portfolio Manager to the Collateral Agent (with a copy to the Administrative
Agent) in the form of a Disbursement Request, and the Collateral Agent shall
instruct the Account Bank to fund such draw request in accordance with the
Disbursement Request. Notwithstanding anything to the contrary herein, any
Principal Collections or Interest Collections paid to the Borrower shall be
deposited promptly into the Unfunded Exposure Account to the extent required to
cause the Unfunded Exposure Test to be satisfied. As of any date of
determination, the Portfolio Manager (or, after delivery of a Notice of
Exclusive Control, the Administrative Agent) may cause any amounts on deposit in
the Unfunded Exposure Account that exceed the Aggregate Unfunded Exposure Amount
or, during the Revolving Period, the Unfunded Exposure Equity Amount, in each
case, to be deposited into the Principal Collection Subaccount as Principal
Collections or Interest Collection Subaccount as Interest Collections, as
directed by the Portfolio Manager. If, at any time, the Administrative Agent
determines that at Delayed Draw Loan Asset or a Revolving Loan Asset is no
longer an Eligible Loan Asset, the Portfolio Manager (on behalf of the Borrower)
shall use commercially reasonable efforts to sell such Delayed Draw Loan Asset
or such Revolving Loan Asset in accordance with Section 2.07 to minimize the
related Unfunded Exposure Amount.

 

(e)          Insufficiency of Funds. The parties hereby agree that if the funds
on deposit in the Collection Account are insufficient to pay any amounts due and
payable on a Payment Date or otherwise, the Borrower shall nevertheless remain
responsible for, and shall pay when due, all amounts payable under this
Agreement and the other Transaction Documents in accordance with the terms of
this Agreement and the other Transaction Documents. The parties further agree
that amounts that may be distributed to the holders of any Equity Interest in
the Borrower are fully subordinated and junior to the Obligations of the
Borrower to the Secured Parties. In the event the Borrower is subject to a
Bankruptcy Event, any claim that the Borrower or the holders of any Equity
Interest in the Borrower may have with respect to the such distributions shall,
notwithstanding anything to the contrary herein and notwithstanding any
objection to, or rescission of, such filing, be fully subordinate in right of
payment to the Obligations of the Borrower to the Secured Parties. The foregoing
sentence and the provisions of Section 2.04 shall constitute a "subordination
agreement" within the meaning of Section 510(a) of the Bankruptcy Code.

 

(f)          Repayment of Obligations. Notwithstanding anything to the contrary
contained herein, the Borrower shall repay the Advances Outstanding, all accrued
and unpaid Yield, Increased Costs, all accrued and unpaid costs and expenses of
the Administrative Agent and Lenders and all other Obligations (other than
unmatured contingent indemnification obligations) in full on the Facility
Maturity Date.

 

Section 2.05         Instructions to the Collateral Agent and the Account Bank.
All instructions and directions given to the Collateral Agent or the Account
Bank by the Portfolio Manager, the Borrower or the Administrative Agent pursuant
to Section 2.04 shall be in writing (including instructions and directions
transmitted to the Collateral Agent or the Account Bank by or email), and such
written instructions and directions shall be delivered with a written
certification that such instructions and directions are in compliance with the
provisions of Section 2.04. The Portfolio Manager and the Borrower shall
immediately transmit to the Administrative Agent by email a copy of all
instructions and directions given to the Collateral Agent or the Account Bank by
such party pursuant to Section 2.04. The Administrative Agent shall promptly
transmit to the Portfolio Manager and the Borrower by email a copy of all
instructions and directions given to the Collateral Agent or the Account Bank by
the Administrative Agent pursuant to Section 2.04. If the Administrative Agent
disagrees with the computation of any amounts to be paid or deposited by the
Borrower or the Portfolio Manager under Section 2.04 or otherwise pursuant to
this Agreement, it shall so notify the Borrower, the Portfolio Manager and the
Collateral Agent, as applicable, in writing and in reasonable detail to identify
the specific disagreement. If such disagreement cannot be resolved within two
(2) Business Days, the determination of the Administrative Agent as to such
amounts shall be conclusive and binding on the parties hereto absent manifest
error. In the event the Collateral Agent or the Account Bank receives
instructions from the Portfolio Manager or the Borrower which conflict with any
instructions received from the Administrative Agent, the Collateral Agent or the
Account Bank, as applicable, shall rely on and follow the instructions given by
(x) the Portfolio Manager or the Borrower, if no Event of Default or Unmatured
Event of Default has occurred and is continuing, or (y) the Administrative
Agent, if an Event of Default or Unmatured Event of Default has occurred and is
continuing.

 

52

 

 

Section 2.06         Borrowing Base Deficiency Payments.

 

(a)          In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within two (2) Business Days (such date, the "Borrowing Base
Deficiency Response Date") elect one or more (or any combination thereof) of the
following actions in order to eliminate such Borrowing Base Deficiency: (i)
deposit cash in Dollars into the Principal Collection Subaccount, (ii) repay
Advances Outstanding, (iii) subject to the approval of the Administrative Agent,
in its sole discretion, Grant additional Eligible Loan Assets (including,
pursuant to a contribution to capital of the Borrower from any holder of Equity
Interests in the Borrower); provided that such contribution of Eligible Loan
Assets settles within ten (10) days after such contribution, (iv) enter into
commitments to purchase additional Eligible Loan Assets to the extent acceptable
to the Administrative Agent in its sole discretion; provided that the Borrower
shall Grant such additional Eligible Loan Assets to the Collateral Agent not
later ten (10) days after entering into such commitments and/or (v) enter into
commitments to sell certain Eligible Loan Assets in accordance with Section
2.07; provided that (A) such Eligible Loan Assets shall not be sold for less
than the Assigned Value therefor unless otherwise approved by the Administrative
Agent, in its sole discretion and (B) such sale settles within ten (10) Business
Days after the related trade date.

 

(b)          No later than 2:00 p.m. on a Borrowing Base Deficiency Response
Date, the Borrower (or the Portfolio Manager on its behalf) shall deliver to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian) (i) notice that such date is a Borrowing Base Deficiency Response
Date of the action being taken on such Borrowing Base Deficiency Response Date,
together with a duly completed Borrowing Base Certificate as of such date and
giving pro forma effect to all actions being taken on such date to cure the
related Borrowing Base Deficiency, (ii) if the Borrower intends to sell an
Eligible Loan Asset, a statement to such effect and a description of any
Eligible Loan Asset and each Obligor of such Eligible Loan Asset to be sold and,
if the Borrower intends to purchase an Eligible Loan Asset, the items required
pursuant to Section 3.04 and (iii) to the Administrative Agent, if applicable,
evidence satisfactory to the Administrative Agent in its sole discretion of the
applicable purchase or sale. Any notice pertaining to any repayment pursuant to
this Section 2.06(a) shall be irrevocable and the Borrower shall deposit cash in
Dollars into the Principal Collection Subaccount by 5:00 p.m. on the related
Borrowing Base Deficiency Response Date. Any notice pertaining to any purchase
or sale pursuant to this Section 2.06 shall be irrevocable; provided that, if
any purchase or sale of an Eligible Loan Asset fails to settle within the period
specified in Section 2.06(a), the Borrower may deposit cash into the Principal
Collection Subaccount in an amount necessary to cure the related Borrowing Base
Deficiency by the earlier of (x) the date on which the Borrower has knowledge
that such purchase or sale will not settle or (y) the last day of the period
specified in Section 2.06(a) for such purchase or sale.

 

53

 

 

Section 2.07         Sale of Loan Assets; Affiliate Transactions.

 

(a)          Discretionary Sales. The Borrower shall be permitted to sell Loan
Assets to Persons, including Affiliates of the Transferor, from time to time
prior to the declaration or automatic occurrence of the Facility Maturity Date
(such sale, a "Discretionary Sale"); provided that (i) the proceeds of such sale
shall be deposited into the Collection Account to be disbursed in accordance
with Section 2.04 hereof, (ii) any sale to an Affiliate of the Transferor meets
the requirements set forth in Section 2.07(d) below, (iii) after giving effect
to any such sale, no Borrowing Base Deficiency shall exist and (iv) no event has
occurred, or would result from such sale, which constitutes an Event of Default
and no event has occurred and is continuing, or would result from such sale,
which constitutes an Unmatured Event of Default.

 

(b)          Warranty Breach Loan Asset. The Borrower shall transfer any
Warranty Breach Loan Asset to the Transferor in accordance with the Contribution
Agreement and cause any indemnification or sales proceeds in connection
therewith (which proceeds shall be at least equal to the cash portion of the
purchase price paid by the Borrower for such Warranty Breach Loan Asset) to be
deposited directly into the Collection Account. The Borrower shall notify the
Collateral Agent of any amount to be deposited into the Collection Account. Upon
confirmation of the deposit of such indemnification or sales proceeds into the
Collection Account, the Collateral Agent, for the benefit of the Secured
Parties, shall automatically and without further action be deemed to release to
the Borrower, without recourse, representation or warranty, all right, title and
interest and any Lien of the Collateral Agent, for the benefit of the Secured
Parties in, to and under the Warranty Breach Loan Asset and any Related Asset
and all future monies due or to become due with respect thereto.

 

(c)          Conditions to Sales. Any sales effected pursuant to Section 2.07(a)
shall be subject to the satisfaction of the following conditions (as certified
in writing to the Administrative Agent and Collateral Agent by the Borrower):

 

(i)          the Borrower shall deliver a Borrowing Base Certificate (which
gives effect to such sale on a pro forma basis) and an updated Loan Asset
Schedule to the Administrative Agent in connection with such sale;

 

(ii)         the Borrower shall deliver a list of all Loan Assets to be sold;

 

54

 

 

(iii)        no selection procedures which are primarily intended to be adverse
to the interests of the Administrative Agent or the Lenders were utilized by the
Borrower in the selection of the Loan Assets to be sold, repurchased or
substituted;

 

(iv)        the Borrower shall give one (1) Business Day's notice of such sale
to the Administrative Agent and Collateral Agent;

 

(v)         the Borrower shall notify the Administrative Agent (with a copy to
the Collateral Agent) of any amount to be deposited into the Collection Account
in connection with any sale; and

 

(vi)        any repayment of Advances Outstanding in connection with any sale of
Loan Assets hereunder shall comply with the requirements set forth in Section
2.16.

 

(d)          Affiliate Transactions. Notwithstanding anything to the contrary
set forth herein or in any other Transaction Document, any sales of Loan Assets
from the Borrower to an Affiliate of the Borrower shall be at arm's-length and
subject to the further conditions that all such sales must be at a price for
each Loan Asset at least equal to the Outstanding Balance of such Loan Asset
multiplied by the respective Assigned Value or, in the event a Value Adjustment
Event has occurred with respect to such Loan Asset, the "fair market value" of
such Loan Asset. Each determination of "fair market value" pursuant to this
Section 2.07(d) shall be made by the Portfolio Manager in accordance with the
Standard of Care.

 

(e)          Limitations on Sales. The Outstanding Balance of all Loan Assets
(other than Warranty Breach Loan Assets) sold to Affiliates of the Transferor
pursuant to Section 2.07(a) whose Assigned Value was not reduced by the
Administrative Agent after the applicable Cut-Off Date during the preceding
period of 12 calendar months (or for the first 12 calendar months after the
Closing Date, during the period commencing on the Closing Date), after giving
effect to such sale, is not greater than 20% of the Total Borrower
Capitalization as of the first day of such 12 calendar month period (or as of
the Closing Date, as the case may be). The Outstanding Balance of all Defaulted
Loans (other than Warranty Breach Loan Assets) sold pursuant to Section 2.07(a)
to the Transferor or an Affiliate during the preceding period of 12 calendar
months (or for the first 12 calendar months after the Closing Date, during the
period commencing on the Closing Date), after giving effect to such sale, is not
greater than 20% of the Total Borrower Capitalization as of the first day of
such 12 calendar month period (or as of the Closing Date, as the case may be).
Notwithstanding the foregoing, the Borrower shall be permitted to sell any
Defaulted Loan, Margin Stock or Equity Security to Persons pursuant to Section
2.07(a) at any time; provided that, during the continuance of an Event of
Default, the prior written consent of the Administrative Agent shall be required
for any such sale.

 

55

 

 

Section 2.08         Payments and Computations, Etc.

 

(a)          All amounts to be paid or deposited by the Borrower or the
Portfolio Manager hereunder shall be paid or deposited in accordance with the
terms hereof no later than 1:00 p.m. on the day when due in Dollars in
immediately available funds to the Collection Account or such other account as
is designated by the Administrative Agent. The deposit of sufficient amounts in
the Collection Account by such time shall constitute timely payment by the
Borrower notwithstanding any subsequent failure by the Collateral Agent to
disburse such amounts when due. Any Obligation hereunder shall not be reduced by
any distribution of any portion of Available Collections if at any time such
distribution is rescinded or required to be returned by any Lender to the
Borrower or any other Person for any reason. All computations of interest and
all computations with respect to the Yield and the Yield Rate shall be computed
on the basis of a year of three hundred and sixty (360) days and the actual
number of days elapsed. Each Advance shall accrue interest at the Yield Rate for
each day beginning on, and including, the Advance Date with respect to such
Advance and ending on, but excluding, the date such Advance is repaid in full.

 

(b)          Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be. To the extent that Available Collections are insufficient on any Payment
Date to satisfy the full amount of any Increased Costs pursuant to Section
2.04(a)(v) and Section 2.04(b)(i), such unpaid amounts shall remain due and
owing and shall be payable on the next succeeding Payment Date until repaid in
full.

 

Section 2.09         Unused Fee. The Borrower shall pay, in accordance with
Section 2.04, pro rata to each Lender, an unused fee (the "Unused Fee") payable
in arrears for each Remittance Period, equal to the sum of the products for each
day during such Remittance Period of (a) one divided by three hundred and sixty
(360), (b) the applicable Unused Fee Rate and (c) the Facility Amount minus the
greater of (i) the Advances Outstanding on such date and (ii) the Minimum
Utilization.

 

Section 2.10         Increased Costs; Capital Adequacy.

 

(a)          If any Change in Law shall increase the cost to or impose a cost
upon any Affected Party of funding or making or maintaining any Advance or of
maintaining its obligation to make any such Advance or otherwise performing its
obligations under the Transaction Documents or to increase the cost to such
Affected Party or to reduce the amount of any sum received or receivable by such
Affected Party, whether of principal, interest or otherwise or to require any
payment calculated by reference to the amount of interest or loans received or
held by such Affected Party, then the Borrower will pay to such Affected Party
such additional amount or amounts as will compensate such Affected Party for
such additional costs incurred or reduction suffered.

 

(b)          If any Affected Party determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Affected Party's capital or on the capital of Affected
Party's holding company, if any, as a consequence of this Agreement or the
Advances made by such Affected Party to a level below that which such Affected
Party or Affected Party's holding company could have achieved but for such
Change in Law (taking into consideration such Affected Party's policies and the
policies of such Affected Party's holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Affected Party such additional amount or amounts as will compensate such
Affected Party or Affected Party's holding company for any such reduction
suffered.

 

56

 

 

(c)          A certificate of an Affected Party providing an explanation of the
applicable Change in Law and setting forth the amount or amounts necessary to
compensate such Affected Party or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section 2.10 shall be delivered to the
Borrower and shall be conclusive absent manifest error. In determining any
amount provided for in this Section 2.10, the Affected Party may use any
reasonable averaging and attribution methods. The Borrower shall pay such
Affected Party the amount shown as due on any such certificate on the Payment
Date following receipt thereof.

 

(d)          Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of any
Affected Party's right to demand such compensation; provided that the Borrower
shall not be required to compensate any Affected Party pursuant to this Section
2.10 for any increased costs or reductions incurred more than one hundred and
twenty (120) days prior to the date that such Affected Party notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Affected Party's intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred and twenty (120)-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e)          In the event that any Affected Party shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party to make
any purchase or loan or maintain any purchase or loan) as a result of any
Advance not being made in accordance with a request therefor under Section 2.02,
then, on the Payment Date following written notice from such Affected Party to
the Borrower, the Borrower shall pay to such Affected Party, the amount of such
loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding upon the Borrower.

 

Section 2.11          Taxes.

 

(a)          Any and all payments made by the Borrower will be made free and
clear of and without deduction or withholding for or on account of any Taxes. If
any Taxes are required by Applicable Law to be withheld from any amounts payable
to any Recipient, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the amount payable by the
Borrower to such Person will be increased as necessary (the amount of such
increase, the "Additional Amount") such that every net payment made under this
Agreement after withholding or deduction for or on account of any Taxes
(including, such deductions and withholdings applicable to additional sums
payable under this Section) is not less than the amount that would have been
paid had no such deduction or withholding been made.

 

(b)          The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or a Lender timely reimburse it for the payment of, any
Other Taxes.

 

57

 

 

(c)          The Borrower will indemnify, from funds available to it pursuant to
Section 2.04 each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.11) payable or paid by such Person or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. All payments in
respect of this indemnification shall be made within ten (10) days from the date
a written demand therefor is delivered to the Borrower. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), and (ii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.11(d).

 

(e)          As soon as practicable after the date of any payment by the
Borrower of any Taxes, the Borrower will furnish to the Administrative Agent at
the applicable address set forth on this Agreement, appropriate evidence of
payment thereof.

 

(f)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(f)(i), (ii) and (iii)) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

58

 

 

(i)          If any Lender is not a United States Tax Person, such Lender shall
deliver to the Borrower, to the extent legally entitled to do so, with a copy to
the Administrative Agent, (x) on or prior to the date such Lender becomes a
party to the Agreement (and from time to time thereafter upon reasonable request
of the Borrower or the Administrative Agent), whichever of the following is
applicable:

 

a.           in the case of a Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Transaction Document,
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;

 

b.           executed copies of IRS Form W-8ECI;

 

c.           in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Lender is not a
"bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10 percent
shareholder" of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code (a "U.S. Tax Compliance Certificate") and (y) executed copies of IRS
Form W-8BEN or W-8BEN-E; or

 

d.           to the extent a Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

 

(ii)         If a Lender is a United States Tax Person, such Lender shall
deliver to the Borrower, with a copy to the Administrative Agent, on or prior to
the date such Lender becomes a party to this Agreement (and from time to time
thereafter upon reasonable request of the Borrower or the Administrative Agent),
two (or such other number as may from time to time by prescribed by Applicable
Law) duly completed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax.

 

59

 

 

(iii)        If a payment made to a Lender under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iii), "FATCA" shall include
any amendments made to FATCA after the date of this Agreement.

 

(iv)        If any Lender is not a United States Tax Person, such Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(v)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.11(f) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(g)          Unless required by Applicable Law, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender, as
the case may be. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified or paid Additional Amounts pursuant to this Section
2.11, it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made or Additional Amounts paid under
this Section 2.11 with respect to the Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 2.11(g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.11(g), in no event will the indemnified party by required to pay any amount to
any indemnifying party pursuant to this Section 2.11(g) the payment of which
would place the indemnified party in a less favorable net after-Tax position
that the indemnified party would have been in if the indemnification payments or
Additional Amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

60

 

 

(h)          Each party's obligations under this Section 2.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

 

(i)          If at any time the Borrower shall be liable for the payment of any
Additional Amounts in accordance with this Section 2.11, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.16(b)); provided that such option to terminate shall in no event
relieve the Borrower of paying any amounts owing pursuant to this Section 2.11
in accordance with the terms hereof.

 

Section 2.12         Grant of a Security Interest; Collateral Assignment of
Agreements.

 

(a)          To secure the prompt, complete and indefeasible payment in full
when due, whether by lapse of time, acceleration or otherwise, of the
Obligations and the performance by the Borrower of all of the covenants and
obligations to be performed by it pursuant to this Agreement and each other
Transaction Document, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent (collectively, the "Secured
Obligations"), the Borrower hereby (i) collaterally assigns and pledges to the
Collateral Agent, on behalf of the Secured Parties and (ii) Grants a security
interest to the Collateral Agent, on behalf of the Secured Parties, in all of
the Borrower's right, title and interest in, to and under (but none of the
obligations under) all of the Collateral, whether now existing or hereafter
arising or acquired by the Borrower, and wherever the same may be located. For
the avoidance of doubt, the Collateral shall not include any Excluded Amounts,
and the Borrower does not hereby assign, pledge or Grant a security interest in
any such amounts. Anything herein to the contrary notwithstanding, (x) the
Borrower shall remain liable under the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (y) the exercise by the
Collateral Agent, for the benefit of the Secured Parties, of any of its rights
in the Collateral shall not release the Borrower from any of its duties or
obligations under the Collateral, and (z) none of the Administrative Agent, the
Collateral Agent, any Lender nor any Secured Party shall have any obligations or
liability under the Collateral by reason of this Agreement, nor shall the
Administrative Agent, the Collateral Agent, any Lender nor any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

The foregoing Grant shall, for the purpose of determining the property subject
to the Lien of this Agreement, be deemed to include any securities and any
investments Granted to the Collateral Agent by or on behalf of the Borrower,
whether or not such securities or investments satisfy the criteria set forth in
the definitions of "Eligible Loan Asset" or "Permitted Investments," as the case
may be.

 

61

 

 

(b)          In furtherance and not in limitation of the foregoing, the Borrower
hereby collaterally assigns to the Collateral Agent, for the benefit of the
Secured Parties, its right to indemnification under the Contribution Agreement.
The Borrower confirms that following the occurrence of an Event of Default and
the declaration of the Facility Maturity Date pursuant to Section 6.01 or
automatic occurrence thereof and until the Collection Date the Collateral Agent
(at the direction of the Administrative Agent) on behalf of the Secured Parties
shall have the sole right to enforce the Borrower's rights and remedies under
the Contribution Agreement and any UCC financing statements filed under or in
connection therewith for the benefit of the Secured Parties.

 

The parties hereto agree that such collateral assignment to the Collateral
Agent, for the benefit of the Secured Parties, shall terminate upon the
Collection Date.

 

Section 2.13         Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as a non-fiduciary agent of the Borrower, at its address
referred to in Section 11.02 a copy of each assignment and acceptance agreement
and participation agreement delivered to and accepted by it and a register for
the recordation of the names and addresses and interests of the Lenders
(including principal amounts and stated interest on the Advances) (the
"Register"). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
each Lender shall treat each person whose name is recorded in the Register as a
Lender under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time during business hours and from time to time upon reasonable
prior notice. No Advance hereunder shall be assigned or sold, in whole or in
part without registering such assignment or sale on the Register.

 

Section 2.14         Release of Loan Assets. The Borrower may obtain the release
of (a) any Loan Asset (and the Related Asset) sold or substituted in accordance
with the applicable provisions of Section 2.07 (which release shall be automatic
and deemed given upon compliance with the provisions of Section 2.07), (b) any
Loan Asset (and the Related Asset) with respect to which all amounts have been
paid in full by the related Obligor and deposited in the Collection Account and
(c) the entire Collateral following the Collection Date. The Collateral Agent,
for the benefit of the Secured Parties, shall, at the sole expense of the
Portfolio Manager and the Borrower and at the direction of the Administrative
Agent, execute such documents and instruments of release as may be prepared by
the Portfolio Manager on behalf of the Borrower, give notice of such release to
the Collateral Custodian (in the form of Exhibit G) (unless the Collateral
Custodian and Collateral Agent are the same Person) and take other such actions
as shall reasonably be requested by the Borrower to effect such release of the
Lien created pursuant to this Agreement. Upon receiving such notification by the
Collateral Agent as described in the immediately preceding sentence, if
applicable, the Collateral Custodian shall deliver the Required Loan Documents
to the Borrower.

 

Section 2.15         Treatment of Amounts Received by the Borrower. Amounts
received by the Borrower pursuant to Section 2.07 on account of Loan Assets
shall be treated as payments of Principal Collections or Interest Collections,
as applicable, on Loan Assets hereunder.

 

62

 

 

Section 2.16         Prepayment; Termination; Reduction; Increase of the
Facility Amount; Early Amortization Election.

 

(a)          Except as expressly permitted or required herein (including, any
repayment necessary to cure a Borrowing Base Deficiency, which is governed by
Section 2.06), Advances Outstanding may only be prepaid in whole or in part at
the option of the Borrower at any time by delivering a Notice of Reduction to
the Administrative Agent and the Collateral Agent at least one (1) Business Day,
or in the case of any prepayment in whole, at least three (3) Business Days,
prior to such prepayment. Upon any prepayment, the Borrower shall also pay in
full all accrued and unpaid Yield, Increased Costs and all documented accrued
and unpaid costs and expenses of the Administrative Agent and Lenders related to
such prepayment; provided that no reduction in Advances Outstanding shall be
given effect unless sufficient funds have been remitted to pay all such amounts
in full, as determined by the Administrative Agent, in its sole discretion. The
Administrative Agent shall apply amounts received from the Borrower pursuant to
this Section 2.16(a) to the pro rata reduction of the Advances Outstanding. Any
notice relating to any repayment pursuant to this Section 2.16(a) shall be
irrevocable.

 

(b)          The Borrower may, at its option and upon three (3) Business Days'
prior written notice of such termination or permanent reduction in the form of
Exhibit F to the Administrative Agent and the Collateral Agent, either (i)
terminate this Agreement and the other Transaction Documents upon payment in
full of all Advances Outstanding, all accrued and unpaid Yield and Fees,
Increased Costs, all documented accrued and unpaid costs and expenses of the
Administrative Agent and Lenders, (if applicable) payment of the Prepayment
Premium pro rata to each Lender and payment of all other Obligations (other than
unmatured contingent indemnification obligations), or (ii) permanently reduce in
part the Facility Amount upon payment in full, all accrued and unpaid Yield and
Unused Fees (pro rata with respect to the portion of the Facility Amount so
reduced), Increased Costs, all accrued and unpaid costs and expenses of the
Administrative Agent and Lenders and (if applicable) the Prepayment Premium pro
rata to each Lender. Any Termination/Reduction Notice relating to any reduction
or termination pursuant to this Section 2.16(b) shall be irrevocable. The
Commitment of each Lender shall be reduced by an amount equal to its Pro Rata
Share (prior to giving effect to any reduction of Commitments hereunder) of the
aggregate amount of any reduction under this Section 2.16(b).

 

(c)          The Borrower hereby acknowledges and agrees that the Prepayment
Premium (when and if due) constitutes additional consideration for the Lenders
to enter into this Agreement. No Prepayment Premium shall be due hereunder
except in connection with an optional termination or permanent reduction of the
Facility Amount (in whole or in part) pursuant to Section 2.16(b) prior to the
three (3) year anniversary of the Closing Date; provided that no Prepayment
Premium shall be payable in connection with any optional termination and
permanent reduction of the Facility Amount (in whole or in part) at any time
while any amounts are being charged to the Borrower pursuant to Section 2.10 or
following a default by any Lender of its obligation to make Advances hereunder
to the extent such default has not been cured by such Lender or waived by the
Borrower in writing.

 

63

 

 

(d)          The Borrower may elect to terminate the Revolving Period and begin
the Amortization Period (such election, the "Early Amortization Election") in
the event that the Administrative Agent (i) rejects in its sole discretion Loan
Assets that otherwise satisfy the Eligibility Criteria (without giving effect to
the first proviso set forth in the lead-in paragraph to Schedule II) or (ii)
approves an Advance Rate for an Eligible Loan Asset that is less than the
Advance Rate as set forth in the Advance Rate Matrix for such loan type (unless
the Borrower in its sole discretion agrees to such lower Advance Rate), in
either case, more than five (5) times in any trailing twelve (12) month period;
provided, that, in the case of clause (i) above, each such Loan Asset was owned
by the Transferor or an agreement to acquire such Loan Asset had been negotiated
by the Borrower and which will be entered into immediately after approval from
the Administrative Agent, in each case, at the time the related approval
requested was submitted to the Administrative Agent and the Borrower has
provided satisfactory evidence to the Administrative Agent of such ownership or
trade. For the avoidance of doubt, after an Early Amortization Election, the
Borrower may no longer request or obtain any Advances and the Facility Amount
will be reduced to an amount equal to the Advances Outstanding on the date on
which the Borrower notifies the Administrative Agent of such Early Amortization
Election.

 

Section 2.17         Collections and Allocations.

 

(a)          The Collateral Agent shall promptly identify all Available
Collections received in the Collection Account as being on account of Interest
Collections or Principal Collections (as designated by the Portfolio Manager)
and shall segregate all Interest Collections and Principal Collections and
transfer the same to the Interest Collection Subaccount and the Principal
Collection Subaccount, respectively. If the Portfolio Manager receives any
collections directly, the Borrower shall cause the Portfolio Manager to
transfer, or cause to be transferred, any such collections received directly by
it (if any) to the Collection Account by the close of business within two (2)
Business Days after such Collections are received; provided that the Portfolio
Manager shall identify to the Collateral Agent any collections received directly
by the Portfolio Manager as being on account of Interest Collections or
Principal Collections. The Collateral Agent shall further provide to the
Portfolio Manager a statement as to the amount of Interest Collections and
Principal Collections on deposit in the Interest Collection Subaccount and the
Principal Collection Subaccount as of the close of business on the preceding
Business Day no later than the close of business on each Business Day on which
Collections are received. It is understood and agreed that the Portfolio Manager
shall remain liable for the proper allocation of the aforementioned Collections
into the appropriate accounts.

 

(b)          On the date on which any Eligible Loan Asset is acquired by the
Borrower, the Portfolio Manager will deposit or will cause the Borrower to
deposit into the Collection Account all Available Collections received (if any)
in respect of such Eligible Loan Asset on such date.

 

(c)          With the prior written consent of the Administrative Agent (a copy
of which will be provided by the Portfolio Manager to the Collateral Agent), the
Borrower may withdraw from the Collection Account any deposits thereto
constituting Excluded Amounts if the Borrower (or the Portfolio Manager on
behalf of the Borrower) has, prior to such withdrawal and consent, delivered to
the Administrative Agent a report setting forth the calculation of such Excluded
Amounts in form and substance satisfactory to the Administrative Agent and the
Collateral Agent in their sole discretion.

 

64

 

 

(d)          Prior to the delivery of a Notice of Exclusive Control, the
Portfolio Manager shall, pursuant to written instruction (which may be in the
form of standing instructions), direct the Collateral Agent to invest, or cause
the investment of, funds on deposit in the Controlled Accounts in Permitted
Investments, from the date of this Agreement until the Collection Date. Absent
any such written instruction, such funds shall be invested in the Standby
Investment. A Permitted Investment acquired with funds deposited in any
Controlled Account shall mature not later than the Business Day immediately
preceding any Payment Date, and shall not be sold or disposed of prior to its
maturity. All such Permitted Investments shall be registered in the name of the
Account Bank or its nominee for the benefit of the Collateral Agent. All income
and gain realized from any such investment, as well as any interest earned on
deposits in any Controlled Account shall be distributed in accordance with the
provisions of Article II hereof. The Borrower shall deposit in the Collection
Account or the Unfunded Exposure Account, as the case may be (with respect to
investments made hereunder of funds held therein), an amount equal to the amount
of any actual loss incurred, in respect of any such investment, immediately upon
realization of such loss. None of the Account Bank, the Collateral Agent, the
Collateral Custodian, the Administrative Agent or any Lender shall be liable for
the amount of any loss incurred, in respect of any investment, or lack of
investment, of funds held in any Controlled Account. The parties hereto
acknowledge that the Collateral Agent, the Administrative Agent, a Lender or any
of their respective Affiliates may receive compensation with respect to the
Permitted Investments.

 

(e)          Until the Collection Date, neither the Borrower (nor the Portfolio
Manager on behalf of the Borrower) shall have any rights of direction or
withdrawal, with respect to amounts held in any Controlled Account, except to
the extent explicitly set forth in Section 2.04, Section 17(c), Section 2.18 or
Section 5.02(j).

 

Section 2.18         Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth in this Section 2.18 as
certified in writing to the Collateral Agent and the Administrative Agent, prior
to the end of the Revolving Period, the Borrower (or the Portfolio Manager on
behalf of the Borrower) may, to the extent of any Principal Collections on
deposit in the Principal Collection Subaccount:

 

(a)          direct the Collateral Agent to withdraw such funds for the purpose
of reinvesting in additional Eligible Loan Assets to be Granted hereunder;
provided that all conditions precedent set forth in Section 3.04 have been
satisfied and delivery of a Disbursement Request executed by the Borrower and a
Responsible Officer of the Portfolio Manager; or

 

(b)          direct the Collateral Agent to withdraw such funds for the purpose
of making payments in respect of the Advances Outstanding at such time in
accordance with and subject to the terms of Section 2.16.

 

Upon the satisfaction of the applicable conditions set forth in this Section
2.18 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent, on which certification the Collateral Agent may
conclusively rely), the Collateral Agent shall release funds from the Principal
Collection Subaccount as directed by the Borrower (or the Portfolio Manager on
behalf of the Borrower) in an amount not to exceed the lesser of (x) the amount
requested by the Portfolio Manager for reinvestment or repayment and (y) the
amount on deposit in the Principal Collection Subaccount on such day.

 



65

 

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.01         Conditions Precedent to Effectiveness.

 

(a)          This Agreement shall be effective upon satisfaction of the
conditions precedent that:

 

(i)          in the judgment of the Administrative Agent, there has not been (x)
any change in Applicable Law which adversely affects any Lender's or the
Administrative Agent's ability to enter into the transactions contemplated by
the Transaction Documents or (y) any Material Adverse Effect or material
disruption in the financial, banking or commercial loan or capital markets
generally;

 

(ii)         any and all information submitted to each Lender and the
Administrative Agent by the Borrower, the Transferor or the Portfolio Manager or
any of their Affiliates is true, accurate and complete in all material respects;

 

(iii)        each Lender shall have received all documentation and other
information requested by such Lender in its sole discretion and/or required by
regulatory authorities with respect to the Borrower, the Transferor and the
Portfolio Manager under applicable "know your customer" and Anti-Money
Laundering Laws, including, the Patriot Act, all in form and substance
satisfactory to each Lender;

 

(iv)        the Administrative Agent shall have received on or before the date
of such effectiveness the items listed in Schedule I hereto, each in form and
substance reasonably satisfactory to the Administrative Agent and each Lender;

 

(v)         the results of the Administrative Agent's financial, legal, tax and
accounting due diligence relating to the Transferor, the Borrower, the Portfolio
Manager, the Eligible Loan Assets and the transactions contemplated hereunder
are satisfactory to the Administrative Agent;

 

(vi)        the Borrower shall have paid in full all fees then invoiced and
required to be paid, including all fees required hereunder and under the
applicable Lender Fee Letters and the Collateral Agent and Collateral Custodian
Fee Letter and shall have reimbursed the Lenders, the Administrative Agent, the
Collateral Custodian, the Account Bank and the Collateral Agent for all
reasonable and invoiced fees, costs and expenses of closing the transactions
contemplated hereunder and under the other Transaction Documents, including the
reasonable and invoiced attorney fees and any other legal and document
preparation costs incurred by the Lenders and the Administrative Agent; and

 

66

 

 

(vii)       evidence satisfactory to the Administrative Agent of compliance with
the Financial Covenant Test.

 

(b)          By its execution and delivery of this Agreement, the Borrower
hereby certifies that each of the conditions precedent to the effectiveness of
this Agreement set forth in this Section 3.01 (other than such conditions
precedent subject to the judgment or satisfaction of the Administrative Agent or
any Lender) have been satisfied.

 

Section 3.02         Conditions Precedent to All Advances. Each Advance to the
Borrower from the Lenders shall be subject to the further conditions precedent
that:

 

(a)          On the Advance Date of such Advance, the following statements shall
be true and correct, and the Borrower by accepting any amount of such Advance
shall be deemed to have certified that:

 

(i)          the Portfolio Manager (on behalf of the Borrower) shall have
delivered to the Administrative Agent and each Lender (with a copy to the
Collateral Custodian and the Collateral Agent), no later than 2:00 p.m. on the
date that is one (1) Business Day prior to the related Advance Date: (A) a
Notice of Borrowing and an Officer's Certificate (which may be included as part
of the Notice of Borrowing) computed as of the proposed Advance Date and after
giving effect thereto and to the purchase by the Borrower of the Eligible Loan
Assets to be purchased by it on such Advance Date, demonstrating that the
Investment Criteria are satisfied on the date on which the Borrower (or the
Portfolio Manager on its behalf) commits to purchase such Eligible Loan Asset
(and after giving effect to such commitment), (B) a Borrowing Base Certificate,
(C) a Loan Asset Schedule, (D) an Approval Notice (for any such Loan Asset added
to the Collateral on the related Advance Date) and (E) an executed copy of each
assignment and assumption agreement, transfer document or instrument (including
any Assignment Agreement) relating to each Eligible Loan Asset to be Granted
evidencing the assignment of such Eligible Loan Asset from any prior third party
owner thereof directly to the Borrower (other than in the case of any Loan Asset
acquired by the Borrower at origination);

 

(ii)         the Borrower shall have delivered to the Collateral Custodian (with
a copy to the Administrative Agent), no later than 2:00 p.m. one (1) Business
Day prior to the related Advance Date, an emailed copy of the duly executed
original promissory notes of the Eligible Loan Assets (or, in the case of any
Noteless Loan, a fully executed assignment agreement); provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and the Required Loan Documents to be in the possession of the Collateral
Custodian not later than the date on which the Borrower acquires any Eligible
Loan Assets;

 

(iii)        the representations and warranties contained in Sections 4.01 and
4.02 are true and correct (a) if not qualified as to materiality or Material
Adverse Effect, in all material respects and (b) if qualified as to materiality
or Material Adverse Effect, in all respects, on and as of such day as though
made on and as of such date (other than any representation and warranty that is
made as of a specific date);

 

67

 

 

(iv)        no Event of Default has occurred, or would result from such Advance,
and no Unmatured Event of Default or Borrowing Base Deficiency exists or would
result from such Advance;

 

(v)         since the later of the Closing Date or the date of the last
financial statements (or the last day of the period covered by such financial
statements) delivered pursuant to Section 5.04, there has been no material
adverse change in the ability of the Transferor to perform its obligations under
any Transaction Document, including, without limitation, the ability of the
Transferor to satisfy its obligation under Article VI of the Contribution
Agreement;

 

(vi)        all terms and conditions of the Contribution Agreement required to
be satisfied in connection with the assignment of each Eligible Loan Asset being
Granted hereunder on such Advance Date (and the Related Asset related thereto),
including, the perfection of the Borrower's interests therein, shall have been
satisfied in full, and all filings (including, UCC filings) required to be made
by any Person and all actions required to be taken or performed by any Person in
any jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in the Collateral, including such Eligible Loan Assets and the Related
Asset and the proceeds thereof shall have been made, taken or performed; and

 

(vii)       the Loan Asset to be acquired with the proceeds of such Advance is
an Eligible Loan Asset as of the date of funding.

 

(b)          The Borrower shall have provided a request for an Approval Notice
for each Loan Asset intended to be included in the Collateral in connection with
the applicable Advance Date (and such information in respect of each such Loan
Asset that is requested by the Administrative Agent) no later than 10:00 a.m. on
the date that is no fewer than two (2) Business Days prior to the applicable
Advance Date. The Administrative Agent shall have provided an Approval Notice to
the Borrower for each of the Eligible Loan Assets identified in the applicable
Loan Asset Schedule for inclusion in the Collateral on the applicable Advance
Date.

 

(c)          No Applicable Law shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Grant of Eligible Loan Assets in accordance with the
provisions hereof.

 

(d)          The proposed Advance Date shall take place during the Revolving
Period.

 

(e)          The Borrower shall have paid in full all fees then required to be
paid subject to the terms of this Agreement (including Section 2.04), including
all fees required hereunder and under the applicable Lender Fee Letters and the
Collateral Agent and Collateral Custodian Fee Letter.

 

68

 

 

The failure to satisfy any of the foregoing conditions precedent in respect of
any Advance shall give rise to a right of the Administrative Agent and the
Lenders to rescind the related Advance and direct the Borrower to pay to the
Administrative Agent for the benefit of the Lenders an amount equal to the
Advances made during any such time that any of the foregoing conditions
precedent were not satisfied.

 

Section 3.03         Advances Do Not Constitute a Waiver. No Advance made
hereunder shall constitute a waiver of any condition to any Lender's obligation
to make such an advance unless such waiver is in writing and executed by such
Lender.

 

Section 3.04         Conditions to Acquisition of Loan Assets. Each Grant of an
additional Eligible Loan Asset pursuant to Section 2.06 or an additional
Eligible Loan Asset pursuant to Section 2.18 shall be subject to the further
conditions precedent that (as certified to the Collateral Agent by the
Borrower):

 

(a)          the Portfolio Manager (on behalf of the Borrower) shall have
delivered to the Administrative Agent and each Lender (with a copy to the
Collateral Custodian and the Collateral Agent) no later than 5:00 p.m. on the
date that is one (1) Business Day prior to the related date on which such Loan
Asset is added to the Collateral: (i) a Borrowing Base Certificate, (ii) a Loan
Asset Schedule, (iii) an Approval Notice, and (iv) an executed copy of each
assignment and assumption agreement, transfer document or instrument (including
any Assignment Agreement) relating to each Loan Asset to be pledged evidencing
the assignment of such Loan Asset from any prior third party owner thereof
directly to the Borrower (other than in the case of any Loan Asset acquired by
the Borrower at origination);

 

(b)          the Borrower shall have delivered to the Collateral Custodian (with
a copy to the Administrative Agent), no later than 2:00 p.m. one (1) Business
Day prior to the date on which the Borrower acquires an Eligible Loan Asset, an
emailed copy of the duly executed original promissory notes of the Eligible Loan
Assets (and, in the case of any Noteless Loan, a fully executed assignment
agreement); provided that, notwithstanding the foregoing, the Borrower shall
cause the Loan Asset Checklist and the Required Loan Documents to be in the
possession of the Collateral Custodian not later than the date on which the
Borrower acquires an Eligible Loan Asset;

 

(c)          with respect to Eligible Loan Assets purchased with Advances and
available Principal Collections, the Investment Criteria are satisfied on the
related Cut-Off Date;

 

(d)          no Liens exist in respect of Taxes (other than Permitted Liens)
which are prior to the lien of the Collateral Agent on the Eligible Loan Assets
to be Granted;

 

(e)          all terms and conditions of the Contribution Agreement required to
be satisfied in connection with the assignment of each Eligible Loan Asset being
Granted hereunder (and the Related Asset), including, the perfection of the
Borrower's interests therein, shall have been satisfied in full, and all filings
(including, UCC filings) required to be made by any Person and all actions
required to be taken or performed by any Person in any jurisdiction to give the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest (subject only to Permitted Liens) in such Eligible
Loan Assets and the Related Asset and the proceeds thereof shall have been made,
taken or performed;

 

69

 

 

(f)          no Event of Default has occurred, or would result from such Grant,
and no Unmatured Event of Default exists, or would result from such Grant (other
than, with respect to any Grant of an Eligible Loan Asset necessary to cure a
Borrowing Base Deficiency in accordance with Section 2.06, an Unmatured Event of
Default arising solely pursuant to such Borrowing Base Deficiency); and

 

(g)          the representations and warranties contained in Sections 4.01 and
4.02 are true and correct (a) if not qualified as to materiality or Material
Adverse Effect, in all material respects and (b) if qualified as to materiality
or Material Adverse Effect, in all respects, on and as of such day as though
made on and as of such date (other than any representation and warranty that is
made as of a specific date), and there exists no breach of any covenant
contained in Sections 5.01, 5.02, and 5.03 before and after giving effect to the
Grant of such Eligible Loan Asset.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01         Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants, as of the date hereof and as of each
other date provided under this Agreement or the other Transaction Documents on
which such representations and warranties are required to be (or deemed to be)
made (unless a specific date is specified below):

 

(a)          Organization, Good Standing and Due Qualification. The Borrower is
a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power and all
licenses necessary to own its assets and to transact the business in which it is
engaged and is duly qualified and in good standing under the laws of each
jurisdiction where the transaction of such business or its ownership of the Loan
Assets and the Collateral requires such qualification.

 

(b)          Power and Authority; Due Authorization; Execution and Delivery. The
Borrower has the power, authority and legal right to make, deliver and perform
this Agreement and each of the Transaction Documents to which it is a party and
all of the transactions contemplated hereby and thereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and each of the Transaction Documents to which it is a party, and to
grant to the Collateral Agent, for the benefit of the Secured Parties, a first
priority perfected security interest in the Collateral on the terms and
conditions of this Agreement, subject only to Permitted Liens.

 

(c)          Binding Obligation. This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

70

 

 

(d)          All Consents Required. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

(e)          No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and all
other agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Grant of the
Collateral will not (i) create any Lien on the Collateral other than Permitted
Liens or (ii) violate the Constituent Documents of the Borrower or (iii) violate
in any material way (x) Applicable Law or (y) any contract or other agreement to
which the Borrower is a party or by which the Borrower or any property or assets
of the Borrower may be bound.

 

(f)           No Adverse Proceedings. The Borrower is not subject to any Adverse
Proceeding.

 

(g)          Selection Procedures. In selecting the Loan Assets to be Granted
pursuant to this Agreement, no selection procedures were employed which are
primarily intended to be adverse to the interests of the Lenders.

 

(h)          Grant of Collateral. The Borrower has good and marketable title to
all of the Collateral. The Borrower has taken all actions necessary to perfect
its interest in the Collateral transferred by the Transferor. Except as
otherwise expressly permitted by the terms of this Agreement, no item of
Collateral has been sold, transferred, assigned or pledged by the Borrower to
any Person, other than as contemplated by Article II and the Grant of such
Collateral to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms of this Agreement.

 

(i)          Indebtedness. The Borrower has no Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

 

(j)          Sole Purpose. The Borrower has been formed solely for the purpose
of engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

 

71

 

 

(k)          Taxes. The Borrower has filed or caused to be filed on a timely
basis all tax returns (including, all foreign, federal, state, local and other
tax returns) required to be filed by it, is not liable for Taxes payable by any
other Person and has paid or made adequate provisions for the payment of all
Taxes, assessments and other governmental charges due and payable from the
Borrower except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established reserves in accordance
with GAAP on its books. No Tax lien (other than a Permitted Lien) or similar
adverse claim has been filed, and no claim is being asserted, with respect to
any such Tax, assessment or other governmental charge. Any Taxes, fees and other
governmental charges due and payable by the Borrower in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

 

(l)          Location. The Borrower's location (within the meaning of Article 9
of the UCC) is Delaware. The chief executive office of the Borrower (and the
location of the Borrower's records regarding the Collateral (other than those
delivered to the Collateral Custodian)) is located at the address set forth in
Section 11.02 (or at such other address as shall be designated by such party in
a written notice to the other parties hereto).

 

(m)         Tradenames. Except as notified to the Administrative Agent in
writing, the Borrower has not changed its name since its formation and does not
have tradenames, fictitious names, assumed names or "doing business as" names
under which it has done or is doing business.

 

(n)          Solvency. The Borrower is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Borrower is Solvent, and the transactions
under this Agreement and any other Transaction Document to which the Borrower is
a party do not and will not render the Borrower not Solvent. The Borrower is
paying its debts as they become due (subject to any applicable grace period);
and the Borrower, after giving effect to the transactions contemplated hereby,
will have adequate capital to conduct its business.

 

(o)          No Subsidiaries. The Borrower has no Subsidiaries.

 

(p)          Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Transferor in exchange for the purchase of
the Loan Assets (or any number of them) from the Transferor pursuant to the
Contribution Agreement. No such transfer has been made for or on account of an
antecedent debt owed by the Borrower to the Transferor.

 

(q)          Reports Accurate. All Portfolio Management Reports, Notices of
Borrowing, Borrowing Base Certificates and other written or electronic
information, exhibits, financial statements, documents, certificates, books,
records or reports furnished by the Borrower (or the Portfolio Manager on its
behalf) to the Administrative Agent, the Collateral Agent, the Lenders or the
Collateral Custodian in connection with the Transaction Documents are, as of
their date, accurate, true and correct in all material respects and no such
document or certificate contains any material misstatement of fact or omits to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 

72

 

 

(r)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, the use of proceeds from the sale of the Collateral) will violate or
result in a violation of Section 7 of the Exchange Act, or any regulations
issued pursuant thereto, including, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Borrower
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any Margin Stock or to extend "purpose
credit" within the meaning of Regulation U.

 

(s)          ERISA. (i) neither it nor the Parent has or will have underlying
assets which constitute "plan assets" within the Plan Asset Rules of one or more
Benefit Plans; and (ii) neither it nor any ERISA Affiliate has within the last
six years sponsored, maintained, contributed to, or been required to contribute
to and does not have any liability (whether actual or contingent) with respect
to any Plan.

 

(t)          Investment Company Act. The Borrower is not required to register as
an "investment company" under the provisions of the 1940 Act.

 

(u)          Compliance with Law. The Borrower (i) has complied with all
Applicable Law to which it may be subject and (ii) is not in violation of any
order of any Governmental Authority or other board or tribunal, in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(v)         Collections. The Borrower acknowledges that any Available
Collections received by it or its Affiliates with respect to the Collateral
Granted hereunder other than in the Controlled Accounts are held and shall be
held in trust for the benefit of the Collateral Agent, on behalf of the Secured
Parties until deposited into the Collection Account.

 

(w)          Full Payment. As of the applicable Cut-Off Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.

 

(x)          Environmental. With respect to each item of Related Collateral as
of the applicable Cut-Off Date for the Loan Asset related to such Related
Collateral, no Responsible Officer of the Borrower has actual knowledge that:
(i) the related Obligor's operations fail to comply in all respects with all
applicable Environmental Laws; (ii) the related Obligor's operations is the
subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Materials of Environmental Concern into the environment; and (iii) the related
Obligor has any material contingent liability in connection with any release of
any Materials of Environmental Concern into the environment, in each case,
except as otherwise specified in the Underlying Instruments pertaining to such
Loan Asset. As of the applicable Cut-Off Date for the Loan Asset related to such
Related Collateral, none of the Borrower, the Transferor nor the Portfolio
Manager has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Related
Collateral, nor does any such Person have knowledge or reason to believe that
any such notice will be received or is being threatened.

 

73

 

 

(y)          Anti-Terrorism; OFAC; Anti-Corruption.

 

(i)          None of the Borrower nor any of its Affiliates nor, to the
knowledge of the Borrower, any Obligor (i) is a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2 of such executive order, or
(iii) is a Person (1) designated on OFAC's list of Specially Designated
Nationals and Blocked Persons or otherwise the subject of any Sanctions or (2)
in violation of the limitations or prohibitions under any other Sanctions.

 

(ii)         None of the Borrower nor any of its Affiliates (i) is a Politically
Exposed Person, immediate family member of a Politically Exposed Person or close
associate of a Politically Exposed Person; or (ii) a foreign shell bank. For
purposes of the forgoing, "foreign shell bank" means a bank that does not
maintain a physical presence in any country and is not subject to inspection by
a banking authority.

 

(iii)        No part of the proceeds of any Advance will be used by the Borrower
or any of its Affiliates, or permitted to be used by any other Person (in each
case, directly or indirectly including by an Obligor), (i) for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of applicable anti-corruption and anti-bribery laws,
including the United States Foreign Corrupt Practices Act of 1977, as amended;
(ii) to fund or facilitate any money laundering or terrorist financing
activities or business, or in any other manner that would cause or result in
violation of applicable anti-money laundering laws, rules or regulations,
including the Patriot Act, as amended (collectively, "Anti-Money Laundering
Laws"); or (iii) to fund any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or in any other manner that would
result in a violation by any Person of any Sanctions.

 

(iv)        No Collateral or any portion thereof is or will consist of funds,
assets or other property or interests in property that is blocked or frozen
pursuant to any Sanctions.

 

(v)         The Borrower acknowledges by executing this Agreement that Lenders
(or the Administrative Agent on their behalf) have notified the Borrower that,
pursuant to the requirements of the Patriot Act, each Lender is required to
obtain, verify and record such information as may be necessary to identify the
Borrower or any Person owning twenty-five percent (25%) or more of the direct or
indirect Equity Interests of the Borrower (including the name and address of
such Person) in accordance with the Patriot Act.

 

74

 

 

(z)          Security Interest.

 

(i)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Collateral
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

 

(ii)         the Borrower owns and has good and marketable title to (or, with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral free and clear of any Lien (other than Permitted Liens) of any
Person;

 

(iii)        the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(iv)        the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral and
that portion of the Loan Assets in which a security interest may be perfected by
filing granted to the Collateral Agent, on behalf of the Secured Parties, under
this Agreement;

 

(v)         other than as expressly permitted by the terms of this Agreement and
the security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the
Collateral. The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Collateral other than any financing statement (A)
relating to the security interests granted to the Borrower under the Purchase
and Sale Agreement, or (B) that has been terminated and/or fully and validly
assigned to the Collateral Agent on or prior to the Closing Date. The Borrower
is not aware of the filing of any judgment or Tax lien filings against the
Borrower;

 

(vi)        all original executed copies of each underlying promissory note that
constitute or evidence each Loan Asset has been, or subject to the delivery
requirements contained herein, will be delivered to the Collateral Custodian;
and

 

(vii)       none of the underlying promissory notes (if any) that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Collateral Agent, on behalf of the Secured Parties.

 

75

 

 

(aa)         Sales of Loan Assets to Affiliates. In connection with each sale of
a Loan Asset to the Transferor (or an Affiliate thereof) pursuant to Section
2.07(a), as applicable, the Borrower has determined, in its reasonable business
judgment (and without consideration of any benefits to the Transferor (or such
Affiliate thereof)), that such sale is in the Borrower's best business interest.

 

(bb)         Borrower LLC Agreement in Effect. The Borrower LLC Agreement
remains in full force and effect and there exists no breach of, default under,
or, to the Borrower's knowledge, threatened breach of, the Borrower LLC
Agreement by the Borrower or the Transferor.

 

(cc)         Eligibility of Collateral. (i) Each Loan Asset designated on any
Borrowing Base Certificate as an Eligible Loan Asset and each Loan Asset
included as an Eligible Loan Asset in any calculation of Borrowing Base or
Borrowing Base Deficiency is an Eligible Loan Asset, and (ii) with respect to
each Loan Asset included as an Eligible Loan Asset, the Investment Criteria was
satisfied on the date on which the Borrower (or the Portfolio Manager on its
behalf) committed to purchase such Eligible Loan Asset (and after giving effect
to such commitment).

 

Section 4.02         Representations and Warranties of the Portfolio Manager.
The Portfolio Manager hereby represents and warrants, as of the date hereof and
as of each date provided under this Agreement, or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made:

 

(a)          Organization and Good Standing. The Portfolio Manager has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with all requisite limited
liability company power and authority to own or lease its properties and to
conduct its business as such business is presently conducted and to enter into
and perform its obligations pursuant to this Agreement.

 

(b)          Due Qualification. The Portfolio Manager is duly qualified to do
business as a limited liability company and is in good standing as a limited
liability, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Portfolio Manager (i) has all necessary power, authority and legal right to (a)
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, (b) carry out the terms of the Transaction Documents to which it
is a party, and (ii) has duly authorized by all necessary limited liability
company action the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party. This Agreement and each
other Transaction Document to which the Portfolio Manager is a party have been
duly executed and delivered by the Portfolio Manager.

 

(d)          Binding Obligation. This Agreement and each other Transaction
Document to which the Portfolio Manager is a party constitutes a legal, valid
and binding obligation of the Portfolio Manager enforceable against the
Portfolio Manager in accordance with its respective terms, except as such
enforceability may be limited by Bankruptcy Laws and general principles of
equity (whether considered in a suit at law or in equity).

 

76

 

 

(e)          No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Portfolio
Manager's Constituent Documents, (ii) result in the creation or imposition of
any Lien upon any material portion of the Portfolio Manager's properties
pursuant to the terms of any material contractual obligation to which the
Portfolio Manager is a party, other than this Agreement and Permitted Liens, or
(iii) violate in any material way any Applicable Law or any material contractual
obligation of the Portfolio Manager.

 

(f)           No Adverse Proceedings. The Portfolio Manager is not subject to
any Adverse Proceeding.

 

(g)          All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Portfolio Manager of this Agreement and any other Transaction Document to which
the Portfolio Manager is a party have been obtained, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect.

 

(h)          Standard of Care. The Portfolio Manager has complied in all
material respects with the Standard of Care with regard to the servicing of the
Loan Assets, and the Loan Assets have been underwritten or acquired in
conformance with the Standard of Care and the policies and procedures of the
Portfolio Manager.

 

(i)          Collections. The Portfolio Manager acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
transferred or Granted hereunder are held and shall be held in trust for the
benefit of the Secured Parties until deposited into the Collection Account
within two (2) Business Days from receipt as required herein.

 

(j)          Solvency. The Portfolio Manager is not the subject of any
Bankruptcy Proceedings or Bankruptcy Event. The transactions under this
Agreement and any other Transaction Document to which the Portfolio Manager is a
party do not and will not render the Portfolio Manager not Solvent.

 

(k)          ERISA. (i) the Portfolio Manager does not and will not have "plan
assets" within the meaning of the Plan Asset Rules of one or more Benefit Plans;
and (ii) neither the Portfolio Manager nor any ERISA Affiliate has within the
last six years sponsored, maintained, contributed to, or been required to
contribute to and does not have any liability (whether actual or contingent)
with respect to any Plan.

 

77

 

 

(l)          Anti-Terrorism; OFAC; Anti-Corruption.

 

(i)          None of the Portfolio Manager nor any of its Affiliates nor, to the
knowledge of the Portfolio Manager, any Obligor (i) is a Person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2 of such executive order, or
(iii) is a Person (1) designated on OFAC's list of Specially Designated
Nationals and Blocked Persons or otherwise the subject of any Sanctions or (2)
in violation of the limitations or prohibitions under any other Sanctions.

 

(ii)         None of the Portfolio Manager nor any of its Affiliates (i) is a
Politically Exposed Person, immediate family member of a Politically Exposed
Person or close associate of a Politically Exposed Person; or (ii) a foreign
shell bank. For purposes of the forgoing, "foreign shell bank" means a bank that
does not maintain a physical presence in any country and is not subject to
inspection by a banking authority.

 

(iii)        No part of the proceeds of any Advance will be used by the
Portfolio Manager or any of its Affiliates, or permitted to be used by any other
Person (in each case, directly or indirectly including by an Obligor), (i) for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of applicable anti-corruption and
anti-bribery laws, including the United States Foreign Corrupt Practices Act of
1977, as amended; (ii) to fund or facilitate any money laundering or terrorist
financing activities or business, or in any other manner that would cause or
result in violation of applicable Anti-Money Laundering Laws; or (iii) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or in any other manner that would result in a violation by
any Person of any Sanctions.

 

(iv)        No Collateral or any portion thereof is or will consist of funds,
assets or other property or interests in property that is blocked or frozen
pursuant to any Sanctions.

 

(v)         The Portfolio Manager acknowledges by executing this Agreement that
Lenders (or the Administrative Agent on their behalf) have notified the
Portfolio Manager that, pursuant to the requirements of the Patriot Act, each
Lender is required to obtain, verify and record such information as may be
necessary to identify the Portfolio Manager or any Person owning twenty-five
percent (25%) or more of the direct or indirect Equity Interests of the
Portfolio Manager (including the name and address of such Person) in accordance
with the Patriot Act.

 

(m)          Compliance with Applicable Law. The Portfolio Manager has complied
in all respects with all Applicable Law to which it may be subject except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

78

 

 

Section 4.03         Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

 

 

(a)           Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary corporate action on its part.

 

(c)          No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Agent is a party or by which it or any of its property is bound.

 

(d)          No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby to be performed by it and
the fulfillment of the terms hereof applicable to it will not conflict with or
violate, in any respect, any Applicable Law.

 

(e)          All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Agent, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby to be performed by it and the fulfillment by the Collateral
Agent of the terms hereof applicable to it have been obtained.

 

(f)          Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Agent, enforceable against the Collateral
Agent in accordance with its terms, except as such enforceability may be limited
by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

Section 4.04         Representations and Warranties of the Collateral Custodian.
The Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

 

(a)          Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary corporate action on its part.

 

79

 

 

(c)          No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

 

(d)          No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby to be performed by it and
the fulfillment of the terms hereof applicable to it will not conflict with or
violate, in any respect, any Applicable Law.

 

(e)          All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with its execution and delivery
of this Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby to be performed by it and the fulfillment by
the Collateral Custodian of the terms hereof applicable to it have been
obtained.

 

(f)          Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Bankruptcy Laws and general principles of equity
(whether considered in a suit at law or in equity).

 

Section 4.05         Representation of Lenders. Each Lender represents that it
is a "qualified purchaser" within the meaning of Section 2(a)(51) of the 1940
Act.

 

ARTICLE V

 

GENERAL COVENANTS

 

Section 5.01         Affirmative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)          Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its Constituent Documents and
the laws of its jurisdiction of formation.

 

80

 

 

(b)          Special Purpose Entity Requirements. The Borrower will at all
times: (i) maintain at least one (1) Independent Manager; (ii) maintain its own
separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Transferor and
any other Person; (iv) file its own tax returns, if any, as may be required
under Applicable Law, to the extent it is (A) not part of a consolidated group
filing a consolidated return or returns or (B) not treated as a division for tax
purposes of another taxpayer, and pay any Taxes so required to be paid under
Applicable Law in accordance with the terms of this Agreement; (v) not commingle
its assets with assets of any other Person; (vi) conduct its business in its own
name and strictly comply with all organizational formalities to maintain its
separate existence; (vii) maintain separate financial statements, except to the
extent that the Borrower's financial and operating results are consolidated with
those of the Transferor in consolidated financial statements; provided that
appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of the Borrower from such Affiliate and to indicate
that the Borrower's assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person; (viii) pay its own
liabilities only out of its own funds; (ix) maintain an arm's-length
relationship with its Affiliates and not enter into any transaction with an
Affiliate except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm's length transaction (except for capital
contributions or capital distributions permitted under the terms and conditions
of the Borrower's organizational document and properly reflected on the books
and records of the Borrower); (x) pay the salaries of its own employees, if any;
(xi) not hold out its credit or assets as being available to satisfy the
obligations of others; (xii) allocate fairly and reasonably any overhead for
shared office space; (xiii) to the extent used, use separate stationery,
invoices and checks; (xiv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person; (xv)
correct any known misunderstanding regarding its separate identity; (xvi)
maintain adequate capital in light of its contemplated business purpose
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xvii) cause the managers, officers, agents and other
representatives of the Borrower to act at all times with respect to the Borrower
consistently and in furtherance of the foregoing and in the best interests of
the Borrower; and (xviii) not acquire the obligations or any securities of its
Affiliates. Where necessary, the Borrower will obtain proper authorization from
its members for limited liability company action.

 

(c)          Preservation of Company Existence. The Borrower will preserve and
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under Applicable Law.

 

(d)          Compliance with Legal Opinions. The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of White & Case LLP, as special counsel to the Borrower,
issued in connection with the Contribution Agreement and relating to the issues
of substantive consolidation and true sale of the Loan Assets.

 

(e)          Deposit of Collections. The Borrower shall promptly (but in no
event later than two (2) Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Portfolio Manager or any of their Affiliates other than in
a Controlled Account.

 

(f)          Obligor Defaults and Bankruptcy Events. The Borrower shall give, or
shall cause the Portfolio Manager to give, notice to the Administrative Agent
and the Lenders within two (2) Business Days of the Borrower obtaining knowledge
of the occurrence of any default by an Obligor under any Loan Asset or any
Bankruptcy Event with respect to any Obligor under any Loan Asset.

 

81

 

 

(g)          Required Loan Documents. The Borrower shall deliver to the
Collateral Custodian a hard copy or electronic copy of the Required Loan
Documents and the Loan Asset Checklist pertaining to each Loan Asset not later
than the date on which the Borrower acquires such Loan Asset.

 

(h)          Taxes. The Borrower will file or cause to be filed its tax returns,
if any, and pay or cause to be paid before the same shall become delinquent, any
and all Taxes imposed on it or its property as required by the Transaction
Documents (except as contemplated in Section 4.01(k)), provided that the
Borrower shall not be required to pay or discharge or cause to be paid or
discharged any such Tax the amount, applicability or validity of which is being
contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made.

 

(i)          Notice of Material Events. The Borrower shall notify the
Administrative Agent (with a copy to the Collateral Agent) in writing within two
(2) Business Days upon the occurrence of any of the following: an Adverse
Proceeding; any Unmatured Event of Default or Event of Default (including the
details of such event and the action that the Borrower proposes to take with
respect thereto) or any adverse claim asserted against the Collateral Agent's
Lien over any of the Collateral or the interests of the Secured Parties with
respect to the same; and of any event or other circumstance that would
reasonably be likely to have a Material Adverse Effect.

 

(j)          Protection of Security Interest. With respect to the Collateral
acquired by the Borrower, the Borrower will (i) acquire such Collateral pursuant
to and in accordance with the terms of the Contribution Agreement or such other
similar agreement, as applicable, (ii) (at the expense of the Borrower) take all
action necessary to perfect, protect and more fully evidence the Borrower's
ownership of such Collateral free and clear of any Lien other than the Lien
created hereunder and Permitted Liens, including, (A) with respect to the Loan
Assets and that portion of the Collateral in which a security interest may be
perfected by filing, filing and maintaining (at the expense of the Borrower),
effective financing statements against the Transferor in all necessary or
appropriate filing offices, (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, (including any amendments thereto or
assignments thereof) and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) (at the expense
of the Borrower) take all action necessary to cause a valid, subsisting and
enforceable first priority perfected security interest, subject only to
Permitted Liens, to exist in favor of the Collateral Agent (for the benefit of
the Secured Parties) in the Borrower's interests in all of the Collateral being
Granted hereunder including the filing of a UCC financing statement in the
applicable jurisdiction adequately describing the Collateral (which may include
an "all asset" filing), and naming the Borrower as debtor and the Collateral
Agent as the secured party, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof), (iv) permit the Administrative Agent
or any Lender or their respective agents or representatives to visit the offices
of the Borrower during normal office hours and upon reasonable advance notice
examine and make copies of all documents, books, records and other information
concerning the Collateral and discuss matters related thereto with any of the
officers or employees of the Borrower having knowledge of such matters; provided
that unless an Unmatured Event of Default or an Event of Default is continuing,
such visits and inspections shall occur only upon (x) two (2) Business Days'
prior notice, (y) during normal business hours and (z) no more than once in any
calendar year, and if an Unmatured Event of Default or an Event of Default is
continuing, there shall be no limit on the timing or number of such visits and
inspections and only one (1) Business Day's prior notice shall be required but
any such visit or inspection shall occur during normal business hours, and (v)
take all additional action that the Administrative Agent, any Lender or the
Collateral Agent may reasonably request to perfect, protect and more fully
evidence the respective first priority perfected security interests of the
parties to this Agreement in the Collateral, or to enable the Administrative
Agent or the Collateral Agent to exercise or enforce any of their respective
rights hereunder.

 

82

 

 

(k)          Compliance with Law. The Borrower shall at all times comply in all
respects with all Applicable Law applicable to Borrower or any of its assets
(including, Environmental Laws, and all federal securities laws), and Borrower
shall do or cause to be done all things necessary to preserve and maintain in
full force and effect its legal existence, and all licenses to its business,
except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(l)          Proper Records. The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.

 

(m)         Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

 

(n)          Performance of Covenants. The Borrower shall observe, perform and
satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents. The
Borrower shall pay and discharge all Taxes, levies, liens and other charges on
it or its assets and on the Collateral that, in each case, in any manner would
create any lien or charge upon the Collateral, except for any such Taxes as are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP.

 

(o)          Tax Treatment. The Borrower, the Transferor and the Lenders shall
treat the Advances advanced hereunder as indebtedness of the Borrower for U.S.
federal income tax purposes and to file any and all tax forms in a manner
consistent therewith.

 

(p)          Obligor Notification Forms. The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send (at the Administrative Agent's discretion on the Collateral
Agent's behalf, after the occurrence of an Event of Default) Obligor
notification forms to give notice to the Obligors of the Collateral Agent's
interest in the Collateral and the obligation to make payments as directed by
the Administrative Agent on the Collateral Agent's behalf.

 

83

 

 

(q)          Disregarded Entity or Partnership. The Borrower is and will be
treated as disregarded as an entity separate from its owner pursuant to Treasury
Regulation Section 301.7701-3(b)(ii) or a partnership for U.S. federal income
tax purposes, and neither the Borrower nor any other Person on its behalf shall
make an election to be treated as other than an entity disregarded from its
owner under Treasury Regulation Section 301.7701-3(c) or a partnership for U.S.
federal income tax purposes.

 

(r)          Other Information. The Borrower shall deliver, promptly following
the Administrative Agent's request, in any event within five (5) days of such
request, such other information, financial or otherwise, with respect to the
Borrower and the Collateral, as the Administrative Agent may reasonably request
from time to time.

 

(s)          Regularly Scheduled Valuation. The Borrower shall, or shall cause
the Portfolio Manager to, cause an Approved Valuation Firm to derive in
accordance with the Valuation Standard a fair assessment of the current market
value of at least 25% of the Eligible Loan Assets in the Collateral each fiscal
quarter (each such periodic valuation, a "Regularly Scheduled Valuation");
provided that each Eligible Loan Asset shall be subject to such a Regularly
Scheduled Valuation at least once during each period of four consecutive
calendar quarters.

 

(t)          Elevation of Participation Interests. The Borrower shall, or shall
cause the Portfolio Manager to, use commercially reasonable efforts to elevate
each Participation Interest (other than an Apollo Participation Interest) to
full assignment within thirty (30) days after the acquisition of such
Participation Interest by the Borrower. To the extent that the underlying
instrument to the underlying loan participated under an Apollo Participation
Interest to the Borrower no longer prohibits the assignment of such underlying
loan to the Borrower, the Borrower shall, or shall cause the Portfolio Manager
to, use commercially reasonable efforts to elevate such participation interest
to a full assignment within a reasonable period of time.

 

Section 5.02         Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)          Special Purpose Entity Requirements. Except as otherwise permitted
by this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under or as permitted by the Transaction Documents;
(iv) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that the Borrower may
invest in those Loan Assets and other investments permitted under the
Transaction Documents and may make any advance required or expressly permitted
to be made pursuant to any provisions of the Transaction Documents and permit
the same to remain outstanding in accordance with such provisions; (v) fail to
pay its debts and liabilities from its assets when due; (vi) to the fullest
extent permitted by law, engage in any dissolution, liquidation, consolidation,
merger, sale or other transfer of any of its assets outside the ordinary course
of the Borrower's business other than such activities as are expressly permitted
pursuant to this Agreement; (vii) create, form or otherwise acquire any
Subsidiaries; or (viii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

 

84

 

 

(b)          Transfer Limitations. The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral with any person other than the Administrative Agent
and the Lenders, in each case, except as otherwise expressly permitted by the
terms of this Agreement.

 

(c)          Liens. The Borrower shall not create, incur or permit to exist any
Lien in or on any of the Collateral subject to the security interest granted by
the Borrower pursuant to this Agreement, other than Permitted Liens.

 

(d)          Organizational Documents. The Borrower shall not amend, modify or
terminate any of the Constituent Documents of the Borrower in any manner that
would reasonably be expected to adversely affect the lenders in any material
respect; provided that, without the consent of the Administrative Agent, the
Borrower shall not amend Section 8(f)(ii) of the Borrower's limited liability
company agreement.

 

(e)          Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than as contemplated by the Transaction
Documents), or liquidate, wind up or dissolve itself (or suffer any liquidation,
winding up or dissolution) without the prior written consent of the
Administrative Agent.

 

(f)          Use of Proceeds. The Borrower shall not use the proceeds of any
Advance other than (i) to finance the acquisition of Collateral, (ii) to pay
fees and expenses in connection with the transactions contemplated under this
Agreement, (iii) to fund the Unfunded Exposure Account in order to establish
reserves for unfunded commitments of Delayed Draw Loan Assets included in the
Collateral or (iv) to distribute such proceeds to the Transferor.

 

(g)          Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U.S. federal income
tax purposes.

 

(h)          Collection Efforts, Modification of Collateral.

 

(i)          In the performance of its obligations hereunder, the Borrower (or
the Portfolio Manager on its behalf) may enter into any amendment or waiver of
or supplement to any Underlying Instrument (other than with respect to Maturity
Amendments as described below), all in accordance with the Standard of Care;
provided that the prior written consent of the Required Lenders shall be
required if (a) an Event of Default or a Borrowing Base Deficiency has occurred
and is continuing or would result from such amendment, waiver or supplement, or
(b) such amendment, waiver or supplement would cause such Loan Asset to no
longer qualify as an Eligible Loan Asset.

 

85

 

 

(ii)         The Borrower (or the Portfolio Manager on the Borrower's behalf)
may vote in favor of a Maturity Amendment with respect to a Loan Asset only if
(a) during the Revolving Period, (x) the Weighted Average Life Test will be
satisfied (on a pro forma basis) or (y) the Outstanding Balance of all Loan
Assets in respect of which the Borrower (or the Portfolio Manager on the
Borrower's behalf) consents to a Maturity Amendment resulting in such Loan
Assets included in this clause (y) having stated maturities occurring after the
Stated Maturity shall not exceed 10% of the Total Borrower Capitalization
(provided, that no such Loan Asset shall have a stated maturity later than two
(2) years after the Stated Maturity); and (b) during the Amortization Period,
the Required Lenders have provided prior written consent.

 

(i)          Contribution Agreement. The Borrower will not amend, modify, waive
or terminate any provision of the Contribution Agreement without the prior
written consent of the Administrative Agent.

 

(j)          Restricted Junior Payments. The Borrower shall not make any
Restricted Junior Payment, except that the Borrower may declare and make
Restricted Junior Payments on any Business Day (i) from amounts available to the
Borrower pursuant to Section 2.04(a)(xi) or Section 2.04(a)(xii) or (ii) in
accordance with the definition of the terms "Permitted Distribution" and
"Permitted Tax Distribution".

 

(k)          Instructions to Obligors. The Borrower will not make any change, or
permit the Portfolio Manager to make any change, in its instructions to
Obligors, agent banks or administrative agents on the Loan Assets regarding
payments to be made with respect to the Collateral to the Collection Account,
unless the Administrative Agent has consented to such change.

 

(l)          Change of Jurisdiction, Location, Names or Location of Loan Files.
The Borrower shall not change the jurisdiction of its formation, make any change
to its corporate name or use any tradenames, fictitious names, assumed names,
"doing business as" names or other names unless, prior to the effective date of
any such change in the jurisdiction of its formation, name change or use, the
Borrower delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use. The
Borrower will not change the location of its chief executive office unless prior
to the effective date of any such change of location, the Borrower notifies the
Administrative Agent of such change of location in writing. The Borrower will
not move, or consent to the Collateral Custodian or the Portfolio Manager
moving, the Loan Files from the location thereof on the Closing Date, unless the
Administrative Agent shall consent to such move in writing.

 

(m)         Anti-Terrorism; OFAC; Anti-Corruption. Each of the representations
and warranties in sub clauses (i) through (v) (inclusive) of Section 4.01(y)
shall be deemed here restated and, mutatis mutandis, construed as covenants made
and given under this Section 5.02.

 

(n)          ERISA Matters. The Borrower will not (i) take any action that could
reasonably be expected to result in the Borrower's or Parent's assets
constituting "plan assets" within the meaning of the Plan Asset Rules of one or
more Benefit Plans, or (ii) take, and will exercise its best efforts not to
permit Portfolio Manager or any ERISA Affiliate to take, any action that could
result in the Borrower, the Portfolio Manager or any respective ERISA Affiliate
sponsoring, maintaining, contributing to or being required to contribute to any
Plan.

 

86

 

 

(o)          Portfolio Management Agreement. The Borrower will not amend,
modify, waive or terminate any provision of the Portfolio Management Agreement
without the prior written consent of the Administrative Agent.

 

Section 5.03         Affirmative Covenants of the Portfolio Manager.

 

From the Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Portfolio Manager will comply in all
respects with all Applicable Law, including those with respect to servicing the
Collateral or any part thereof except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(b)          Preservation of Company Existence. The Portfolio Manager will
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification would reasonably be expected to
have a Material Adverse Effect.

 

(c)          Anti-Terrorism; OFAC; Anti-Corruption. Each of the representations
and warranties set out in sub clauses (i) through (v) (inclusive) of Section
4.02(k) shall be deemed here restated and, mutatis mutandis, construed as
covenants made and given under this Section 5.03.

 

(d)          Value Adjustment Event. The Portfolio Manager will promptly provide
the Administrative Agent and each Lender (with a copy to the Collateral Agent)
with written notice of the occurrence of any Value Adjustment Event with respect
to any Eligible Loan Asset of which the Portfolio Manager has knowledge or has
received notice.

 

Section 5.04         Reports to the Administrative Agent; Account Statements;
Portfolio Manager Information.

 

(a)          Portfolio Management Report. On each Reporting Date, the Portfolio
Manager will provide to the Borrower, each Lender, the Administrative Agent and
the Collateral Agent, a monthly statement determined as of the Monthly
Determination Date including (i) a Borrowing Base Certificate, (ii) a Loan Asset
Schedule, (iii) a calculation of the Unfunded Exposure Test, (iv) a calculation
of each Collateral Quality Test, (v) a list of Loan Assets acquired, sold,
substituted or released since the previous, (vi) a list of any Permitted
Distributions or Permitted Tax Distributions during the period from the last
Monthly Determination Date to and including the currently Monthly Determination
Date and (vii) if such Reporting Date is a Determination Date, amounts to be
remitted pursuant to Section 2.04 to the applicable parties (which shall include
any applicable wiring instructions of the parties receiving payment) (such
monthly statement, a "Portfolio Management Report"), with respect to related
calendar month signed by a Responsible Officer of the Portfolio Manager and the
Borrower and substantially in a form to be agreed between the Administrative
Agent and the Portfolio Manager promptly following the Closing Date.

 

87

 

 

(b)          Financial Statements. The Portfolio Manager shall promptly furnish
to the Administrative Agent, and the Administrative Agent shall furnish to the
Lenders, copies of the following financial statements, reports and information
with respect to the Parent and its consolidated Subsidiaries (in each case, to
the extent prepared by the Parent): (i) as soon as available, but in any event
within 120 days after the end of each fiscal year of the Parent, a copy of the
audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries (which shall include an indication of the assets owned by the
Borrower) as at the end of such year, the related consolidated statements of
income for such year and the related consolidated statements of changes in net
assets and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year; provided that the financial
statements required to be delivered pursuant to this clause (i) which are made
available on EDGAR, or any successor system of the Securities Exchange
Commission, in the Parent's annual report on Form 10-K, shall be deemed
delivered to the Administrative Agent on the date such documents are made so
available (and to the extent made available on EDGAR, the Portfolio Manager
shall furnish a copy of such financial statements to the Administrative Agent
upon request, and the Administrative Agent shall be deemed to make such request
unless the Administrative Agent notifies the Portfolio Manager otherwise in
writing); and (ii) as soon as available and in any event within 45 days after
the end of each fiscal quarter of each fiscal year (other than the last fiscal
quarter of each fiscal year), an unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries (which shall include an indication of
the assets owned by the Borrower) as of the end of such fiscal quarter and
including the prior comparable period (if any), and the unaudited consolidated
statements of income of the Parent and its consolidated Subsidiaries for such
fiscal quarter and for the period commencing at the end of the previous fiscal
year and ending with the end of such fiscal quarter, and the unaudited
consolidated statements of cash flows of the Parent and its consolidated
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such fiscal quarter; provided that the financial
statements required to be delivered pursuant to this clause (ii) which are made
available on EDGAR, or any successor system of the Securities Exchange
Commission, in the Parent's quarterly report on Form 10-Q, shall be deemed
delivered to the Administrative Agent on the date such documents are made so
available (and to the extent made available on EDGAR, the Portfolio Manager
shall furnish a copy of such financial statements to the Administrative Agent
upon request, and the Administrative Agent shall be deemed to make such request
unless the Administrative Agent notifies the Portfolio Manager otherwise in
writing).

 

88

 

 

(c)          Obligor Financial Statements; Valuation Reports; Other Reports. The
Portfolio Manager will deliver to the Administrative Agent, the Lenders and the
Collateral Agent, with respect to each Obligor, (i) all documents and
information required to be delivered by the Obligor under the Underlying
Instruments with respect to each Loan Asset, and the complete financial
reporting package with respect to such Obligor and with respect to each Loan
Asset for such Obligor (including any financial statements, management
discussion and analysis, executed covenant compliance certificates and related
covenant calculations with respect to such Obligor and with respect to each Loan
Asset for such Obligor) provided to the Borrower and/or the Portfolio Manager
quarterly by such Obligor, which delivery shall be made within sixty (60) days
after the end of such Obligor's first three (3) fiscal quarters and ninety (90)
days after the end of such Obligor's fiscal year-end (which financial reporting
package shall include, at minimum, sufficient details to determine Cash Interest
Coverage Ratio, Senior Leverage Ratio, Total Leverage Ratio and EBITDA, as
applicable, for such Obligor); provided that this clause (i) shall not be
construed as to require delivery of any Obligor information that is confidential
pursuant to the Underlying Instrument unless such recipient enters into a
confidentiality agreement, in which case, the delivery of such Obligor
information shall be required to the extent a confidentiality agreement has been
entered into pursuant to the terms of the Underlying Instrument, (ii) the annual
budget (along with subsequent changes thereto) with respect to such Obligor and
provided to the Borrower and/or the Portfolio Manager by such Obligor, which
delivery shall be made within five (5) Business Days after receipt by the
Borrower and/or the Portfolio Manager as specified in the related Underlying
Instruments, (iii) promptly upon receipt by the Borrower or the Portfolio
Manager, the valuation report(s) for the Regularly Scheduled Valuation for such
fiscal quarter and any valuation reports conducted by third parties in
connection with the proposed investment with respect to the Obligor, (iv)
updated Obligor Information to the extent such Obligor and the related Loan
Asset is subject to a credit re-evaluation by the Portfolio Manager, and (v)
written notice within two (2) Business Days after a change in the Portfolio
Manager's internal investment rating score for the related Loan Asset below a
rating of three (3).

 

(d)          Amendments to Loan Assets. The Portfolio Manager will deliver to
the Administrative Agent, the Lenders and the Collateral Custodian a copy of any
amendment, restatement, supplement, waiver or other modification to the
Underlying Instruments of any Loan Asset (along with any internal documents
prepared by the Portfolio Manager and provided to its investment committee in
connection with such amendment, restatement, supplement, waiver or other
modification) that requires either (i) the affirmative vote of the Borrower to
be effective or (ii) a credit re-evaluation by the Portfolio Manager, in each
case, no later than five (5) Business Days prior to the effectiveness of such
amendment, restatement, supplement, waiver or other modification.

 

(e)          Electronic Format. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to this Article V shall be delivered to such Secured
Party in an electronic format agreed upon by the Administrative Agent, the
Portfolio Manager and the Collateral Agent (with respect to any information to
be delivered to or by the Collateral Agent), which, as of the Closing Date,
shall be in Excel format for any loan tape and otherwise, in form as received by
the Portfolio Manager or the Borrower.

 

Section 5.05         Affirmative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Collateral Agent will comply in all
material respects with all Applicable Law.

 

(b)          Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

89

 

 

Section 5.06         Negative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

 

Section 5.07         Affirmative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

(b)          Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)          Location of Required Loan Documents. Subject to Article XII of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at its address located at 1719 Otis Way,
Florence, South Carolina 129501, unless notice of a different address is given
in accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Loan Documents to be released to the Portfolio Manager on
a temporary basis in accordance with the terms hereof, except as such Required
Loan Documents may be released pursuant to the terms of this Agreement.

 

Section 5.08         Negative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)          Required Loan Documents. The Collateral Custodian will not dispose
of any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.

 

(b)          No Changes in Collateral Custodian Fees. The Collateral Custodian
will not make any changes to the Collateral Custodian Fees without the prior
written approval of the Administrative Agent.

 

90

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01         Events of Default. If any of the following events (each, an
"Event of Default") shall occur:

 

(a)          a default in the payment when due of (i) any principal of any
Advance or (ii) any other amount payable by the Borrower, the Portfolio Manager
or the Transferor, including any Yield, any Unused Fee, any Prepayment Premium
or any other fee; and, solely in the case of amounts other than principal and
interest, such failure continues for a period of one (1) Business Day following
the earlier of (x) the Borrower becoming aware of such failure or (y) receipt of
written notice by the Borrower and the Portfolio Manager of such failure; or

 

(b)          the failure on any Payment Date to disburse amounts in the
Collection Account in accordance with Section 2.04; provided that the failure of
the Collateral Agent to disburse amounts in the Collection Account in accordance
with the instructions of the Portfolio Manager shall not constitute an Event of
Default unless such failure continues for a period of more than one (1) Business
Day; or

 

(c)          (i) the Borrower shall fail to pay any principal of, or premium or
interest on, any Indebtedness (other than the Obligations) having an aggregate
value of $500,000 or more when the same becomes due and payable; (ii) any other
default by the Borrower under any agreement, contract, document or instrument
relating to any such Indebtedness or any other event shall occur and shall
continue after the applicable grace period, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or (iii) any such Indebtedness is in fact declared to be due and
payable or required to be prepaid, redeemed, purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case, prior to the stated maturity thereof; or

 

(d)          any representation or warranty made or deemed made by or on behalf
of the Borrower, the Portfolio Manager, or the Transferor (collectively, the
"Loan Parties") herein or in any Transaction Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate, or
other document (other than projections, forward-looking information, general
economic data, industry information or information relating to third parties)
furnished pursuant hereto or in connection herewith or any amendment or
modification thereof or waiver thereunder, shall prove to have been (a) if not
qualified as to materiality or Material Adverse Effect, then incorrect in any
material respect or (b) if qualified as to materiality or Material Adverse
Effect, then incorrect, in each case, when made or deemed made (it being
understood that the failure of a Loan Asset to satisfy the Eligibility Criteria
or any Collateral Quality Test after the date of its purchase shall not
constitute a failure) and if such failure is capable of being remedied, such
failure shall continue for a period of thirty (30) days following the earlier of
(i) receipt by such Loan Party of written notice of such inaccuracy from the
Administrative Agent and (ii) an officer of such Loan Party becoming aware of
such inaccuracy; or

 

91

 

 

(e)          except as otherwise provided in this definition of "Event of
Default", (A) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02 or (B) any Loan Party shall
fail to observe or perform any other covenant, condition or agreement contained
herein (it being understood that the failure of a Loan Asset to satisfy the
Eligibility Criteria or any Collateral Quality Test after the date of its
purchase shall not constitute such a failure and the existence of a Borrowing
Base Deficiency is not, in and of itself, an Event of Default except to the
extent provided in clause (j) immediately below) or in any other Transaction
Document and, in the case of this clause (B), if such failure is capable of
being remedied, such failure shall continue for a period of thirty (30) days
following the earlier of (i) receipt by such Loan Party of written notice of
such failure from the Administrative Agent and (ii) an officer of such Loan
Party becoming aware of such failure; or

 

(f)          the occurrence of a Bankruptcy Event relating to the Borrower, the
Transferor or the Portfolio Manager; or

 

(g)          the occurrence of a Portfolio Manager Default; or

 

(h)          (i) the rendering of one or more judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of (A) $1,000,000 against the Borrower and (B)
$25,000,000 against the Parent, and neither the Borrower nor the Parent, as
applicable, shall have either (1) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (2) perfected
a timely appeal of such judgment, decree or order and caused the execution of
same to be stayed during the pendency of the appeal; (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or the Parent to enforce any such judgment; or (iii) the Borrower shall
have made payments of amounts in excess of $1,000,000 and the Transferor in
excess of $25,000,000 in the settlement of any litigation, claim or dispute
(excluding payments actually made from insurance proceeds); or

 

(i)          (1) any Transaction Document, or any lien or security interest
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower, the Transferor, or the Portfolio
Manager,

 

(2)         the Borrower, the Transferor or the Portfolio Manager or any other
party shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
lien or security interest thereunder, or

 

(3)         the Lien of the Collateral Agent in the Collateral shall, in whole
or in part, cease to be a first priority perfected security interest except as
otherwise expressly permitted to be released in accordance with the applicable
Transaction Document; or

 

(j)          a Borrowing Base Deficiency exists and has not been remedied in
accordance with Section 2.06 within the time period set forth therein; or

 

92

 

 

(k)          the Borrower shall become required to register as an "investment
company" within the meaning of the 1940 Act; or

 

(l)          the (i) Borrower's or Parent's assets constitute "plan assets"
within the meaning of the Plan Asset Rules of one or more Benefit Plans, or (ii)
Borrower, the Portfolio Manager or any respective ERISA Affiliate sponsors,
maintains, contributes to or is required to contribute to or has any liability
(whether actual or contingent) with respect to any Plan; or

 

(m)         any Change of Control shall occur; or

 

(n)          the Borrower ceases to have a valid ownership interest (or a
perfected, first priority precautionary back-up security interest granted by the
Transferor (which the Borrower shall have collaterally assigned to the
Collateral Agent)) in all of the Collateral; or

 

(o)          the Transferor fails to transfer to the Borrower the applicable
Loan Assets and the Related Asset on an Advance Date; or

 

(p)          (i) failure of the Borrower to maintain at least one Independent
Manager, or (ii) the removal of any Independent Manager of the Borrower without
"cause" (as such term is defined in the organizational document of the Borrower)
or without giving prior written notice to the Administrative Agent; or

 

(q)          the failure to satisfy the Financial Covenant Test; or

 

(r)          the failure to satisfy the Unfunded Exposure Test due to the
failure to deposit Principal Collections or Interest Collections into the
Unfunded Exposure Account as required by Section 2.04(d); or

 

(s)          the Borrower, the Transferor or the Portfolio Manager makes or
attempts to make any assignment of its rights or obligations under this
Agreement or any other Transaction Document without first obtaining the specific
written consent of each of the Lenders and the Administrative Agent, which
consent may be withheld by any Lender or the Administrative Agent in its sole
and absolute discretion;

 

93

 

 

then the Administrative Agent or the Required Lenders, may, by notice to the
Borrower (with a copy to the Collateral Agent), declare the "Facility Maturity
Date" to have occurred; provided that, in the case of any event described in
Section 7.01(f) above, the "Facility Maturity Date" shall be deemed to have
occurred automatically upon the occurrence of such event. Upon any such
declaration or automatic occurrence, (i) the Revolving Period shall end and the
Borrower shall cease purchasing Loan Assets from the Transferor under the
Contribution Agreement or from any other third party and shall cease originating
Loan Assets, (ii) the Administrative Agent or the Required Lenders may declare
the Advances to be immediately due and payable in full (without presentment,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower) and any other Obligations to be immediately due and payable, (iii) the
Administrative Agent may direct the Borrower to terminate the Portfolio Manager
in accordance with the Portfolio Management Agreement, and (iv) all proceeds and
distributions in respect of the Collateral shall be distributed by the
Collateral Agent (at the direction of the Administrative Agent) as described in
Section 2.04(c) (provided that the Borrower shall in any event remain liable to
pay such Advances Outstanding and all such amounts and Obligations immediately
in accordance with Section 2.04(e)). In addition, upon any such declaration or
upon any such automatic occurrence, the Collateral Agent, on behalf of the
Secured Parties and at the direction of the Administrative Agent, shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Portfolio Manager hereunder, the Borrower confirms and agrees
that the Collateral Agent, on behalf of the Secured Parties and at the direction
of the Administrative Agent (or any designee thereof, including, the Portfolio
Manager), following an Event of Default and the declaration or deemed
declaration of the "Facility Maturity Date," shall, at its option (at the
direction of the Administrative Agent), have the sole right to enforce the
Borrower's rights and remedies under each Assigned Document, but without any
obligation on the part of the Collateral Agent, the Collateral Custodian, the
Administrative Agent, the Lenders or any of their respective Affiliates to
perform any of the obligations of the Borrower under any such Assigned Document.
If any Event of Default shall have occurred, Applicable Margin shall be
increased pursuant to the definition thereof, effective as of the date of the
occurrence of such Event of Default, and shall apply on each day after the
occurrence of such Event of Default that such Event of Default is continuing.

 

Section 6.02         Additional Remedies of the Administrative Agent.

 

(a)          If, upon the declaration or automatic occurrence of the Facility
Maturity Date (including, the date on which the Facility Maturity Date is
declared (or is deemed to have occurred automatically) pursuant to Section
6.01), the aggregate outstanding principal amount of the Advances Outstanding,
all accrued and unpaid Fees and Yield and any other Obligations are not
immediately paid in full, then the Collateral Agent (acting as directed by the
Administrative Agent) or the Administrative Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Lenders, to immediately sell (at the Borrower's expense) in a
commercially reasonable manner, in a recognized market (if one exists) at such
price or prices as the Administrative Agent may reasonably deem satisfactory,
any or all of the Collateral and apply the proceeds thereof to the Obligations.

 

(b)          The parties recognize that it may not be possible to sell all of
the Collateral on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for the assets constituting
the Collateral may not be liquid. Accordingly, the Administrative Agent may
elect, in its sole discretion, the time and manner of liquidating any of the
Collateral, and nothing contained herein shall obligate the Administrative Agent
to liquidate any of the Collateral on the date the Administrative Agent or all
of the Lenders declares the Advances Outstanding hereunder to be immediately due
and payable pursuant to Section 6.01 or to liquidate all of the Collateral in
the same manner or on the same Business Day.

 

94

 

 

(c)          If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, the Borrower
and the Portfolio Manager shall make available to (i) the Administrative Agent,
on a timely basis, all information relating to the Collateral subject to sale
available to the Portfolio Manager or the Borrower, including, copies of any
disclosure documents, contracts, financial statements of the applicable
Obligors, covenant certificates and any other materials requested by the
Administrative Agent, and (ii) each prospective bidder, on a timely basis, all
reasonable information relating to the Collateral subject to sale available to
the Portfolio Manager or the Borrower, including, copies of any disclosure
documents, contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder.

 

(d)          Each of the Borrower and the Portfolio Manager agrees, to the full
extent that it may lawfully so agree, that neither it nor anyone claiming
through or under it will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption law now or hereafter in
force in any locality where any Collateral may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral or any part thereof, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and each of the Borrower and the Portfolio Manager, for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may be lawful so to do, the benefit of all such laws,
and any and all right to have any of the properties or assets constituting the
Collateral marshaled upon any such sale, and agrees that the Collateral Agent,
or the Administrative Agent on its behalf, or any court having jurisdiction to
foreclose the security interests granted in this Agreement may sell the
Collateral as an entirety or in such parcels as the Collateral Agent (acting at
the direction of the Administrative Agent) or such court may determine.
Notwithstanding the foregoing, the Borrower or the Portfolio Manager (to the
extent no Portfolio Manager Default has occurred and is continuing) or any
account managed by the Portfolio Manager may bid on any Loan Asset or portfolio
of Loan Assets being auctioned by or on behalf of the Collateral Agent. Pursuant
to the UCC, each of the Borrower, the Administrative Agent and the Collateral
Agent hereby specifically agrees (x) that it shall not raise any objection to a
Secured Party's purchase of the Collateral (through bidding on the obligations
or otherwise) and (y) that a foreclosure sale conducted in conformity with the
principles set forth in various no action letters promulgated by the SEC staff
(1) shall be considered to be a "public" sale for purposes of the UCC and (2)
shall be considered to be commercially reasonable notwithstanding that a Secured
Party purchases the Collateral at such a sale.

 

(e)          Any amounts received from any sale or liquidation of the Collateral
pursuant to this Section 6.02 in excess of the Obligations will be applied by
the Collateral Agent (as directed by the Administrative Agent) in accordance
with the provisions of Section 2.04(c), or as a court of competent jurisdiction
may otherwise direct.

 

(f)          The Administrative Agent and the Lenders shall have, in addition to
all the rights and remedies provided herein and provided by applicable federal,
state, foreign, and local laws (including, the rights and remedies of a secured
party under the UCC of any applicable state, to the extent that the UCC is
applicable, and the right to offset any mutual debt and claim), all rights and
remedies available to the Lenders at law, in equity or under any other agreement
between any Lender and the Borrower.

 

(g)          Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.

 

95

 

 

(h)          The Borrower hereby irrevocably appoints, during the continuance of
an Event of Default and at all times following the Facility Maturity Date, each
of the Collateral Agent and the Administrative Agent its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
its expense, in connection with the enforcement of the rights and remedies
provided for in this Agreement, including without limitation the following
powers: (i) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (ii) to make all necessary transfers of the Collateral in
connection with any such sale or other disposition made pursuant hereto, (iii)
to execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale or other
disposition, the Borrower and the Portfolio Manager hereby ratifying and
confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto, and (iv) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document.
Nevertheless, if so requested by the Collateral Agent or the Administrative
Agent, the Borrower shall ratify and confirm any such sale or other disposition
by executing and delivering to the Collateral Agent or the Administrative Agent
all proper bills of sale, assignments, releases and other instruments as may be
designated in any such request.

 

(i)          The Administrative Agent is hereby authorized and empowered, during
the existence of an Event of Default and all times following the Facility
Maturity Date, on behalf of the Borrower, to endorse the name of the Borrower
upon any check, draft, instrument, receipt, instruction, or other document or
agreement or item, coming into the Administrative Agent's possession, and to
receive and apply the proceeds therefrom in accordance with the terms hereof.
The Administrative Agent is hereby granted an irrevocable power of attorney,
which is coupled with an interest, to execute all checks, drafts, receipts,
instruments, instructions, or other documents, agreements, or items on behalf of
the Borrower either before or after demand of payment on the Obligations but
only during the existence of an Event of Default, as shall be deemed by the
Administrative Agent to be necessary or advisable, in the sole discretion of the
Administrative Agent, to preserve the security interests and Liens in the
Collateral or to secure the repayment of the Obligations, and the Administrative
Agent shall not incur any liability, in the absence of gross negligence or
willful misconduct, in connection with or arising from its exercise of such
power of attorney. The application by the Administrative Agent of such funds
shall be the same as set forth in Section 2.04 hereof.

 

96

 

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01         Indemnities by the Borrower.

 

(a)          Except for Taxes (other than Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim) and without limiting any other
rights which the Affected Parties, the Secured Parties, the Administrative
Agent, the Lenders, the Collateral Agent, the Account Bank, the Collateral
Custodian or any of their respective Affiliates may have hereunder or under
Applicable Law, the Borrower hereby agrees to indemnify the Affected Parties,
the Secured Parties, the Administrative Agent, the Lenders, the Collateral
Agent, the Account Bank, the Collateral Custodian and each of their respective
Affiliates, assigns, officers, directors, employees and agents (each, an
"Indemnified Party" for purposes of this Article VII) against, and to hold each
Indemnified Party harmless from, any and all damages, losses, claims,
liabilities and related costs and expenses, including attorneys' fees and
disbursements (all of the foregoing being collectively referred to as
"Indemnified Amounts"), awarded against or actually incurred by such Indemnified
Party arising out of, in any way connected with, or as a result of this
Agreement, any of the other Transaction Documents or in respect of any of the
Collateral or any claim, litigation, investigation or proceeding relating to any
of the foregoing, including the enforcement of this Agreement or any Transaction
Document against the Borrower, regardless of whether any such Indemnified Party
is a party thereto (and regardless of whether such matter is initiated by a
third party or by the Borrower or any of its Affiliates or shareholders);
provided that Indemnified Amounts shall not be available to an Indemnified Party
to the extent that (i) such damages, losses, claims, liabilities and related
costs and expenses (A) are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence,
fraud, reckless disregard or willful misconduct on the part of such Indemnified
Party or (B) result from the performance of the Loan Assets due to the Obligor's
financial inability to pay or (ii) a court of competent jurisdiction has
rendered a final and nonappealable judgment in favor of the Borrower or any of
its Affiliates or shareholders against such Indemnified Party in a matter
initiated by the Borrower, such Affiliate or shareholder against such
Indemnified Party.

 

(b)          Any amounts subject to the indemnification provisions of this
Section 7.01 shall be paid by the Borrower to the Administrative Agent (or, with
respect to any amounts owing to the Collateral Agent, the Collateral Custodian
or the Account Bank, to the Collateral Agent) on behalf of the applicable
Indemnified Party in accordance with Section 2.04 on the next Payment Date;
provided that no payment shall be made in respect of amounts arising in a matter
initiated by the Borrower or any of its Affiliates or shareholders against an
Indemnified Party (x) until a court of competent jurisdiction has rendered a
judgment in such matter against the Borrower or (y) if such Indemnified Party
would not otherwise be entitled to indemnification pursuant to Section 7.01(a).
The Administrative Agent, on behalf of any Indemnified Party making a request
for indemnification under this Section 7.01, shall submit to the Borrower a
certificate setting forth the basis for and the computations of the Indemnified
Amounts with respect to which such indemnification is requested, which
certificate shall be conclusive absent demonstrable error.

 

(c)          If for any reason the indemnification provided above in this
Section 7.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)          If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section 7.01 and such Indemnified Party thereafter collects any of such
amounts from others, such Indemnified Party will promptly repay such amounts
collected to the Borrower, without interest.

 

97

 

 

(e)          The obligations of the Borrower under this Section 7.01 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Portfolio Manager, the Collateral Agent, the Account Bank or the Collateral
Custodian, the invalidity or unenforceability of any term or provision of this
Agreement or any other Transaction Document, any investigation made by or on
behalf of the Administrative Agent, the Collateral Agent, any Lender, the
Portfolio Manager, the Account Bank or the Collateral Custodian and the
termination of this Agreement.

 

Section 7.02         Waiver of Certain Claims. To the extent permitted by
Applicable Law, none of the Borrower or the Portfolio Manager shall assert, and
each hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive dames (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement or any of the Transaction Documents.

 

Section 7.03         Legal Proceedings. In the event an Indemnified Party
becomes involved in any action, claim, or legal, governmental or administrative
proceeding (an "Action") for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the "Indemnifying Party") in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 7.01), the Indemnifying Party may assume the defense of the Action at
its expense with counsel acceptable to the Indemnified Party. The Indemnified
Party shall have the right to retain separate counsel in connection with the
Action, and the Indemnifying Party shall not be liable for the legal fees and
expenses of the Indemnified Party after the Indemnifying Party has done so;
provided that if the Indemnified Party determines in good faith that there may
be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the legal fees and expenses of the
Indemnified Party shall be paid by the Indemnifying Party; provided further that
the Indemnifying Party shall not, in connection with any one Action or separate
but substantially similar or related Actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the fees or
expenses of more than one separate firm of attorneys (and any required local
counsel) for such Indemnified Party, which firm (and local counsel, if any)
shall be designated in writing to the Indemnifying Party by the Indemnified
Party. If the Indemnifying Party elects to assume the defense of the Action, it
shall have full control over the conduct of such defense; provided that the
Indemnifying Party and its counsel shall, as requested by the Indemnified Party
or its counsel, consult with and keep them informed with respect to the conduct
of such defense. The Indemnifying Party shall not settle an Action without the
prior written approval of the Indemnified Party unless such settlement provides
for the full and unconditional release of the Indemnified Party from all
liability in connection with the Action. The Indemnified Party shall reasonably
cooperate with the Indemnifying Party in connection with the defense of the
Action.

 

98

 

 

Section 7.04         After-Tax Basis. Indemnification under Sections 7.01 shall
be in an amount necessary to make the Indemnified Party whole after taking into
account any Tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.01         The Administrative Agent.

 

(a)          Appointment. Each Lender hereby irrevocably appoints and authorizes
the Administrative Agent as its agent hereunder and hereby further authorizes
the Administrative Agent to appoint additional agents to act on its behalf and
for the benefit of each Lender. Each Lender further authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Transaction Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Document or otherwise exist against the Administrative Agent.
Without limiting the generality of the foregoing sentence, the use of the term
"agent" in this Agreement with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)          Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

 

99

 

 

(c)          Administrative Agent's Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except, subject to Section 8.01(b), for its or their own gross
negligence or willful misconduct (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction). Each Secured Party hereby waives
any and all claims against the Administrative Agent or any of its Affiliates for
any action taken or omitted to be taken by the Administrative Agent or any of
its Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except, subject to Section 8.01(b), for its or their own
gross negligence or willful misconduct (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction). Without limiting
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Transferor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Transferor, or the
Portfolio Manager or to inspect the property (including the books and records)
of the Borrower, the Transferor, or the Portfolio Manager; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by email) believed by it to be genuine and signed or sent
by the proper party or parties; (vi) shall not be responsible for or have any
duty to ascertain or inquire into the contents of any certificate, report or
other document delivered thereunder or in connection therewith; and (vii) shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.

 

(d)          Actions by Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Transaction Document in accordance with a request or
consent of the Required Lenders; provided that, notwithstanding anything to the
contrary herein, the Administrative Agent shall not be required to take any
action hereunder if the taking of such action, in the reasonable determination
of the Administrative Agent, shall be in violation of any Applicable Law or
contrary to any provision of this Agreement or shall expose the Administrative
Agent to liability hereunder or otherwise. In the event the Administrative Agent
requests the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten (10) Business Days of such Person's receipt of such
request, then such Lender shall be deemed to have consented to the relevant
action.

 

100

 

 

(e)          Notice of Event of Default, Unmatured Event of Default or Portfolio
Manager Default. The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of an Event of Default, Unmatured Event of Default
or Portfolio Manager Default, unless the Administrative Agent has received
written notice from a Lender, the Borrower or the Portfolio Manager referring to
this Agreement, describing such Event of Default, Unmatured Event of Default or
Portfolio Manager Default and stating that such notice is a "Notice of Event of
Default," "Notice of Unmatured Event of Default" or "Notice of Portfolio Manager
Default," as applicable. The Administrative Agent shall (subject to Section
9.01(c)) take such action with respect to such Event of Default, Unmatured Event
of Default or Portfolio Manager Default as may be requested by the Required
Lenders acting jointly or as the Administrative Agent shall deem advisable or in
the best interest of the Lenders.

 

(f)           Credit Decision with Respect to the Administrative Agent. Each
Lender and each Secured Party acknowledges that none of the Administrative Agent
or any of its Affiliates has made any representation or warranty to it, and that
no act by the Administrative Agent hereinafter taken, including any consent to
and acceptance of any assignment or review of the affairs of the Borrower, the
Portfolio Manager, the Transferor or any of their respective Affiliates or
review or approval of any of the Collateral, shall be deemed to constitute any
representation or warranty by any of the Administrative Agent or its Affiliates
to any Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender and each Secured
Party acknowledges that it has, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent's Affiliates, and based
upon such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement and the other Transaction
Documents to which it is a party. Each Lender and each Secured Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent's Affiliates, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement and the other Transaction Documents to which it is a party. Each
Lender and each Secured Party hereby agrees that the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Borrower, the Portfolio
Manager, the Transferor or their respective Affiliates which may come into the
possession of the Administrative Agent or any of its Affiliates.

 

(g)          Indemnification of the Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Portfolio Manager), ratably in accordance with the Pro Rata Share of its
related Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent, ratably in accordance with the Pro Rata Share of its related Lender,
promptly upon demand for any out-of-pocket expenses (including counsel fees)
incurred by the Administrative Agent in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and the other Transaction Documents, to
the extent that such expenses are incurred in the interests of or otherwise in
respect of the Lenders hereunder and/or thereunder and to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower or the
Portfolio Manager.

 

101

 

 

(h)          Successor Administrative Agent. The Administrative Agent may resign
at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five (5) days'
written notice thereof to each Lender, the Collateral Agent and the Borrower and
may be removed at any time with cause by the Lenders acting jointly. Upon any
such resignation or removal, the Required Lenders shall appoint a successor
Administrative Agent, subject to the approval of the Borrower (which approval
shall not be (i) unreasonably withheld, conditioned or delayed or (ii) required
at any time during the continuance of an Event of Default or after the
declaration or automatic occurrence of the Facility Maturity Date). Each Lender
agrees that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent's
giving of notice of resignation or the removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Secured
Parties, appoint a successor Administrative Agent which successor Administrative
Agent shall be either (x) a commercial bank organized under the laws of the
United States or of any state thereof and have a combined capital and surplus of
at least $50,000,000 or (y) an Affiliate of such a bank. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent's resignation or removal hereunder as Administrative Agent,
the provisions of this Article VIII shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 

(i)          Payments by the Administrative Agent. Unless specifically allocated
to a specific Lender pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lenders shall be paid by
the Administrative Agent to the Lenders in accordance with their respective Pro
Rata Shares in the applicable Advances Outstanding, or if there are no Advances
Outstanding in accordance with their related Lender's most recent Commitments,
on the Business Day received by the Administrative Agent, unless such amounts
are received after 12:00 noon on such Business Day, in which case the
Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day.

 

(j)          The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or prospective Lender is a Disqualified Institution or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Lender.

 

102

 

 

ARTICLE IX

 

COLLATERAL AGENT

 

Section 9.01         Designation of Collateral Agent.

 

(a)          Initial Collateral Agent. Each of the Lenders and the
Administrative Agent hereby designate and appoint the Collateral Agent to act as
its agent for the purposes of perfection of a security interest in the
Collateral and hereby authorizes the Collateral Agent to take such actions on
its behalf and on behalf of each of the Secured Parties and to exercise such
powers and perform such duties as are expressly granted to the Collateral Agent
by this Agreement. The Collateral Agent hereby accepts such agency appointment
to act as Collateral Agent pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Agent pursuant to the terms hereof.

 

(b)          Successor Collateral Agent. Upon the Collateral Agent's receipt of
a Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 9.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

 

(c)          Secured Party. The Administrative Agent and the Lenders hereby
appoint U.S. Bank National Association, in its capacity as Collateral Agent
hereunder, as their agent for the purposes of perfection of a security interest
in the Collateral. U.S. Bank National Association, in its capacity as Collateral
Agent hereunder, hereby accepts such appointment and agrees to perform the
duties set forth in Section 9.02(b).

 

Section 9.02         Duties of Collateral Agent.

 

(a)          Appointment. The Lenders and the Administrative Agent each hereby
appoints U.S. Bank National Association to act as Collateral Agent, for the
benefit of the Secured Parties. The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)          Duties. On or before the initial Advance Date, and until its
removal pursuant to Section 9.05, the Collateral Agent shall perform, on behalf
of the Secured Parties, the following duties and obligations:

 

(i)          The Collateral Agent shall calculate amounts to be remitted
pursuant to Section 2.04 to the applicable parties and notify the Portfolio
Manager and the Administrative Agent in the event of any discrepancy between the
Collateral Agent's calculations and the Portfolio Management Report (such
dispute to be resolved in accordance with Section 2.05);

 

(ii)         The Collateral Agent shall make payments pursuant to the terms of
the Portfolio Management Report or as otherwise directed in accordance with
Sections 2.04 or 2.05.

 

103

 

 

(iii)        The Collateral Agent shall provide to the Portfolio Manager a copy
of all written notices and communications identified as being sent to it in
connection with the Loan Assets and the other Collateral held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Portfolio Manager in respect of the exercise of any
voting or consent rights, or similar actions, unless it receives specific
written instructions from the Portfolio Manager, prior to the occurrence of an
Event of Default, or the Administrative Agent, after the occurrence of Event of
Default, in which event the Collateral Agent shall vote, consent or take such
other action in accordance with such instructions.

 

(iv)        As promptly as possible after the Closing Date, and in any event no
later than thirty (30) days after the Closing Date, the Collateral Agent shall
create a database (the "Collateral Database") with respect to the Loan Assets
held by the Borrower on the Closing Date, which Collateral Database shall
include all information reasonably requested by the Administrative Agent and
agreed to by the Collateral Agent with respect to the Loan Assets and the
Collateral, on an individual Loan Asset basis and on a portfolio basis. The
Collateral Agent shall permit access to the information in the Collateral
Database by the Portfolio Manager, the Borrower and the Administrative Agent no
later than thirty (30) days after the Closing Date. The Collateral Agent shall
prepare, for review and approval by the Portfolio Manager and the Administrative
Agent: (a) by no later than the 15th of each calendar month (or, if such day is
not a Business Day, the next succeeding Business Day), as of the preceding
Monthly Determination Date, and, any date on which an Advance is made (subject
to the Collateral Agent’s receipt of the related Notice of Borrowing and any
other information reasonably needed by the Collateral Agent by 12:00 p.m. at
least one (1) Business Day prior), as of one (1) Business Day prior to the date
on which such Advance is made, a report containing the information described in
Section A of the report attached hereto as Exhibit H; (b) on each Business Day
and in accordance with Section 9.02(b)(vi) below, a daily report containing the
information described in Section B of the report attached hereto as Exhibit H;
(c) by no later than each Payment Date, as of the preceding Monthly
Determination Date, a report containing the information specified in Section C
of the report attached hereto as Exhibit H; and (d) by no later than any date on
which a Permitted Distribution or Permitted Tax Distribution occurs (subject to
the Collateral Agent’s receipt of notice of such Permitted Distribution or
Permitted Tax Distribution and any other information reasonably needed by the
Collateral Agent by 12:00 p.m. at least one (1) Business Days prior, as of one
(1) Business Days prior to the date on which such Permitted Distribution or
Permitted Tax Distribution is to be made, a report containing the information
specified in Section D of the Report attached hereto as Exhibit H, in each case
based on information contained in the Collateral Database or as provided by the
Borrower, the Administrative Agent, the Portfolio Manager or other third-party
sources, as applicable. Upon receipt of such report, the Borrower, the
Administrative Agent, and the Portfolio Manager shall indicate its approval of
such report or identify any discrepancy. In the event of any discrepancy between
the information set forth in such report provided by the Collateral Agent to the
Borrower, the Administrative Agent and the Portfolio Manager and any information
contained in the books, records or reports of Borrower, the Administrative Agent
and the Portfolio Manager, such party shall promptly notify the Collateral Agent
thereof and the parties shall cooperate to resolve the discrepancy. For the
avoidance of doubt, (1) any final determination of the calculation of Yield and
Unused Fees and Excess Interest Proceeds shall be made by the Administrative
Agent, and (2) any final determination of the Borrowing Base calculation, the
Collateral Quality Tests, the Unfunded Exposure Test, the Value Adjustment Event
summary, the Loan Asset Schedule, the priority of payments for each Payment Date
shall be made by the Portfolio Manager. The Collateral Agent shall update the
Collateral Database promptly for Loan Assets and Permitted Investments acquired
or sold or otherwise disposed of and for any amendments or changes to Loan Asset
amounts or interest rates, in each case based upon information and data received
from the Borrower, the Portfolio Manager, or the related bank agent, obligor, or
financial information reporting or other third-party sources.

 

104

 

 

(v)         The Collateral Agent shall establish the Collection Account and the
Unfunded Exposure Account in the name of the Borrower subject to the lien and
control of the Collateral Agent for the benefit of the Secured Parties.

 

(vi)        The Collateral Agent shall track the receipt and daily allocation of
cash to the Interest Collection Subaccount and Principal Collection Subaccount
and any withdrawals therefrom and, on each Business Day, provide to the
Portfolio Manager daily reports reflecting such actions to the Interest
Collection Subaccount and Principal Collection Subaccount as of the close of
business on the preceding Business Day.

 

(vii)       The Collateral Agent shall provide the Portfolio Manager with such
other information as may be reasonably requested in writing by the Portfolio
Manager and as is within the possession of the Collateral Agent.

 

(c)          (i) The Administrative Agent, each Lender and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, the execution by the Collateral Agent as secured party/assignee of
such financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Loan Assets now existing or hereafter
arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove. Nothing in this Section 9.02(c)
shall be deemed to relieve the Borrower or the Portfolio Manager of their
respective obligations to protect the interest of the Collateral Agent (for the
benefit of the Secured Parties) in the Collateral, including to file financing
and continuation statements in respect of the Collateral in accordance with
Section 5.01(j). It is understood and agreed that any and all actions performed
by the Collateral Agent in connection with this Section 9.02(c) shall be at the
written direction of the Administrative Agent or the Required Lenders, and the
Collateral Agent shall have no responsibility or liability in connection with
determining whether any such actions are necessary or desirable to perfect,
protect or more fully secure the security interest granted by the Borrower
hereunder or to enable any Person to exercise or enforce any of their respective
rights hereunder.

 

105

 

 

(ii)         The Administrative Agent may direct the Collateral Agent to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within ten (10)
Business Days of its receipt of such request, then the Administrative Agent
shall be deemed to have declined to consent to the relevant action.

 

(iii)        Except as expressly provided herein, the Collateral Agent shall not
be under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement unless
and until (and to the extent) expressly so directed by the Administrative Agent.
The Collateral Agent shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Collateral Agent, or the Administrative Agent. The Collateral Agent
shall not be deemed to have notice or knowledge of any matter hereunder,
including an Event of Default, Facility Maturity Date, Portfolio Manager Default
or a Borrowing Base Deficiency unless a Responsible Officer of the Collateral
Agent has knowledge of such matter or written notice thereof is received by the
Collateral Agent at its address as set forth in Section 11.02 indicating the
occurrence of such event.

 

(d)          If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two (2) Business Days after it has requested
them, the Collateral Agent may, but shall be under no duty to, take or refrain
from taking any such courses of action. The Collateral Agent shall act in
accordance with instructions received after such two (2) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions. The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

106

 

 

(e)          Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the
Collection and Unfunded Exposure Account Agreement. For the avoidance of doubt,
all of the Collateral Agent's rights, protections and immunities provided herein
shall apply to the Collateral Agent for any actions taken or omitted to be taken
under the Collection and Unfunded Exposure Account Agreement in such capacity.

 

(f)          Nothing herein shall obligate the Collateral Agent to determine
independently the correct characterization or categorization of any item of
Collateral, or to evaluate or verify the Portfolio Manager's characterization of
any item of Collateral, any such determination being based exclusively upon
notification the Collateral Agent receives from the Portfolio Manager and
nothing herein shall obligate the Collateral Agent to review or examine any
underlying instrument or contract evidencing, governing or guaranteeing or
securing any Loan Asset in order to verify, confirm, audit or otherwise
determine any characteristic thereof.

 

(g)          The Borrower, the Portfolio Manager and the Administrative Agent
shall cooperate with the Collateral Agent in connection with the preparation by
the Collateral Agent of any reports, statements and calculations to be prepared
by it. Without limiting the generality of the foregoing, each of the Borrower,
the Portfolio Manager and the Administrative Agent (as applicable) shall supply
in a timely fashion any information maintained by it that the Collateral Agent
may from time to time request and reasonably need to complete the reports,
statements and calculations required to be prepared by the Collateral Agent
hereunder or required to permit the Collateral Agent to perform its obligations
under the Transaction Documents, including, without limitation, the calculation
of Yield and Unused Fees, the Borrowing Base Calculation, the Value Adjustment
Event summary and any other information that may be reasonably required under
the Transaction Documents. The Portfolio Manager and the Administrative Agent
shall review and verify the contents of the aforesaid reports, statements and
calculations of the Collateral Agent and upon approval from the Portfolio
Manager and the Administrative Agent, the Collateral Agent shall send such
reports, statements and calculations as required hereunder.

 

Section 9.03         Merger or Consolidation. Any Person (a) into which the
Collateral Agent may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or (c)
that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be the successor to the Collateral Agent under this Agreement
without further act of any of the parties to this Agreement.

 

Section 9.04         Collateral Agent Compensation. As compensation for its
Collateral Agent activities hereunder, the Collateral Agent shall be entitled to
the Collateral Agent Fees and Collateral Agent Expenses from the Borrower as set
forth in the Collateral Agent and Collateral Custodian Fee Letter, payable to
the extent of funds available therefor pursuant to the provisions of Section
2.04. The Collateral Agent's entitlement to receive the Collateral Agent Fees
shall cease on the earlier to occur of: (a) its removal as Collateral Agent
pursuant to Section 9.05 or (b) the termination of this Agreement.

 

107

 

 

Section 9.05         Collateral Agent Removal. The Collateral Agent may be
removed, with or without cause, by the Administrative Agent by notice given in
writing to the Collateral Agent (the "Collateral Agent Termination Notice");
provided that, notwithstanding its receipt of a Collateral Agent Termination
Notice, the Collateral Agent shall continue to act in such capacity until a
successor Collateral Agent has been appointed and has agreed to act as
Collateral Agent hereunder; provided that the Collateral Agent shall continue to
receive compensation of its fees and expenses in accordance with Section 9.04
above while so serving as the Collateral Agent prior to a successor Collateral
Agent being appointed.

 

Section 9.06         Limitation on Liability.

 

(a)          The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any signature, certificate, instrument, statement,
resolution, request, direction, consent, order, report, bond, opinion, notice,
letter, telegram or other document or paper delivered to it and that in good
faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Collateral Agent may rely conclusively on and shall
be fully protected in acting upon the written instructions of any designated
officer of the Administrative Agent.

 

(b)          The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(c)          The Collateral Agent shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

 

(d)          The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any legal action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

 

(e)          The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent. Notwithstanding any provision to the contrary
elsewhere in the Transaction Documents, the Collateral Agent shall not have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.

 

108

 

 

(f)           The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.

 

(h)          Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Collateral Agent
may, prior to the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Portfolio Manager and may, after the
occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Portfolio Manager or the Administrative Agent, as applicable. The Collateral
Agent shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Agent be liable for punitive, special, indirect
or consequential loss or damage of any kind whatsoever (including but not
limited to lost profits), even if the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

(i)          The Collateral Agent shall not be liable for the acts or omissions
of the Collateral Custodian or the Administrative Agent under this Agreement and
shall not be required to monitor the performance of the Collateral Custodian or
the Administrative Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent shall have no duty to perform any of the duties of the
Collateral Custodian, the Administrative Agent or any party under this Agreement
or any other Transaction Document.

 

(j)          The Collateral Agent hereby disclaims any representation or
warranty to the Administrative Agent and the Lenders concerning and shall have
no responsibility to the Administrative Agent and the Lenders for the existence,
priority or perfection of the Liens and security interests granted hereunder or
under any Transaction Document or in the value of any of the Collateral. The
Collateral Agent makes no representation as to the value, sufficiency or
condition of the Collateral or any part thereof, as to the title of the Borrower
to the Collateral, as to the security afforded by this Agreement or any other
Transaction Document. The Collateral Agent shall not be responsible for insuring
the Collateral, for the payment of taxes, charges, assessments or liens upon the
Collateral or otherwise as to the maintenance of the Collateral, except as
provided in the immediately following sentence when the Collateral Agent has
possession of the Collateral. The Collateral Agent shall not have any duty to
the Administrative Agent or the Lenders as to any Collateral in its possession
or in the possession of someone under its control or in the possession or
control of any agent or nominee of the Collateral Agent selected and appointed
with reasonable due care or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto, except the
duty to accord such of the Collateral as may be in its possession substantially
the same care as it accords its own assets and the duty to account for monies
received by it. The Collateral Agent shall not be under an obligation
independently to request or examine insurance coverage with respect to any
Collateral. The Collateral Agent shall not be liable for the acts or omissions
of any bank, depositary bank, custodian, independent counsel of the Borrower or
any other party selected and appointed by the Collateral Agent with reasonable
due care or selected by any other party hereto that may hold or possess
Collateral or documents related to Collateral and the Collateral Agent shall not
be required to monitor the performance of any such Persons holding Collateral.
For the avoidance of doubt, the Collateral Agent shall not be responsible to the
Lenders for the perfection of any Lien or for the filing, form, content or
renewal of any UCC financing statements, fixture filings, mortgages, deeds of
trust and such other documents or instruments, provided however that if
instructed by the Required Lenders and at the expense of the Borrower, the
Borrower shall arrange for the filing and continuation, of financing statements
or other filing or recording documents or instruments (collectively, the
"Financing Statements") for the perfection of security interests in the
Collateral. The Collateral Agent shall not be responsible for the preparation,
form, content, sufficiency or adequacy of any such Financing Statements.

109

 

 

(k)          Notwithstanding anything contained herein, neither the Collateral
Agent nor the Collateral Custodian shall have any obligations with respect to
any collateral comprised of mortgages or other real property, including without
limitation any of its express duties in Section 10.02(b). In connection with the
exercise of any rights or remedies in respect of, or foreclosure or realization
upon, any real estate-related collateral pursuant to this Agreement or any
Transaction Document, the Collateral Agent shall not be obligated to take title
to or possession of real estate in its own name, or otherwise in a form or
manner that may, in its reasonable judgment, expose it to liability. In the
event that the Collateral Agent deems that it may be considered an "owner or
operator" under any environmental laws or otherwise cause the Collateral Agent
to incur, or be exposed to, any environmental liability or any liability under
any other federal, state or local law, the Collateral Agent reserves the right,
instead of taking such action, either to resign as Collateral Agent subject to
the terms and conditions of Section 10.07 or to arrange for the transfer of the
title or control of the asset to a court appointed receiver. The Collateral
Agent will not be liable to any Person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of the Collateral Agent's actions and conduct
as authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

 

(l)          Without limiting the generality of any terms of this section, the
Collateral Agent shall have no liability for any action or omissions of the
Borrower, the Portfolio Manager, the Administrative Agent or the Lenders or any
failure, inability or unwillingness on the part of the Portfolio Manager, the
Administrative Agent or the Borrower to provide accurate and complete
information on a timely basis to the Collateral Agent, or otherwise on the part
of any such party to comply with the terms of this Agreement, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Agent's part of any of its duties hereunder that is caused by or
results from any such inaccurate, incomplete or untimely information received by
it, or other failure on the part of any such other party to comply with the
terms hereof. The duties and obligations of the Collateral Agent and its
employees or agents shall be determined solely by the express provisions of this
Agreement and they shall not be under any obligation or duty except for the
performance of such duties and obligations as are specifically set forth herein,
and no implied covenants shall be read into this Agreement against them.

110

 

 

(m)         The Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Agent shall examine the same to determine whether it conforms on
its face to the requirements hereof.

 

(n)          The Collateral Agent may exercise any of its rights or powers
hereunder or perform any of its duties hereunder either directly or, by or
through its agents or attorneys, and the Collateral Agent shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney selected and appointed hereunder with reasonable due care. Neither the
Collateral Agent nor any of its affiliates, directors, officers, shareholders,
agents or employees will be liable to the Collateral Manager, the Borrower or
any other Person, except by reason of acts or omissions by the Collateral Agent
constituting willful misconduct, gross negligence of the Collateral Agent's
duties hereunder.

 

(o)          If the Collateral Agent is prevented from fulfilling its
obligations under this Agreement as a result of governmental or regulatory
actions, government regulations, fires, strikes, accidents, acts of God or other
causes beyond the control of the Collateral Agent, the Collateral Agent shall
use commercially reasonable efforts to mitigate the effects of such
circumstances and resume performance as soon as reasonably possible, and the
Collateral Agent's obligations shall be suspended for a reasonable time during
which such conditions exist.

 

(p)          The Collateral Agent shall not be responsible for the preparation
or filing of any reports or returns relating to federal, state or local income
taxes for any other Person with respect to this Agreement, other than in respect
of the Collateral Agent's compensation or for reimbursement of expenses.

 

Section 9.07         Collateral Agent Resignation. The Collateral Agent may
resign at any time by giving not less than ninety (90) days' written notice
thereof to the Administrative Agent and with the consent of the Administrative
Agent, which consent shall not be unreasonably withheld. Upon receiving such
notice of resignation, the Administrative Agent shall promptly appoint a
successor collateral agent or collateral agents by written instrument, in
duplicate, executed by the Administrative Agent, one copy of which shall be
delivered to the Collateral Agent so resigning and one copy to the successor
collateral agent or collateral agents, together with a copy to the Borrower,
Portfolio Manager and Collateral Custodian. If no successor collateral agent
shall have been appointed and an instrument of acceptance by a successor
Collateral Agent shall not have been delivered to the Collateral Agent within
forty-five (45) days after the giving of such notice of resignation, the
resigning Collateral Agent may petition any court of competent jurisdiction for
the appointment of a successor Collateral Agent. Notwithstanding anything herein
to the contrary, the Collateral Agent may not resign prior to a successor
Collateral Agent being appointed.

111

 

 

ARTICLE X

 

COLLATERAL CUSTODIAN

 

Section 10.01       Designation of Collateral Custodian.

 

(a)          Initial Collateral Custodian. The role of Collateral Custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 10.01. The Administrative Agent hereby designates and appoints
the Collateral Custodian to act as its agent and hereby authorizes the
Collateral Custodian to take such actions on its behalf and to exercise such
powers and perform such duties as are expressly granted to the Collateral
Custodian by this Agreement. The Collateral Custodian hereby accepts such agency
appointment to act as Collateral Custodian pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Custodian pursuant to
the terms hereof.

 

(b)          Successor Collateral Custodian. Upon the Collateral Custodian's
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 10.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

Section 10.02       Duties of Collateral Custodian.

 

(a)          Appointment. The Administrative Agent hereby appoints U.S. Bank
National Association to act as Collateral Custodian, for the benefit of the
Secured Parties. The Collateral Custodian hereby accepts such appointment and
agrees to perform the duties and obligations with respect thereto set forth
herein.

 

(b)          Duties. From the Closing Date until its removal pursuant to
Section 10.05, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

 

112

 

 

(i)          The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to Section 3.02(a)
and Section 3.04(b) hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties. Within five (5) Business
Days of its receipt of any Required Loan Documents (the "Review Period"), the
related Loan Asset Schedule and a hard copy of the Loan Asset Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been executed (either an original or a
copy, as indicated on the Loan Asset Checklist) and have no mutilated pages, (B)
filed stamped copies of the UCC and other filings (required by the Required Loan
Documents) are included, (C) if listed on the Loan Asset Checklist, a copy of an
Insurance Policy (or evidence thereof) with respect to any real or personal
property constituting the Related Collateral is included, and (D) the related
original balance (based on a comparison to the note or assignment agreement, as
applicable), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is referenced on the related Loan Asset Schedule (such items (A)
through (D) collectively, the "Review Criteria"). In order to facilitate the
foregoing review by the Collateral Custodian, in connection with each delivery
of Required Loan Documents hereunder to the Collateral Custodian, the Portfolio
Manager shall provide to the Collateral Custodian a hard copy (which may be
preceded by an electronic copy, as applicable) of the related Loan Asset
Checklist which contains the Loan Asset information with respect to the Required
Loan Documents being delivered, identification number and the name of the
Obligor with respect to such Loan Asset. Notwithstanding anything herein to the
contrary, the Collateral Custodian's obligation to review the Required Loan
Documents shall be limited to reviewing such Required Loan Documents based on
the information provided on the Loan Asset Checklist. In receiving any Required
Loan Documents hereunder, and in maintaining any listing or providing any report
or communication with respect to the Required Loan Documents held hereunder, the
Collateral Custodian shall be required only to review such Required Loan
Documents in accordance with the Review Criteria. Not later than one (1)
Business Day after the Review Period, the Collateral Custodian shall execute and
deliver to the Borrower, the Portfolio Manager and the Administrative Agent a
certification more fully described below (a "Collateral Custodian
Certification") substantially in the form attached hereto as Exhibit I,
including an attached exception report (an "Exception Report"), listing any
Required Loan Document listed on the Loan Asset Checklist not included in the
related Loan File (which Exception Report shall include any document that does
not satisfy the Review Criteria). The Portfolio Manager shall have five (5)
Business Days after receipt thereof to correct any non-compliance with any
Review Criteria. In addition, if requested in writing (in the form of Exhibit G)
by the Portfolio Manager and approved by the Administrative Agent within ten
(10) Business Days of the Collateral Custodian's delivery of such report, the
Collateral Custodian shall return any Loan Asset which fails to satisfy a Review
Criteria to the Borrower. Other than the foregoing, the Collateral Custodian
shall not have any responsibility for reviewing any Required Loan Documents.
Notwithstanding anything to the contrary contained herein, the Collateral
Custodian shall have no duty or obligation with respect to any Loan Asset
Checklist delivered to it in electronic form.

 

(ii)         In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided further that the Collateral Custodian's
duties shall be limited to those expressly contemplated herein.

 

(iii)        All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the address of the Collateral Custodian located at U.S.
Bank National Association, or at such other office as shall be specified to the
Administrative Agent and the Portfolio Manager by the Collateral Custodian in a
written notice delivered at least thirty (30) days prior to such change. All
Required Loan Documents shall be placed together with an appropriate identifying
label and maintained in such a manner so as to permit retrieval and access. The
Collateral Custodian shall segregate the Required Loan Documents on its
inventory system and will not commingle the physical Required Loan Documents
with any other files of the Collateral Custodian other than those, if any,
relating to the Transferor and its Affiliates and subsidiaries.

 

113

 

 

(iv)        The Collateral Custodian shall also maintain records of the total
number of Loan Files that do not have the Required Loan Documents provided on
the Loan Asset Checklist and will forward such total to the Collateral Agent for
inclusion in each monthly report.

 

(v)         Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.
The Collateral Custodian shall not be deemed to assume any obligations or
liabilities of the Borrower or Collateral Manager hereunder or under any other
Transaction Document.

 

(c)                 (i)          The Collateral Custodian agrees to cooperate
with the Administrative Agent and the Collateral Agent and deliver any Required
Loan Documents to the Collateral Agent or Administrative Agent (pursuant to a
written request in the form of Exhibit G), as applicable, as requested in order
to take any action that the Administrative Agent deems necessary or desirable in
order to perfect, protect or more fully evidence the security interests granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including any rights arising with respect
to Article VI. In the event the Collateral Custodian receives instructions from
the Collateral Agent, the Portfolio Manager or the Borrower which conflict with
any instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

 

(ii)         The Administrative Agent may direct the Collateral Custodian to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

114

 

 

(iii)        The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

 

Section 10.03       Merger or Consolidation. Any Person (a) into which the
Collateral Custodian may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Custodian shall be a party, or
(c) that may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this
Agreement without further act of any of the parties to this Agreement.

 

Section 10.04     Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to the Collateral Custodian Fees from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter, payable pursuant to the
extent of funds available therefor pursuant to the provisions of Section 2.04.
The Collateral Custodian's entitlement to receive the Collateral Custodian Fees
shall cease on the earlier to occur of: (a) its removal as Collateral Custodian
pursuant to Section 10.05, (b) its resignation as Collateral Custodian pursuant
to Section 10.07 of this Agreement or (c) the termination of this Agreement.

 

Section 10.05       Collateral Custodian Removal. The Collateral Custodian may
be removed, with or without cause, by the Administrative Agent by notice given
in writing to the Collateral Custodian (the "Collateral Custodian Termination
Notice"); provided that, notwithstanding its receipt of a Collateral Custodian
Termination Notice, the Collateral Custodian shall continue to act in such
capacity (and, for the avoidance of doubt, so long as it continues to act in
such capacity, shall continue to receive the Collateral Custodian Fees and any
other amounts to which it is entitled to receive in such capacity under the
terms of this Agreement and the Collateral Agent and Collateral Custodian Fee
Letter) until a successor Collateral Custodian has been appointed and has agreed
to act as Collateral Custodian hereunder.

 

Section 10.06       Limitation on Liability.

 

(a)          The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
instruction, statement, request, waiver, consent, report, letter or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Collateral
Custodian shall not be bound to make any independent investigation into the
facts or matters stated in any such notice, instruction, statement certificate,
request, waiver, consent, opinion, report, receipt or other paper or document.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon the written instructions of the Administrative Agent.

 

115

 

 

(b)          The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)          The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 

(d)          The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

 

(e)          The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian. The duties, obligations and responsibilities
of the Collateral Custodian shall be determined solely by the express provisions
of this Agreement. No implied duties, obligations or responsibilities shall be
read into this Agreement against, or on the part of, the Collateral Custodian.
Any permissive right of the Collateral Custodian to take any action hereunder
shall not be construed as a duty.

 

(f)           The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral.

 

(h)          Subject in all cases to the last sentence of Section 10.02(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Portfolio Manager and may,
after the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Administrative Agent, and shall be entitled at all
times to refrain from taking any action unless it has received instructions from
the Portfolio Manager or the Administrative Agent, as applicable. The Collateral
Custodian shall in all events have no liability, risk or cost for any action
taken pursuant to and in compliance with the instruction of the Administrative
Agent. In no event shall the Collateral Custodian be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Custodian has been advised
of the likelihood of such loss or damage and regardless of the form of action.

 

116

 

 

(i)          The Collateral Custodian may act or exercise its duties or powers
hereunder either directly or, by or through its agents or attorneys, and the
Collateral Custodian shall not be liable or responsible for the negligence or
misconduct of any agent or attorney selected or appointed with reasonable due
care by it.

 

(j)          If the Collateral Custodian is prevented from fulfilling its
obligations under this Agreement as a result of governmental or regulatory
actions, government regulations, fires, strikes, accidents, acts of God or other
causes beyond the control of the Collateral Custodian, the Collateral Custodian
shall use commercially reasonable efforts to mitigate the effects of such
circumstances and resume performance as soon as reasonably possible, and the
Collateral Custodian's obligations shall be suspended for a reasonable time
during which such conditions exist.

 

(k)          The Collateral Custodian shall have no responsibilities or duties
with respect to any Loan File while such Loan File is not in its possession.

 

Section 10.07       Collateral Custodian Resignation. Collateral Custodian may
resign and be discharged from its duties or obligations hereunder, not earlier
than ninety (90) days after delivery to the Administrative Agent of written
notice of such resignation specifying a date when such resignation shall take
effect. Upon the effective date of such resignation, or if the Administrative
Agent gives Collateral Custodian written notice of an earlier termination
hereof, Collateral Custodian shall (i) be reimbursed for any costs and expenses
Collateral Custodian shall incur in connection with the termination of its
duties under this Agreement and (ii) deliver all of the Required Loan Documents
in the possession of Collateral Custodian to the Administrative Agent or to such
Person as the Administrative Agent may designate to Collateral Custodian in
writing upon the receipt of a request in the form of Exhibit G. Notwithstanding
anything herein to the contrary, the Collateral Custodian may not resign prior
to a successor Collateral Custodian being appointed. For the avoidance of doubt,
the Collateral Custodian shall be entitled to receive, as and when such amounts
are payable in accordance with this Agreement, any Collateral Custodian Fees
accrued through the effective date of its resignation pursuant to and in
accordance with this Section 10.07.

 

Section 10.08       Release of Documents.

 

(a)          Release for Portfolio Manager. From time to time and as appropriate
for the enforcement or servicing of any of the Collateral, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Portfolio Manager of
a request for release of documents and receipt in the form annexed hereto as
Exhibit G, to release to the Portfolio Manager within two (2) Business Days of
receipt of such request, the related Required Loan Documents or the documents
set forth in such request and receipt to the Portfolio Manager. All documents so
released to the Portfolio Manager shall be held by the Portfolio Manager in
trust for the benefit of the Collateral Agent, on behalf of the Secured Parties
in accordance with the terms of this Agreement. The Portfolio Manager shall
return to the Collateral Custodian the Required Loan Documents or other such
documents (i) promptly upon the request of the Administrative Agent, or (ii)
when the Portfolio Manager's need therefor in connection with such foreclosure
or servicing no longer exists, unless the Loan Asset shall be liquidated, in
which case, the Portfolio Manager shall deliver an additional request for
release of documents to the Collateral Custodian and receipt certifying such
liquidation from the Portfolio Manager to the Collateral Agent, all in the form
annexed hereto as Exhibit G.

 

117

 

 

(b)          Limitation on Release. The foregoing provision with respect to the
release to the Portfolio Manager of the Required Loan Documents and documents by
the Collateral Custodian upon request by the Portfolio Manager shall be
operative only to the extent that the Administrative Agent has consented to such
release. Promptly after delivery to the Collateral Custodian of any request for
release of documents, the Portfolio Manager shall provide notice of the same to
the Administrative Agent. Any additional Required Loan Documents or documents
requested to be released by the Portfolio Manager may be released only upon
written authorization of the Administrative Agent. The limitations of this
paragraph shall not apply to the release of Required Loan Documents to the
Portfolio Manager pursuant to the immediately succeeding subsection.

 

(c)          Release for Payment. Upon receipt by the Collateral Custodian of
the Portfolio Manager's request for release of documents and receipt in the form
annexed hereto as Exhibit G (which certification shall include a statement to
the effect that all amounts received) in connection with such payment or
repurchase have been credited to the Collection Account, the Collateral
Custodian shall promptly release the related Required Loan Documents to the
Portfolio Manager.

 

(d)          Shipment of Loan Files. Written instructions as to the method of
shipment and shipper(s) the Collateral Custodian is directed to utilize in
connection with the transmission of Loan Files in the performance of the
Collateral Custodian's duties hereunder shall be delivered by the Borrower, the
Portfolio Manager or the Required Lenders to the Collateral Custodian prior to
any shipment of any Loan Files hereunder. The Portfolio Manager shall arrange
for the provision of such services at the cost and expense of the Borrower (or,
at the Collateral Custodian's option, the Borrower shall reimburse the
Collateral Custodian for all reasonable and documented costs and expenses of the
Collateral Custodian consistent with such instructions) and shall maintain such
insurance against loss or damage to the Loan Files as the Portfolio Manager
deems appropriate.

 

Section 10.09       Return of Required Loan Documents. The Borrower may, with
the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld), require that the Collateral Custodian return each
Required Loan Document (a) delivered to the Collateral Custodian in error or (b)
released from the Lien of the Collateral Agent hereunder pursuant to Section
2.14, in each case by submitting to the Collateral Custodian and the
Administrative Agent a written request in the form of Exhibit G hereto (signed
by both the Borrower and the Administrative Agent) specifying the Collateral to
be so returned and reciting that the conditions to such release have been met
(and specifying the Section or Sections of this Agreement being relied upon for
such release). The Collateral Custodian shall upon its receipt of each such
request for return executed by the Borrower and the Administrative Agent
promptly, but in any event within five (5) Business Days, return the Required
Loan Documents so requested to the Borrower.

 

118

 

 

Section 10.10      Access to Certain Documentation and Information Regarding the
Collateral. The Collateral Custodian shall provide to the Administrative Agent
and each Lender access to the Required Loan Documents and all other
documentation regarding the Collateral including in such cases where the
Administrative Agent and each Lender is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded at the expense of the Borrower and only (a) upon two (2) Business Days
prior written request, (b) during normal business hours and (c) subject to the
Portfolio Manager's and the Collateral Custodian's normal security and
confidentiality procedures. Without limiting the foregoing provisions of this
Section 10.10, from time to time on request of the Administrative Agent, the
Collateral Custodian shall permit certified public accountants or other auditors
acceptable to the Administrative Agent to conduct, at the expense of the
Portfolio Manager (on behalf of the Borrower), a review of the Required Loan
Documents and all other documentation regarding the Collateral; provided that,
prior to the occurrence of an Event of Default, such review shall be conducted
no more than two times in any calendar year.

 

Section 10.11      Agent of the Collateral Agent. The Collateral Custodian
agrees that, with respect to any Required Loan Documents at any time or times in
its possession or held in its name, the Collateral Custodian shall be the agent
of the Collateral Agent, for the benefit of the Secured Parties, for purposes of
perfecting (to the extent not otherwise perfected) the Collateral Agent's
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01       Amendments and Waivers.

 

(a)          (i) No amendment or modification of any provision of this
Agreement, or consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower, the Portfolio Manager, the Required Lenders (or the Administrative
Agent on their behalf), the Administrative Agent and, solely if such amendment
or modification would adversely affect the rights and obligations of the
Collateral Agent, the Account Bank or the Collateral Custodian, the written
agreement of the Collateral Agent, the Account Bank or the Collateral Custodian,
as applicable; and (ii) no termination or waiver of any provision of this
Agreement or consent to any departure therefrom by the Borrower or the Portfolio
Manager shall be effective without the written consent of the Administrative
Agent and the Required Lenders (or the Administrative Agent on their behalf).
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

119

 

 

(b)          Notwithstanding the provisions of Section 12.01(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing the amount of any Advances Outstanding or the amount of
Yield accrued thereon, (ii) postponing any date scheduled for any payment of any
Advance or the Yield thereon, (iii) modifying the provisions of this Section
11.01 or (iv) extending the Stated Maturity or clause (a) of the definition of
"Commitment Termination Date."

 

Section 11.02       Notices, Etc. Except as otherwise provided herein, all
notices and other communications hereunder to any party shall be in writing and
sent by certified or registered mail, return receipt requested, by overnight
delivery service, with all charges paid, by electronic mail ("email") or by hand
delivery, to such party's address set forth below:

 

BORROWER: 33rd Street Funding, LLC   3 Park Avenue, 36th Floor   New York, New
York 10016   Attention: Credit Team   Email:
CIONAgentNotices@iconinvestments.com     Portfolio Manager: CION Investment
Management, LLC   3 Park Avenue, 36th Floor   New York, New York 10016  
Attention: Keith Franz   Email: Kfranz@iconinvestments.com     Administrative
Agent: Morgan Stanley Asset Funding Inc.   1585 Broadway, 25th Floor   New York,
New York 10036   Attention:  FID Secured Lending Group   Email: (for borrowing
requests)
mmborrowingrequests@morganstanley.com   (for all other purposes)
mmloanapprovals@morganstanley.com       With a copy to:   Morgan Stanley Bank,
N.A.   1300 Thames Street Wharf   Baltimore, MD 21231   Attention: CLO Team  
Email:  (for borrowing requests)
mmborrowingrequests@morganstanley.com   (for all other purposes)
mmloanapprovals@morganstanley.com     Collateral Agent: U.S. Bank National
Association   One Federal Street, 3rd Floor   Boston, MA 02110   Attention:
Gayle Filomia/33rd Street Funding, LLC   Email: 33RDSFLLC@usbank.com   Phone:
(617) 603-6499

 

120

 

 

Account Bank: U.S. Bank National Association   One Federal Street, 3rd Floor  
Boston, MA 02110   Attention: Gayle Filomia/33rd Street Funding, LLC   Email:
33RDSFLLC @usbank.com   Phone: (617) 603-6499     Collateral Custodian: U.S.
Bank National Association   1719 Otis Way   Florence, South Carolina 129501  
Attention: Steve Garrett   Email: steven.garrett@usbank.com   Phone: (843)
673-0162     LENDER:     Morgan Stanley Bank, N.A.   201 South Main Street  
Salt Lake City, Utah 84111-2215   Email:  (for borrowing requests)
mmborrowingrequests@morganstanley.com   (for all other purposes)
mmloanapprovals@morganstanley.com       With copies to:       Morgan Stanley
Bank, N.A.   1585 Broadway, 25th Floor   New York, New York  10036  
Attention:  FID Secured Lending Group   Email:  (for borrowing requests)
mmborrowingrequests@morganstanley.com   (for all other purposes)
mmloanapprovals@morganstanley.com       Morgan Stanley Bank, N.A.   1300 Thames
Street, Thames Street Wharf   Baltimore, Maryland 21231   Email: (for borrowing
requests)
mmborrowingrequests@morganstanley.com   (for all other purposes)
mmloanapprovals@morganstanley.com

 

121

 

 

or at such other address as such party may hereafter specify in a notice given
in the manner required under this Section 11.02. All such notices and
correspondence shall be deemed given (a) if sent by certified or registered
mail, three (3) Business Days after being postmarked, (b) if sent by overnight
delivery service or by hand delivery, when received at the above stated
addresses or when delivery is refused and (c) if sent by email, when received;
provided that any demand, authorization, direction, instruction, order, notice,
consent, waiver or other document sent to U.S. Bank National Association (in any
capacity hereunder) shall be deemed effective only upon receipt thereof by such
party at its address specified above or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
11.02.

 

Section 11.03       No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent or any Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

Section 11.04       Binding Effect; Assignability; Multiple Lenders.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Portfolio Manager, the Administrative Agent, each Lender, the
Collateral Agent, the Account Bank, the Collateral Custodian and their
respective successors and permitted assigns. With the prior written consent of
the Administrative Agent (unless such assignment is to an Affiliate of a Lender
or is otherwise required by Applicable Law), each Lender and their respective
successors and assigns may assign, grant a security interest or sell a
participation interest in, (i) this Agreement and such Lender's rights and
obligations hereunder and interest herein in whole or in part (including by way
of the sale of participation interests therein) and/or (ii) any Advance (or
portion thereof) to any Person; provided that, so long as no Unmatured Event of
Default or Event of Default has occurred and is continuing, no such assignment,
grant or sale shall be permitted (x) to a Disqualified Institution or (y)
without the prior written consent of the Borrower (unless such assignment, grant
or sale is to a Lender or an Affiliate of a Lender), such consent not to be
unreasonably withheld, conditioned or delayed. Any such assignee shall execute
and deliver to the Portfolio Manager, the Borrower and the Administrative Agent
a fully-executed assignment and acceptance agreement in the form of Exhibit J
hereto (a "Assignment and Acceptance"). The parties to any such assignment,
grant or sale of a participation interest shall execute and deliver to the
related Lender for its acceptance and recording in its books and records, such
agreement or document as may be satisfactory to such parties and the applicable
Lender. None of the Borrower, the Transferor or the Portfolio Manager may
assign, or permit any Lien to exist upon, any of its rights or obligations
hereunder or under any Transaction Document or any interest herein or in any
Transaction Document without the prior written consent of each Lender and the
Administrative Agent. Each Lender that sells a participation to any Person (a
"Participant") shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Transaction
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Transaction Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

122

 

 

(b)          Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, rights to payment of principal and interest) under
this Agreement to secure obligations of such Lender to a Federal Reserve Bank,
without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

 

(c)          Each Indemnified Party shall be an express third party beneficiary
of this Agreement.

 

(d)          Upon the effectiveness of any assignment by any Lender of all or
any of its rights and obligations under the Transaction Documents pursuant to
Section 12.04(a) and the delivery to the Administrative Agent of all assignment
documentation and the Assignment and Acceptance, the Administrative Agent shall
revise Annex A to reflect such assignment.

 

Section 11.05       Term of This Agreement. This Agreement, including, the
Borrower's representations and covenants set forth in Articles IV and V and the
Portfolio Manager's representations, covenants and duties set forth in Articles
IV, and V shall remain in full force and effect until the Collection Date;
provided that the rights and remedies with respect to any breach of any
representation and warranty made or deemed made by the Borrower or the Portfolio
Manager pursuant to Articles III and IV and the indemnification and payment
provisions of Article VII, VIII and Article XI and the provisions of Section
2.10, Section 2.11, Section 11.07 and Section 11.08 shall be continuing and
shall survive any termination of this Agreement.

 

Section 11.06       GOVERNING LAW; JURY WAIVER.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

123

 

 

(b)          BY EXECUTION AND DELIVERY OF EACH Transaction DOCUMENT TO WHICH IT
IS A PARTY, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS Section 11.06. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)          EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
Section 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(e)          JURY WAIVER. EACH OF THE PARTIES HERETO HEREBY (i) WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO (1) THIS
AGREEMENT; (2) ANY OTHER TRANSACTION DOCUMENT; OR (3) ANY CONDUCT, ACTS OR
OMISSIONS UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OF BORROWER,
THE ADMINISTRATIVE AGENT, A LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, ADMINISTRATIVE AGENTS, ATTORNEYS OR OTHER AFFILIATES, IN
EACH CASE WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, AND (ii)
AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION UNDER THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE
WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY

 

124

 

 

Section 11.07       Costs, Expenses and Taxes.

 

(a)          In addition to the rights of indemnification granted to the
Indemnified Parties under Section 7.01 hereof, but subject to the payment of
such amounts pursuant to Section 2.04, the Borrower agrees to pay, on the
Payment Date pertaining to the Remittance Period in which such cost is incurred
(or any prior Remittance Period to the extent not previously paid), all costs
and expenses of the Administrative Agent, the Lenders, the Collateral Agent, the
Account Bank and the Collateral Custodian incurred in connection with (x) the
preparation, execution, delivery, administration (including periodic auditing),
syndication, renewal, amendment or modification of, any waiver or consent issued
in connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including, the
fees and expenses of counsel for the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank and the Collateral Custodian with respect
thereto and with respect to advising the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and (y) the enforcement or
potential enforcement of this Agreement or any Transaction Document by such
Person and the other documents to be delivered hereunder or in connection
herewith.

 

(b)          Nothing contained in this Section 11.07 shall relate to the payment
of Taxes under the Transaction Documents.

 

Section 11.08       Recourse Against Certain Parties.

 

(a)          Notwithstanding any contrary provision set forth herein, no claim
may be made by any Person against another Person or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith.

 

(b)          No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Administrative Agent, the Lenders or any
Secured Party under or as a result of this Agreement and the transactions
contemplated hereby.

 

(c)          The provisions of this Section 11.08 shall survive the termination
of this Agreement.

 

Section 11.09      Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by email in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement. In the event that
any provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior and
contemporaneous expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all prior and
contemporaneous oral or written understandings other than any fee letter
delivered by the Portfolio Manager to the Administrative Agent and the Lenders.
The express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. Moreover, the
parties to this Agreement waive reliance on any representation made by any other
party, whether orally or in writing, prior to the execution of this Agreement.

 

125

 

 

Section 11.10       Waiver of Set Off. Each of the parties hereto hereby waives
any right of setoff it may have or to which it may be entitled under this
Agreement from time to time against the Administrative Agent, the Lenders or
their respective assets.

 

Section 11.11      Headings and Exhibits. The headings herein are for purposes
of references only and shall not otherwise affect the meaning or interpretation
of any provision hereof. The schedules and exhibits attached hereto and referred
to herein shall constitute a part of this Agreement and are incorporated into
this Agreement for all purposes.

 

Section 11.12      Ratable Payments. If any Lender, whether by setoff or
otherwise, shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of Advances owing to
it (other than pursuant to Section 2.10 or Section 2.11) in excess of its
ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided that, if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lender's ratable share (according to the proportion of (a) the amount of such
Lender's required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.

 

Section 11.13      Failure of Borrower or Portfolio Manager to Perform Certain
Obligations. If the Borrower fails to perform any of its agreements or
obligations under Section 5.01(j), the Administrative Agent may (but shall not
be required to) itself perform, or cause performance of, such agreement or
obligation, and the expenses of the Administrative Agent incurred in connection
therewith shall be payable by the Borrower in accordance with Section 2.04 upon
the Administrative Agent's demand therefor.

 

Section 11.14       Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (a) to file financing
statements necessary or desirable in the Administrative Agent's sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (b) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.

 

126

 

 

Section 11.15       Delivery of Termination Statements, Releases, etc. Upon
payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Collateral Agent shall deliver to the Borrower termination statements,
reconveyances, releases and other documents the Borrower deems reasonably
necessary or appropriate to evidence the termination of the Grant and other
Liens securing the Obligations, all at the expense of the Borrower.

 

Section 11.16       Non-Petition.

 

(a)          Each of the parties hereto (other than the Administrative Agent and
the Lenders) hereby agrees for the benefit of the Borrower, the Administrative
Agent and the Lenders that it will not institute against, or join any other
Person in instituting against, the Borrower any Bankruptcy Proceeding so long as
there shall not have elapsed one (1) year, or if longer, the applicable
preference period then in effect, and one (1) day since the Collection Date. The
Borrower shall file a timely objection to, and promptly and timely move to
dismiss and diligently prosecute such objection and/or motion to dismiss, any
Bankruptcy Proceeding commenced by any Person in violation of this Section
11.16(a). The Borrower hereby expressly consents to, and agrees not to raise any
objection in respect of, each of the Administrative Agent and the Lenders having
creditor derivative standing in any Bankruptcy Proceeding to enforce each and
every covenant contained in this Section 11.16(a).

 

(b)          Each of the Borrower and the Portfolio Manager further agrees that
(i) a breach of any of their respective covenants contained in Section 11.16(a)
will cause irreparable injury to the Administrative Agent and the Lenders, (ii)
the Administrative Agent and the Lenders have no adequate remedy at law in
respect of such breach, and (iii) each and every covenant contained in Section
11.16(a) shall be specifically enforceable against the Borrower and the
Portfolio Manager, and each of the Borrower and the Portfolio Manager hereby
waives and agrees not to object, or assert any defenses to an action for
specific performance, or injunction in respect of any breach of such covenants.

 

(c)          The Borrower hereby irrevocably appoints the Administrative Agent
its true and lawful attorney (with full power of substitution) in its name,
place and stead and at its expense, in connection with the enforcement of the
covenants provided for in this Section 11.16, including without limitation the
following powers: (i) to object to and seek to dismiss any Bankruptcy Proceeding
relating to a Bankruptcy Event described in clause (i) of the definition
thereof, and (ii) all powers and rights incidental thereto. This appointment is
coupled with an interest and is irrevocable.

 

(d)          The provisions of this Section 11.16 shall survive the termination
of this Agreement.

 

127

 

 

Section 11.17       Limitation of Portfolio Manager Responsibility. The
Portfolio Manager assumes no responsibility under this Agreement or any other
Transaction Document other than to render the services called for hereunder and
under the terms thereunder subject to the terms of the Portfolio Management
Agreement.

 

[Signature pages to follow.]

 

128

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  BORROWER:       33RD STREET FUNDING, LLC         By: /s/ Mark Gatto   Name: 
Mark Gatto   Title: Co-Chief Executive Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  PORTFOLIO MANAGER:       CION Investment Management, LLC         By: /s/ Mark
Gatto   Name:  Mark Gatto   Title: Co-Chief Executive Officer   

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  ADMINISTRATIVE AGENT:       MORGAN STANLEY ASSET FUNDING INC.         By: /s/
Michelangelo Raimondi   Name:  Michelangelo Raimondi   Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  LENDER:       MORGAN STANLEY BANK, N.A.         By: /s/ Matthieu Milgrom  
Name:  Matthieu Milgrom   Title: Authorized Signatory   

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  COLLATERAL AGENT:       U.S. Bank National Association         By: /s/ Gayle
Filomia   Name:  Gayle Filomia   Title: Vice President   

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  ACCOUNT BANK:       U.S. Bank National Association         By: /s/ Gayle
Filomia   Name:  Gayle Filomia   Title: Vice President   

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  COLLATERAL CUSTODIAN:       U.S. Bank National Association         By: /s/
Gayle Filomia   Name:  Gayle Filomia   Title: Vice President   

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

ANNEX A

 

 

Lender  Commitment  Morgan Stanley Bank, N.A.  $200,000,000 

 

 

 

